Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT

dated as of July 23, 2013

to the

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 10, 2009

among

HANESBRANDS, INC.,

as the Borrower,

AND THE LENDERS, AGENTS AND OTHER PARTIES THERETO

 

 

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,

HSBC SECURITIES (USA) INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

BRANCH BANKING & TRUST COMPANY,

HSBC SECURITIES (USA) INC.

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

SUNTRUST BANK,

as Documentation Agent,

THE BANK OF NOVA SCOTIA,

COMPASS BANK,

FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA,

REGIONS BANK

and

THE ROYAL BANK OF SCOTLAND PLC,

as Managing Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

THIRD AMENDMENT

This Third Amendment, dated as of July 23, 2013 (this “Amendment”), to that
certain Amended and Restated Credit Agreement, dated as of December 10, 2009 (as
previously amended, the “Existing Credit Agreement”; as amended by this
Amendment, the “Credit Agreement”), among Hanesbrands Inc., a Maryland
corporation (the “Borrower”), the various financial institutions and other
persons from time to time party thereto (the “Lenders”), Barclays Bank PLC and
Goldman Sachs Credit Partners L.P., as the co-documentation agents, Bank of
America, N.A. and HSBC Securities (USA) Inc., as the co-syndication agents,
JPMorgan Chase Bank, N.A., as the administrative agent and collateral agent (in
its capacity as the administrative agent, the “Administrative Agent”) and J.P.
Morgan Securities LLC, Banc of America Securities LLC, HSBC Securities (USA)
Inc. and Barclays Capital, the investment banking division of Barclays Bank PLC,
as the joint lead arrangers and joint bookrunners. Capitalized terms used herein
but not defined herein are used as defined in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended to, among other things, extend the termination date of the Revolving
Loan Commitments and increase the Revolving Loan Commitment Amount in the manner
set forth herein;

WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms, and subject to the conditions, set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations set forth herein and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendments. The Existing Credit Agreement is hereby amended as of the
Third Amendment Effective Date (as defined below) in accordance with Exhibit B
hereto: by (a) deleting each term thereof which is lined out and (b) inserting
each term thereof which is double underlined, in each case in the place where
such term appears therein.

SECTION 3. Extension of Maturity Date. On the Third Amendment Effective Date,
each Extending Revolving Loan Lender hereby extends the Stated Maturity Date as
applicable to all of its Revolving Loan Commitment (as set forth on Schedule I
to this Amendment) to the Extended Termination Date (i.e., July 23, 2018).

SECTION 4. Conditions Precedent. This Amendment shall become effective on the
date on which the following conditions precedent have been satisfied or waived
(the “Third Amendment Effective Date”):

(a) Certain Documents. The Administrative Agent shall have received each of the
following:

(i) this Amendment, duly executed by the Borrower, each Subsidiary Guarantor and
the Administrative Agent (on behalf of the Required Lenders);



--------------------------------------------------------------------------------

(ii) the amendment to the Guaranty and to the Security Agreement, in the form
set forth hereto as Exhibit C (the “GSA Amendment”), duly executed by the
Borrower, each Subsidiary Guarantor and the Administrative Agent (on behalf of
the Required Lenders);

(iii) a certificate of each Obligor, duly executed and delivered by such
Obligor’s Secretary or Assistant Secretary, managing member or general partner,
as applicable, as to (A) resolutions of each such Obligor’s Board of Directors
(or other managing body, in the case of other than a corporation) then in full
force and effect authorizing, to the extent relevant, all aspects of this
Amendment applicable to such Obligor and the execution, delivery and performance
of this Amendment and the GSA Amendment and the transactions contemplated hereby
and thereby, (B) the incumbency and signatures of those of its officers,
managing member or general partner, as applicable, authorized to act with
respect to each Loan Document to be executed by such Obligor and (C) the full
force and validity of each Organic Document of such Obligor and copies thereof;

(iv) a solvency certificate in form and substance satisfactory to the
Administrative Agent, dated the Third Amendment Effective Date, duly executed
and delivered by the chief financial or accounting Authorized Officer or
Treasurer of the Borrower; and

(v) an Acknowledgment and Consent to Amendment, in the form set forth hereto as
Exhibit A, duly executed by Lenders constituting the Required Lenders
immediately prior to the effectiveness of the Amendment.

(b) Payment of Fees, Costs and Expenses. The Administrative Agent and the
consenting Lenders shall have received from the Borrower or the Administrative
Agent, as applicable (i) a consent fee for the account of each Lender consenting
to this Amendment by 5:00 p.m. (New York City time) on or before July 22, 2013,
in an amount equal to (x) 0.10% of each such consenting Lender’s Revolving Loan
Commitment as of immediately prior to this Amendment (the “Existing Commitment”)
and (y) the Applicable New Money Percentage of such consenting Lender’s
Revolving Loan Commitment above the amount of such Lender’s respective Existing
Commitment, and (ii) all other fees required to be paid, and all reasonable
out-of-pocket costs and expenses for which invoices have been presented two
Business Days prior to the Third Amendment Effective Date (including the
reasonable fees and expenses of Simpson Thacher & Bartlett LLP, counsel to the
Administrative Agent) as required by Section 10.3 of the Credit Agreement.
“Applicable New Money Percentage” means, with respect to a Lender, the
applicable percentage set forth below corresponding to the relevant amount of
such Lender’s Revolving Loan Commitment:

 

Revolving Loan Commitment

   Applicable New Money Percentage  

Less than $50,000,000

     0.25 % 

Greater than or equal to $50,000,000 but less than $85,000,000

     0.30 % 

Greater than or equal to $85,000,000

     0.35 % 

(c) Financial Information; Projections. The Administrative Agent and the
consenting Lenders shall have received (i) audited consolidated financial
statements of the Borrower for the three most recent fiscal years,
(ii) unaudited consolidated financial statements of the Borrower for each fiscal
quarter ended after the latest fiscal year referred to in clause (i) above, and
at least 45 days prior to the Third Amendment Effective Date, and unaudited
consolidated financial statements for the same period of the prior fiscal year,
and (iii) all other financial statements for completed or pending acquisitions
that may be required under Regulation S-X of the Securities Act of 1933, as
amended. The Administrative Agent and the consenting Lenders shall have received
detailed projected financial statements of the Borrower and its Subsidiaries for
the five Fiscal Years ended after the Third Amendment Effective Date.

 

3



--------------------------------------------------------------------------------

(d) Approvals. All government and third party approvals necessary in connection
with the financing contemplated hereby and the continuing operations of the
Borrower shall have been obtained on terms reasonably satisfactory to the
Administrative Agent. There shall not exist any action, investigation,
litigation or proceeding pending or threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect on the Borrower and its subsidiaries (taken as a whole),
this Amendment or the financing contemplated hereby.

(e) Opinions of Counsel. The Administrative Agent shall have received opinions,
dated the Third Amendment Effective Date and addressed to the Agents and all
Lenders, from (i) Kirkland & Ellis LLP, counsel to the Obligors, in form and
substance reasonably satisfactory to the Administrative Agent, (ii) Maryland
counsel to the Borrower, in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, (iii) Colorado counsel to HanesBrands
Direct, LLC, in form and substance, and from counsel, reasonably satisfactory to
the Administrative Agent and (iv) Kansas counsel to Event 1, Inc., in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(f) Debt Rating. The Borrower shall have obtained a senior secured debt rating
(of any level) in respect of the Loans from each of S&P and Moody’s, which
ratings (of any level) shall remain in effect on the Third Amendment Effective
Date.

(g) Representations and Warranties. Each of the representations and warranties
contained in Section 5 below shall be true and correct.

SECTION 5. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents to the Administrative Agent and each Lender, as
follows:

(a) After giving effect to this Amendment and the GSA Amendment, each of the
representations and warranties in the Credit Agreement and in the other Loan
Documents are true and correct in all material respects (except to the extent
that such representation or warranty is already qualified as to materiality) on
and as of the date hereof as though made on and as of the date hereof, except to
the extent that any such representation or warranty expressly relates to an
earlier date, in which case such representation or warranty shall be true and
correct in all material respects (except to the extent that such representation
or warranty is already qualified as to materiality) as of such earlier date;

(b) The Borrower and each Subsidiary Guarantor has taken all necessary action to
authorize the execution, delivery and performance of this Amendment and the GSA
Amendment, this Amendment and the GSA Amendment have each been duly executed and
delivered by the Borrower and each Subsidiary Guarantor, and this Amendment and
the GSA Amendment are each the legal, valid and binding obligation of the
Borrower and each Subsidiary Guarantor, enforceable against each in accordance
with each of their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or similar laws affecting the
enforcement of creditors’ rights generally and by principles of equity; and

(c) At the time of and immediately after giving effect to this Amendment and the
GSA Amendment, no Default or Event of Default has occurred and is continuing.

SECTION 6. Costs and Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in accordance with and to the extent required by
Section 10.3 of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 7. Reference to and Effect on the Loan Documents; Real Property
Obligations.

(a) As of the Third Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder”,
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement.

(b) Except as expressly amended hereby or by the GSA Amendment, all of the terms
and provisions of the Existing Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the Existing
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Existing Credit Agreement or any Loan Document except
as and to the extent expressly set forth herein.

(d) Each of the Borrower and (by its acknowledgment hereof as set forth on the
signature pages hereto) each Subsidiary Guarantor hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
(as amended hereby and by the GSA Amendment) continue to guarantee and secure
the Obligations as set forth in the Loan Documents (as amended hereby and by the
GSA Amendment) and that such guaranties, security interests and liens remain in
full force and effect.

(e) It is hereby agreed that, with respect to each parcel of real property
listed on Schedule 6.9(a) hereto, the Borrower shall deliver to the
Administrative Agent within 90 days of the Third Amendment Effective Date (or
within such other longer period as to which the Administrative Agent may
reasonably agree): (i) an amendment to the Mortgage on such mortgaged property
in form and substance reasonably satisfactory to the Administrative Agent,
(ii) a “date-down” endorsement to the existing title insurance policy (or a
“reissued title policy”) for such mortgaged property issued by the title company
that issued such existing title insurance policy or by another title company
reasonably acceptable to the Administrative Agent, which endorsement shall
update the effective date of such existing title insurance policy and amend the
description of the insured existing Mortgage to include the amendment to such
existing Mortgage and (iii) reasonably satisfactory evidence that the Borrower
has paid all premiums in respect of the endorsement to the existing title policy
(or the reissued title policy) for such mortgaged property, as well as any
charges for Mortgage recording taxes and Mortgage filing fees payable in
connection with the recording of the amendment to the Mortgage for such
mortgaged property. Item 6.9(a) of the Disclosure Schedule to the Existing
Credit Agreement is hereby amended as of the Third Amendment Effective Date by
deleting the table therein and inserting in its place the table in Schedule
6.9(a) hereto.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile or pdf (or other electronic transmission)
copy of an executed signature page hereof shall constitute receipt by the
Administrative Agent of an executed counterpart of this Amendment.

SECTION 9. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to the conflicts of laws
provisions (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law, which the parties hereto agree apply hereto).

SECTION 10. Loan Document and Integration. This Amendment is a Loan Document,
and together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

5



--------------------------------------------------------------------------------

SECTION 11. Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

SECTION 12. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

 

JPMORGAN CHASE BANK, N.A.,

        as the Administrative Agent

By:

  /s/ James A. Knight  

Name: James A. Knight

Title: Vice President



--------------------------------------------------------------------------------

HANESBRANDS INC.,

        as Borrower

By:   /s/ Donald Cook  

Name: Donald Cook

Title: Treasurer



--------------------------------------------------------------------------------

For the purposes of Sections 5 and 7(d) hereof, each Subsidiary Guarantor set
forth below (i) makes the representations set forth in Section 5 hereof on the
Third Amendment Effective Date (as defined above) and (ii) hereby consents to
this Amendment and confirms that all guaranties, security interests and Liens
granted by it, and all its other obligations, pursuant to the Loan Documents (as
amended hereby) remain in full force and effect.

 

BA INTERNATIONAL, L.L.C.

CARIBESOCK, INC.

CARIBETEX, INC.

CASA INTERNATIONAL, LLC

CEIBENA DEL, INC.

HANES MENSWEAR, LLC

HANES PUERTO RICO, INC.

HANESBRANDS DIRECT, LLC

HANESBRANDS DISTRIBUTION, INC.

HBI BRANDED APPAREL ENTERPRISES, LLC

HBI BRANDED APPAREL LIMITED, INC.

HBI INTERNATIONAL, LLC

HBI SOURCING, LLC

INNER SELF LLC

PLAYTEX DORADO, LLC

PLAYTEX INDUSTRIES, INC.

SEAMLESS TEXTILES, LLC

UPCR, INC.

UPEL, INC.

GEARCO, INC.

GFSI HOLDINGS, INC.

GFSI INC.

CC PRODUCTS, INC.

EVENT 1, INC.

HANESBRANDS EXPORT CANADA LLC

By:   /s/ Donald Cook  

Name: Donald Cook

Title: Treasurer



--------------------------------------------------------------------------------

SCHEDULE I

REVOLVING LOAN COMMITMENTS

 

Revolving Loan Lender

   Extended
Revolving Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 123,000,000   

Bank of America, N.A.

   $ 123,000,000   

Barclays Bank PLC

   $ 123,000,000   

BBVA Compass

   $ 30,000,000   

Branch Banking and Trust Company

   $ 100,000,000   

Citizens Bank of Pennsylvania

   $ 30,000,000   

Capital One Leverage Finance Corp.

   $ 25,000,000   

Fifth Third Bank

   $ 50,000,000   

Goldman Sachs Bank USA

   $ 25,000,000   

HSBC Bank USA, National Association

   $ 123,000,000   

Israel Discount Bank of New York

   $ 25,000,000   

Northern Trust Company

   $ 35,000,000   

PNC Bank, National Association

   $ 123,000,000   

Regions Bank

   $ 30,000,000   

Scotiabanc Inc.

   $ 50,000,000   

SunTrust Bank

   $ 85,000,000      

 

 

 

Total

   $ 1,100,000,000   



--------------------------------------------------------------------------------

SCHEDULE 6.9(a)

ITEM 6.9(a) Mortgaged Property

 

Facility Name

  

Address

Clarksville   

1904 W Clark Rd

Clarksville, AR 72830

Oak Summit   

1000 E Hanes Mill Rd

Winston Salem, NC 27105

Martinsville VSC   

380 Beaver Creek Dr

Martinsville, VA 24112



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT AND CONSENT TO AMENDMENT

 

To: JPMORGAN CHASE BANK, N.A.,

     as Administrative Agent

     277 Park Avenue

     New York, NY 10017

 

     Attention: James A Knight

RE: HANESBRANDS INC.

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 10, 2009, as amended by the First Amendment thereto, dated as of
February 17, 2011 and the Second Amendment thereto, dated as of July 13, 2012
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Hanesbrands Inc., a
Maryland corporation (the “Borrower”), the various financial institutions and
other persons from time to time party thereto (the “Lenders”), Barclays Bank PLC
and Goldman Sachs Credit Partners L.P., as the co-documentation agents, Bank of
America, N.A. and HSBC Securities (USA) Inc., as the co-syndication agents,
JPMorgan Chase Bank, N.A., as the administrative agent and collateral agent (in
its capacity as the administrative agent, the “Administrative Agent”) and J.P.
Morgan Securities LLC, Banc of America Securities LLC, HSBC Securities (USA)
Inc. and Barclays Capital, the investment banking division of Barclays Bank PLC,
as the joint lead arrangers and joint bookrunners. Capitalized terms used herein
but not defined herein are used as defined in the Credit Agreement.

The Borrower has requested that the Lenders consent to an amendment to the
Credit Agreement on the terms described in the Third Amendment to the Credit
Agreement (the “Amendment”), the form of which is attached hereto.

Pursuant to Section 10.1 of the Credit Agreement, the undersigned Lender hereby
consents to the terms of the Amendment and authorizes the Administrative Agent
to execute and deliver the Amendment on its behalf.

 

Very truly yours,  

[Name of Lender], as an Extending

Revolving Loan Lender

By:      

Name:

Title:

Dated as of July     , 2013



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT B

AMENDED AND RESTATED CREDIT AGREEMENT,

dated as of December 10, 2009,

as amended by the First Amendment,

dated as of February 17, 2011 and, by the

Second Amendment, dated as of July 13, 2012

and by the Third Amendment, dated as of July 23, 2013

among

HANESBRANDS INC.,

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS AND

OTHER PERSONS FROM TIME TO TIME

PARTY TO THIS AGREEMENT

as the Lenders,

BARCLAYS BANK PLC and GOLDMAN SACHS CREDIT PARTNERS L.P.

as the Co-Documentation Agents,

BANK OF AMERICA, N.A. and , BARCLAYS BANK PLC, BRANCH BANKING & TRUST

COMPANY, HSBC SECURITIES (USA) INC. and PNC BANK, NATIONAL ASSOCIATION,

as the Co-Syndication Agents,

SUNTRUST BANK,

as the Documentation Agent,

THE BANK OF NOVA SCOTIA, COMPASS BANK, FIFTH THIRD BANK, GOLDMAN

SACHS BANK USA, REGIONS BANK and THE ROYAL BANK OF SCOTLAND PLC,

as the Co-SyndicationManaging Agents,

and

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent and the Collateral Agent

 

 

J.P. MORGAN SECURITIES INLLC.,

BARCLAYS BANCK OF AMERICA SECURITIES LPLC,

HSBC SECURITIES (USA) INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BARCLAYSPNC CAPITAL, MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   Table of Contents   

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.1 Defined Terms

     1   

SECTION 1.2 Use of Defined Terms

     3437   

SECTION 1.3 Cross-References

     3437   

SECTION 1.4 Accounting and Financial Determinations

     3437   

ARTICLE II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF
CREDIT

     3538   

SECTION 2.1 Commitments

     3538   

SECTION 2.2 Reduction of the Commitment Amounts

     3740   

SECTION 2.3 Borrowing Procedures

     3740   

SECTION 2.4 Continuation and Conversion Elections

     3942   

SECTION 2.5 Funding

     3942   

SECTION 2.6 Issuance Procedures

     4043   

SECTION 2.7 Register; Notes

     4447   

SECTION 2.8 [Reserved]

     4548   

SECTION 2.9 Incremental Facilities

     4548   

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     4650   

SECTION 3.1 Repayments and Prepayments; Application

     4650   

SECTION 3.2 Interest Provisions

     4952   

SECTION 3.3 Fees

     5054   

ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS

     5155   

SECTION 4.1 LIBO Rate Lending Unlawful

     5155   

SECTION 4.2 Deposits Unavailable

     5155   

SECTION 4.3 Increased LIBO Rate Loan Costs, etc.

     5255   

SECTION 4.4 Funding Losses

     5256   

SECTION 4.5 Increased Capital Costs

     5356   

SECTION 4.6 Taxes

     5357   

SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc.

     5660   

SECTION 4.8 Sharing of Payments

     5761   

SECTION 4.9 Setoff

     5861   

SECTION 4.10 Mitigation

     5862   

SECTION 4.11 Removal of Lenders

     5862   

SECTION 4.12 Limitation on Additional Amounts, etc.

     5963   

SECTION 4.13 Defaulting Lenders

     5963   

ARTICLE V CONDITIONS TO CREDIT EXTENSIONS

     6265   

SECTION 5.1 Initial Credit Extension

     6265   

SECTION 5.2 All Credit Extensions

     6569   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     6670   

SECTION 6.1 Organization, etc.

     6670   

SECTION 6.2 Due Authorization, Non-Contravention, etc.

     6670   

SECTION 6.3 Government Approval, Regulation, etc.

     6770   

SECTION 6.4 Validity, etc.

     6771   

SECTION 6.5 Financial Information

     6771   

SECTION 6.6 No Material Adverse Change

     6871   

SECTION 6.7 Litigation, Labor Controversies, etc.

     6871   

SECTION 6.8 Subsidiaries

     6872   

SECTION 6.9 Ownership of Properties

     6872   

SECTION 6.10 Taxes

     6872   

SECTION 6.11 Pension and Welfare Plans

     6872   

SECTION 6.12 Environmental Warranties

     6972   

SECTION 6.13 Accuracy of Information

     7074   

SECTION 6.14 Regulations U and X

     7074   

SECTION 6.15 Compliance with Contracts, Laws, etc.

     7074   

SECTION 6.16 Solvency

     7174   

ARTICLE VII COVENANTS

     7175   

SECTION 7.1 Affirmative Covenants

     7175   

SECTION 7.2 Negative Covenants

     7781   

ARTICLE VIII EVENTS OF DEFAULT

     9296   

SECTION 8.1 Listing of Events of Default

     9296   

SECTION 8.2 Action if Bankruptcy

     9599   

SECTION 8.3 Action if Other Event of Default

     9599   

ARTICLE IX THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD ARRANGERS,
THE SYNDICATION AGENT AND THE DOCUMENTATION AGENT

     9599   

SECTION 9.1 Actions

     9599   

SECTION 9.2 Funding Reliance, etc.

     96100   

SECTION 9.3 Exculpation

     96100   

SECTION 9.4 Successor

     97100   

SECTION 9.5 Loans by JPMorgan Chase Bank

     97101   

SECTION 9.6 Credit Decisions

     97101   

SECTION 9.7 Copies, etc.

     98101   

SECTION 9.8 Reliance by Agents

     98102   

SECTION 9.9 Defaults

     98102   

SECTION 9.10 Lead Arrangers, Syndication Agents and Documentation Agents

     98102   

SECTION 9.11 Posting of Approved Electronic Communications

     99103   

ARTICLE X MISCELLANEOUS PROVISIONS

     100104   

SECTION 10.1 Waivers, Amendments, etc.

     100104   

SECTION 10.2 Notices; Time

     102106   

SECTION 10.3 Payment of Costs and Expenses

     102106   

SECTION 10.4 Indemnification

     103107   

 

-ii-



--------------------------------------------------------------------------------

SECTION 10.5 Survival

     104108   

SECTION 10.6 Severability

     104108   

SECTION 10.7 Headings

     105109   

SECTION 10.8 Execution in Counterparts, Effectiveness, etc.

     105109   

SECTION 10.9 Governing Law; Entire Agreement

     105109   

SECTION 10.10 Successors and Assigns

     105109   

SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes

     105109   

SECTION 10.12 Other Transactions

     108112   

SECTION 10.13 Forum Selection and Consent to Jurisdiction; Waivers

     108112   

SECTION 10.14 Waiver of Jury Trial

     109113   

SECTION 10.15 Patriot Act

     109113   

SECTION 10.16 Judgment Currency

     109113   

SECTION 10.17 No Fiduciary Duty

     109113   

SECTION 10.18 Counsel Representation

     110114   

SECTION 10.19 Confidentiality

     110114   

SECTION 10.20 Resignation of Citi; Appointment of JPMorgan as Successor Swing
Line Lender

     111115   

SECTION 10.21 Effect of Amendment and Restatement

     111115   

SECTION 10.22 Consent of Required Lenders

     112116   

 

SCHEDULE I    —      Disclosure Schedule SCHEDULE II    —      Percentages;
Notice Address SCHEDULE III        —      Existing Letters of Credit EXHIBIT A-1
   —      Form of Revolving Note EXHIBIT A-2    —      Form of New Term Note
EXHIBIT A-3    —      Form of Swing Line Note EXHIBIT B-1    —      Form of
Borrowing Request EXHIBIT B-2    —      Form of Issuance Request EXHIBIT C   
—      Form of Continuation/Conversion Notice EXHIBIT D    —      Form of Lender
Assignment Agreement EXHIBIT E    —      Form of Compliance Certificate EXHIBIT
F    —      Form of Guaranty EXHIBIT G    —      Form of Pledge and Security
Agreement EXHIBIT H    —      Form of Closing Date Certificate EXHIBIT I    —  
   Form of Solvency Certificate

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 5, 2006, as
amended and restated as of December 10, 2009, and as further amended by the
First Amendment dated as of February 17, 2011 and, by the Second Amendment dated
as of July 13, 2012, and by the Third Amendment dated as of July 23, 2013 is
among HANESBRANDS INC., a Maryland corporation (the “Borrower”), the various
financial institutions and other Persons from time to time party to this
Agreement (the “Lenders”), BARCLAYSSUNTRUST BANK PLC and GOLDMAN SACHS CREDIT
PARTNERS L.P., as the co-documentation agents (in such capacitiesy, the
“Co-Documentation Agents”), BANK OF AMERICA, N.A. and , BARCLAYS BANK PLC,
BRANCH BANKING & TRUST COMPANY, HSBC SECURITIES (USA) INC. and PNC BANK,
NATIONAL ASSOCIATION, as the co-syndication agents (in such capacities, the
“Co-Syndication Agents”), THE BANK OF NOVA SCOTIA, COMPASS BANK, FIFTH THIRD
BANK, GOLDMAN SACHS BANK USA, REGIONS BANK and THE ROYAL BANK OF SCOTLAND PLC,
as the managing agents (in such capacity, the “Managing Agents”), JPMORGAN CHASE
BANK, N.A., as the administrative agent and the collateral agent (in such
capacities, the “Administrative Agent” and “Collateral Agent”, respectively),
and J.P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC, BARCLAYS BANK
PLC, HSBC SECURITIES (USA) INC. and BARCLAYS, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and PNC CAPITAL, the investment banking division of BARCLAYS
BANK MARKETS PLLC, as the joint lead arrangers and joint bookrunners (in such
capacities, the “Lead Arrangers”).

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“2014 Senior Note Documents” means the 2014 Senior Notes, the 2014 Senior Note
Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2014 Senior Notes or the 2014 Senior Note
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement.

“2014 Senior Note Indenture” means the Indenture, between the Borrower and the
Person acting as trustee thereunder (the “2014 Senior Notes Trustee”), pursuant
to which the 2014 Senior Notes and any supplemental issuance of “senior notes”
thereunder are issued, as the same may be amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement.

“2014 Senior Notes” means the $500,000,000 aggregate principal amount of
floating rate senior unsecured notes due December 15, 2014 issued by the
Borrower.



--------------------------------------------------------------------------------

“2014 Senior Notes Trustee” is defined in the definition of “2014 Senior Note
Indenture”.

“2016 Senior Note Documents” means the 2016 Senior Notes, the 2016 Senior Note
Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2016 Senior Notes or the 2016 Senior Note
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement.

“2016 Senior Note Indenture” means the Indenture, between the Borrower and the
Person acting as trustee thereunder (the “2016 Senior Notes Trustee”), pursuant
to which the 2016 Senior Notes and any supplemental issuance of “senior notes”
thereunder are issued, as the same may be amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement.

“2016 Senior Notes” means the $500,000,000 aggregate principal amount of 8.00%
senior unsecured notes due December 15, 2016 issued by the Borrower.

“2016 Senior Notes Trustee” is defined in the definition of “2016 Senior Note
Indenture”.

“2020 Senior Note Documents” means the 2020 Senior Notes, the 2020 Senior Note
Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2020 Senior Notes or the 2020 Senior Note
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement.

“2020 Senior Note Indenture” means the Indenture, dated as of August 1, 2008,
among the Borrower, the subsidiary guarantors party thereto and Branch Banking
and Trust Company, as trustee, as amended and supplemented by the Fourth
Supplemental Indenture thereto, dated November 9, 2010, among the Borrower, the
subsidiary guarantors party thereto and Branch Banking and Trust Company,
pursuant to which the 2020 Senior Notes were issued, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with this Agreement.

“2020 Senior Notes” means the $1,000,000,000 aggregate principal amount of
6.375% senior unsecured notes due December 15, 2020 issued by the Borrower.

“Acquired Permitted Capital Expenditure AmountAcquisition Documentation Date” is
defined in clause (a) of Section 7.2.7the definition of “Permitted Acquisition”.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.

“Affected Lender” is defined in Section 4.11.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, (i) to vote 10%
or more of the Capital Securities (on a fully diluted basis) of such Person
having ordinary voting power for the election of directors, managing members or
general partners (as applicable), or (ii) to direct or cause the direction of
the management and policies of such Person (whether by contract or otherwise).

 

2



--------------------------------------------------------------------------------

“Agents” means, as the context may require, the Administrative Agent and the
Collateral Agent and, for the purposes of Section 5.1 only, the Co-Syndication
Agents, the Documentation Agent and the Co-DocumentationManaging Agents,
collectively, or either of them individually.

“Agreement” means, on any date, this Amended and Restated Credit Agreement as
originally in effect on the Restatement Effective Date, as amended by the First
Amendment and, by the Second Amendment and by the Third Amendment and as
thereafter from time to time further amended, supplemented, amended and restated
or otherwise modified from time to time and in effect on such date.

“Alternate Base Rate” means on any date and with respect to all Base Rate Loans,
a fluctuating rate of interest per annum equal to the highest of (i) the Base
Rate in effect on such day, and (ii) the Federal Funds Rate in effect on such
day plus  1/2 of 1.0% and (iii) for a LIBO Rate Loan, the LIBO Rate (Reserve
Adjusted) with a one-month Interest Period commencing on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1.0%.
Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate. The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Alternate Base Rate; provided that, the
failure to give such notice shall not affect the Alternate Base Rate in effect
after such change.

“Applicable Commitment Fee Margin” means (i) with respect to the Non-Extended
Revolving Loan Commitments, 0.50% and (ii) with respect to the Extended
Revolving Loan Commitments, the applicable percentage set forth below
corresponding to the relevant Leverage Ratio:

 


Leverage Ratio

   Applicable Commitment
Fee Margin  

Greater than or equal to 4.00:1.00

     0.400 % 

Less than 4.00:1.00 but greater than or equal to 3.25:1.00

     0.350 % 

Less than 3.25:1.00

     0.300 %       0.250 % 

The Leverage Ratio used to compute the Applicable Commitment Fee Margin with
respect to the Extended Revolving Loan Commitments shall be that set forth in
the Compliance Certificate most recently delivered by the Borrower to the
Administrative Agent. Changes in the Applicable Commitment Fee Margin resulting
from a change in the Leverage Ratio shall become effective upon delivery by the
Borrower to the Administrative Agent of a new Compliance Certificate pursuant to
clause (c) of Section 7.1.1. If the Borrower fails to deliver a Compliance
Certificate on or before the date required pursuant to clause (c) of Section

 

3



--------------------------------------------------------------------------------

7.1.1, the Applicable Commitment Fee Margin from and including the day after
such required date of delivery to but not including the date the Borrower
delivers to the Administrative Agent a Compliance Certificate shall equal the
highest Applicable Commitment Fee Margin set forth above.

“Applicable Margin” means the applicable percentage set forth below
corresponding to the relevant Leverage Ratio:

 

     Applicable Margin for
New Term Loans  

Leverage Ratio

   LIBO Rate Loans     Base Rate Loans  

Greater than or equal to 2.50:1.00

     3.25 %      2.25 % 

Less than 2.50:1:00

     3.00 %      2.00 % 

 

     Applicable Margin  for
Revolving Loans (including
Swing Line Loans) made by
Non-Extending Revolving
Loan Lenders     Applicable Margin for Revolving
Loans (including Swing Line
Loans) made by Extending
Revolving Loan Lenders  

Leverage Ratio

   LIBO Rate
Loans     Base Rate
Loans     LIBO Rate
Loans     Base Rate
Loans  

Greater than or equal to 4.00:1.00

     3.50 %      2.50 %      2.502.25 %      1.501.25 % 

Less than 4.00:1.00 but greater than or equal to 3.25:1.00

     3.25 %      2.25 %      2.252.00 %      1.251.00 % 

Less than 3.25:1.00 but greater than or equal to 2.50:1.00

     3.00 %      2.00 %      2.001.75 %      1.000.75 % 

Less than 2.50:1.00

     2.75 %      1.75 %      1.751.50 %      0.750.50 % 

The Leverage Ratio used to compute the Applicable Margin shall be the Leverage
Ratio set forth in the Compliance Certificate most recently delivered by the
Borrower to the Administrative Agent. Changes in the Applicable Margin resulting
from a change in the Leverage Ratio shall become effective upon delivery by the
Borrower to the Administrative Agent of a new

 

4



--------------------------------------------------------------------------------

Compliance Certificate pursuant to clause (c) of Section 7.1.1. If the Borrower
fails to deliver a Compliance Certificate on or before the date required
pursuant to clause (c) of Section 7.1.1, the Applicable Margin from and
including the day after such required date of delivery to but not including the
date the Borrower delivers to the Administrative Agent a Compliance Certificate
shall equal the highest Applicable Margin set forth above.

“Applicable Percentage” means, at any time of determination, with respect to a
mandatory prepayment in respect of Excess Cash Flow pursuant to clause (f) of
Section 3.1.1, (A) 50.0%, if the Leverage Ratio set forth in the Compliance
Certificate most recently delivered by the Borrower to the Administrative Agent
was greater than or equal to 3.50:1.00, (B) 25.0%, if the Leverage Ratio set
forth in such Compliance Certificate was less than 3.50:1.00 but greater than or
equal to 3.00:1.00, and (C) 0%, if the Leverage Ratio set forth in such
Compliance Certificate was less than 3.00:1.00.

“Approved Foreign Bank” is defined in the definition of “Cash Equivalent
Investment”.

“Approved Fund” means any Person (other than a natural Person) that (i) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course, and (ii) is
administered or managed by a Lender, an Affiliate of a Lender or a Person or an
Affiliate of a Person that administers or manages a Lender.

“Authorized Officer” means, relative to any Obligor, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
secretary, assistant secretary and those of its other officers, general partners
or managing members (as applicable), in each case whose signatures and
incumbency shall have been certified to the Agents, the Lenders and the Issuers
pursuant to Section 5.1.1.

“Available Amount” means, on any date of determination thereof, an amount equal
to:.

(a) $400,000,000, plus

(b) 50% of the aggregate amount of the Adjusted Consolidated Net Income (or, if
the Adjusted Consolidated Net Income is a loss, minus 100% of the amount of such
loss) less the amount of any net reduction in Investments included pursuant to
clause (d) below that would otherwise be included in Adjusted Consolidated Net
Income accrued on a cumulative basis during the period (taken as one accounting
period) beginning on the Third Amendment Effective Date and ending on the last
day of the last Fiscal Quarter preceding such date of determination for which
reports have been filed with the SEC or provided to the Administrative Agent
pursuant to Section 7.1.1(a) or (b), plus

(c) the aggregate Net Cash Proceeds received by the Borrower after the Third
Amendment Effective Date as a capital contribution or from the issuance and sale
of its Capital Stock (other than Disqualified Stock) to a Person who is not a
Subsidiary of the Borrower, including the Net Cash Proceeds received by the
Borrower from any issuance or sale permitted by the Note Indentures of
convertible Indebtedness of the Borrower subsequent to the Third Amendment
Effective Date but only upon the conversion of such Indebtedness into Capital
Stock (other than Disqualified Stock) of the Borrower, or from the issuance to a
Person who is not a Subsidiary of the Borrower of any options, warrants

 

5



--------------------------------------------------------------------------------

or other rights to acquire Capital Stock of the Borrower (in each case,
exclusive of any Disqualified Stock or any options, warrants or other rights
that are redeemable at the option of the holder, or are required to be redeemed,
prior to the Stated Maturity of the Senior Notes), plus

(d) an amount equal to the net reduction in Investments in any Person resulting
from payments of interest on Indebtedness, dividends, repayments of loans or
advances, or other transfers of assets, in each case, to the Borrower or any
Restricted Subsidiary or from the Net Cash Proceeds from the sale of any such
Investment (whether or not any such payment or proceeds are included in the
calculation of Adjusted Consolidated Net Income) or from redesignations of
Unrestricted Subsidiaries as Restricted Subsidiaries (valued in each case as
provided in the definition of “Investments” set forth on Annex I hereto), not to
exceed, in each case, the aggregate amount of all Investments previously made by
the Borrower or any Restricted Subsidiary in such Person or Unrestricted
Subsidiary; minus

(e) “Available Retained Excess Cash Flow” means, on any date of determination
thereof, an amount equal to Retained Excess Cash Flow, minus the sum of (i) the
amount of such Retained Excess Cash FlowAvailable Amount used to make any
Investments pursuant to Section 7.2.5(l)Section 7.2.5(k) and (p)(o), (ii) the
amount of such Retained Excess Cash FlowAvailable Amount used to incur
Indebtedness by Foreign Subsidiaries pursuant to Section 7.2.2(h), (iii) the
amount of such Available Amount used to make Restricted Payments pursuant to
Section 7.2.6(e), (iii) the amount of such Retained Excess Cash Flow used to
make Capital Expenditures pursuant to Section 7.2.7 and (iv) the amount of such
Retained Excess Cash Flow Available Amount used to pay or prepay Indebtedness
pursuant to clause (1)(B) of the proviso in Section 7.2.8(a) and (v) the amount
of such Available Amount used to make Permitted Acquisitions pursuant to the
first proviso in Section 7.2.10(b).;

provided that capitalized terms used in this definition shall (x) if defined on
Annex I hereto, have the meanings given to such terms hereunder indicated on
Annex I hereto and (y) if not defined on Annex I hereto, have the meanings given
to such terms in this Agreement.

“Base Rate” means, at any time, the rate of interest publicly announced by
JPMorgan Chase Bank as its prime rate in effect at its principal office in New
York City.

“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.

“Borrower” is defined in the preamble.

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B-1
hereto.

 

6



--------------------------------------------------------------------------------

“Business Day” means (i) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
New York, New York, (ii) relative to the making, continuing, prepaying or
repaying of any LIBO Rate Loans, any day which is a Business Day described in
clause (i) above and on which dealings in Dollars are carried on in the London
interbank eurodollar market and (iii) for purposes of Section 2.1.2 any day
which is neither a Saturday or Sunday nor a legal holiday where the relevant
Issuer is located (and, if such Issuer is located in Hong Kong, excluding any
day upon which a Typhoon Number 8 signal or black rainstorm warning is hoisted
before 12:00 noon (Hong Kong time)).

“CapEx Pull Forward Amount” is defined in clause (b) of Section 7.2.7.

“Capital Expenditures” means, for any period, the aggregate amount of (i) all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures and (ii) Capitalized Lease Liabilities incurred by the
Borrower and its Subsidiaries during such period; provided that Capital
Expenditures shall not include any such expenditures which constitute any of the
following, without duplication: (a) a Permitted Acquisition, (b) to the extent
permitted by this Agreement, capital expenditures consisting of Net Disposition
Proceeds or Net Casualty Proceeds not otherwise required to be used to repay the
Loans and (c) imputed interest capitalized during such period incurred in
connection with Capitalized Lease Liabilities not paid or payable in cash. For
the avoidance of doubt (x) to the extent that any item is classified under
clause (i) of this definition and later classified under clause (ii) of this
definition or could be classified under either clause, it will only be required
to be counted once for purposes hereunder and (y) in the event the Borrower or
any Subsidiary owns an asset that was not used and is now being reused, no
portion of the unused asset shall be considered Capital Expenditures hereunder;
provided that any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period that such
expenditure actually is made.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Restatement Effective Date; provided however, any shares, interests,
participations or other equivalents required to be issued in connection with
convertible debt shall not be considered “Capital Securities” until issued.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which, in accordance with GAAP, should be classified as capitalized
leases, and for purposes of each Loan Document the amount of such obligations
shall be the capitalized amount thereof, determined in accordance with GAAP, and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a premium or a penalty;
provided, however, any changes to the treatment or reclassification of operating
leases under GAAP or the interpretation of GAAP that would cause operating
leases to be considered capitalized leases under GAAP shall be ignored as if
such treatment or reclassification had never occurred and, for the avoidance of
doubt, operating leases shall not be considered Capitalized Lease Liabilities
hereunder.

 

7



--------------------------------------------------------------------------------

“Cash Collateralize” means, with respect to (i) a Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Administrative Agent on terms reasonably satisfactory to
the Administrative Agent in an amount equal to the Stated Amount of such Letter
of Credit and (ii) OA Payment Obligations, the deposit of immediately available
funds into a cash collateral account maintained with (or on behalf of) the
applicable Open Account Discount Purchaser in an amount equal to the aggregate
Dollar amount of such OA Payment Obligations.

“Cash Equivalent Investment” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;

(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s, or (ii) any
Lender (or its holding company);

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by either (i) any
bank organized under the laws of the United States (or any State thereof) and
which has (A) a credit rating of A2 or higher from Moody’s or A or higher from
S&P and (B) a combined capital and surplus greater than $500,000,000, or
(ii) any Lender;

(d) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial banking institution satisfying the criteria set
forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;

(e) with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Person maintains its chief executive office or principal
place of business or is organized provided such country is a member of the
Organization for Economic Cooperation and Development, and which has a
short-term commercial paper rating from S&P of at least “A-1” or the equivalent
thereof or from Moody’s of at least “P-1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”) and maturing within one year of the date
of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank; and

 

8



--------------------------------------------------------------------------------

(f) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of any member nation
of the European Union whose legal tender is the Euro and which are denominated
in Euros or any other foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Foreign Subsidiary
organized in such jurisdiction, having (i) one of the three highest ratings from
either Moody’s or S&P and (ii) maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of any such
member nation of the European Union is pledged in support thereof.

“Cash Management Obligations” means, with respect to the Borrower or any of its
Subsidiaries, any direct or indirect liability, contingent or otherwise, of such
Person in respect of cash management services (including treasury, depository,
overdraft (daylight and temporary), credit or debit card, electronic funds
transfer and other cash management arrangements) provided after the Restatement
Effective Date by a Person who is (or was at the time such Cash Management
Obligations were incurred) the Administrative Agent, any Lender or any Affiliate
thereof, including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith to the
extent provided for in the documents evidencing such cash management services.

“Cash Restructuring Charges” is defined in the definition of “EBITDA.”

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means

(a) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act) shall become the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Securities representing more than 35% of the Capital Securities of the
Borrower on a fully diluted basis;

(b) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board of Directors of the Borrower (together with
any new directors whose election to such Board or whose nomination for election
by the stockholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower then in office; or

 

9



--------------------------------------------------------------------------------

(c) the occurrence of any “Change of Control” (or similar term) under (and as
defined in) any 2014 Senior Note Document, 2016 Senior Note Document or 2020
Senior Note Document.

“Citi” means, as the context may require, Citicorp USA, Inc. and Citibank, N.A.,
collectively, or either of them, individually.

“Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Borrower substantially in the form of
Exhibit H hereto.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Co-Documentation Agents” is defined in the preamble.

“Collateral Agent” is defined in the preamble and includes each other Person
appointed as successor Collateral Agent pursuant to Section 9.4.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower or any Subsidiary in the
ordinary course of business of the Borrower or such Subsidiary.

“Commitment” means, as the context may require, the New Term Loan Commitment,
the Revolving Loan Commitment, the Letter of Credit Commitment or the Swing Line
Loan Commitment.

“Commitment Amount” means, as the context may require, the New Term Loan
Commitment Amount, the Revolving Loan Commitment Amount, the Letter of Credit
Commitment Amount or the Swing Line Loan Commitment Amount.

“Commitment Termination Date” means, as the context may require, the New Term
Loan Commitment Termination Date or the Revolving Loan Commitment Termination
Date.

“Commitment Termination Event” means

(a) the occurrence of any Event of Default with respect to the Borrower
described in clauses (a) through (d) of Section 8.1.9; or

(b) the occurrence and continuance of any other Event of Default and either
(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or (ii) the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

10



--------------------------------------------------------------------------------

“Communications” is defined in clause (a) of Section 9.11.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of (a) prior to
the Third Amendment Effective Date, Exhibit E hereto and (b) from and after the
Third Amendment Effective Date, Annex II hereto.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation with respect thereto) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

“Controlled Foreign Corporation” means a controlled foreign corporation, as
defined in Section 957(a) of the Code.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit C to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Co-Syndication Agents” is defined in the preamble.

“Credit Extension” means, as the context may require,

(a) the making of a Loan by a Lender; or

(b) the issuance of any Letter of Credit, any amendment to or modification of
any Letter of Credit that increases the face amount thereof, or the extension of
any Stated Expiry Date of any existing Letter of Credit, by an Issuer.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time relating to any cure period or both, would
constitute an Event of Default.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swing Line Loans within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Issuers, the Swing Line
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount (other than any other amount that is de minimis) required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition by a Governmental Authority or an
instrumentality thereof of any equity interest in such Lender or a parent
company thereof.

“Disbursement” is defined in Section 2.6.2.

“Disbursement Date” is defined in Section 2.6.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrower with the written consent
of, in the case of non-material modification, the Administrative Agent and, in
the case of material modifications the Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease (as lessor), contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the
Borrower’s or its Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person in a single transaction
or series of transactions other than (i) to another Obligor, (ii) by a Foreign
Subsidiary to any other Foreign Subsidiary, (iii) by a Receivables Subsidiary to
any other Person or (iv) customary derivatives issued in connection with the
issuance of convertible debt.

“Documentation Agent” is defined in the preamble.

“Dollar” and the sign “$” mean lawful money of the United States.

“EBITDA” means, for any applicable period, the sum of

(a) Net Income, plus

 

12



--------------------------------------------------------------------------------

(b) to the extent deducted in determining Net Income, the sum of (i) amounts
attributable todepreciation and amortization (including amortization of goodwill
and other intangible assetsdeferred financing fees or costs), (ii) Federal,
state, local and foreign income withholding, franchise, state single business
unitary and similar Tax expense, (iii) Interest Expense, (iv) depreciation of
assets, (v) all non-cash charges, including all non-cash charges associated with
announced restructurings, whether announced previously or in the future (such
non-cash restructuring charges being “Non-Cash Restructuring Charges”), (vi) net
cash charges associated with or related to any contemplated restructurings (such
cost restructuring charges being “Cash Restructuring Charges”) in an aggregate
amount not to exceed $120,000,000 since September 5, 2006, (vii) all amounts in
respect of extraordinary losses, and (viiiv) other non-cash losses, charges, or
expenses, including impairment of long-lived assets, and non-cash compensation
expense, or other non-cash expenses or charges, arising from the sale of stock,
the granting of stock options, the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution or change of any such stock, stock option, stock appreciation
rights or similar arrangements), (ix) any financial advisory fees, accounting
fees, legal fees and other similar advisory and consulting fees, cash charges in
respect of strategic market reviews, management bonuses and early retirement of
Indebtedness, and related out-of-pocket expenses incurred by the Borrower or any
of its Subsidiaries as a result of the Transaction, including fees and expenses
in connection with the issuance, redemption or exchange of the 2016 Senior
Notes, all determined in accordance with GAAP, (x) non-cash or unrealized losses
on agreements with respect to Hedging Obligations and (xi) to the extent
non-recurring and not capitalized, any financial advisory fees, accounting fees,
legal fees and similar advisory and consulting fees and related costs and
expenses of the Borrower and its Subsidiaries incurred as a result of Permitted
Acquisitions, Investments, Restricted Payments, Dispositions permitted hereunder
and the issuance of Capital Securities or Indebtedness permitted hereunder, all
determined in accordance with GAAP and in each case eliminating any increase or
decrease in income resulting from non-cash accounting adjustments made in
connection with the related Permitted Acquisition or Dispositions, (xii) losses
on agreements with respect to Hedging Obligations and any related tax losses and
any costs, fees, and expenses related to the termination thereof, in each case
incurred in connection with or as a result of the Transaction, (xiii) to the
extent the related loss is not added back pursuant to clause (c), all proceeds
of business interruption insurance policies, (xiv) expenses incurred by the
Borrower or any Subsidiary to the extent reimbursed in cash by a third party,
and (xv) extraordinary, unusual or non-recurring cash charges not to exceed
$10,000,000 in any Fiscal Year, minus

(c) to the extent included in determining such Net Income, the sum of (i) all
amounts in respect of extraordinary gainsinterest income, (ii) non-cash gains on
agreements with respect to Hedging Obligations, (iii) reversals (in whole or in
part) of any restructuring charges previously treated as Non-Cash Restructuring
Charges in any prior period, (iv) gains on agreements with respect to Hedging
Obligations and any related tax gainsextraordinary cash gains and (iv) tax
credits for any of the taxes of a type described in clause (b)(ii) above (to the
extent not netted from the tax expense described in such clause (b)(ii), (v) any
cash payments made during such period in respect of non-cash items described in
clause (a)(v) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, in each case incurred in connection
with or as a result of the Transaction and (v) non-cash items increasing such
Net Income

 

13



--------------------------------------------------------------------------------

for such period, other than (A) the accrual of revenue consistent with past
practice and (B) the reversal in such period of an accrual of, or cash reserve
for, cash expenses in a prior period, to the extent such accrual or reserve did
not increase EBITDA in a prior period., as determined on a consolidated basis
for borrower in accordance with GAAP.

“Eligible Assignee” means (i) in the case of an assignment of a New Term Loan,
(A) a Lender, (B) an Affiliate of a Lender, (C) an Approved Fund or (D) any
other Person (other than an Ineligible Assignee), and (ii) in the case of any
assignment of the Revolving Loan Commitment or Revolving Loans, (A) a Lender,
(B) an Affiliate of a Lender or (C) any other Person (other than an Ineligible
Assignee) approved by the Borrower (such approval of the Borrower not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing.

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the Euro or
otherwise), being in part the implementation of the third stage of EMU.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and legally binding guidelines
(including consent decrees and administrative orders) relating to protection of
public health and safety from environmental hazards and protection of the
environment.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Capital Securities of such Person or securities
exercisable for or convertible or exchangeable into Capital Securities of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“Euros” means the single currency of Participating Member States of the European
Union.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of

(a) EBITDA for such Fiscal Year

minus

 

14



--------------------------------------------------------------------------------

(b) the sum (for such Fiscal Year) of (i) Interest Expense actually paid in cash
by the Borrower and its Subsidiaries, (ii) scheduled principal repayments with
respect to the permanent reduction of Indebtedness, to the extent actually made,
(iii) all Federal, state, local and foreign income withholding, franchise, state
single business unitary and similar Taxes actually paid in cash or payable (only
to the extent related to Taxes associated with such Fiscal Year) by the Borrower
and its Subsidiaries, (iv) Capital Expenditures to the extent (x) actually made
by the Borrower and its Subsidiaries in such Fiscal Year or (y) committed to be
made by the Borrower and its Subsidiaries and that are permitted to be carried
forward to the next succeeding Fiscal Year pursuant to Section 7.2.7; provided
that the amounts deducted from Excess Cash Flow pursuant to preceding clause
(y) shall not thereafter be deducted in the determination of Excess Cash Flow
for the Fiscal Year during which such payments were actually made, (v) the
portion of the purchase price paid in cash with respect to Permitted
Acquisitions to the extent such Permitted Acquisition was made in connection
with the Borrower’s offshore migration of its supply chain, (vi) to the extent
permitted to be included in the calculation of EBITDA for such Fiscal Year, the
amount of Cash Restructuring Charges actually so included in such calculation
and (vii) without duplication to any amounts deducted in preceding clauses
(i) through (vi), all items added back to EBITDA pursuant to clause (b) of the
definition thereof that represent amounts actually paid in cash.

“Excluded Properties” means the “Commerce” property, “Canterbury” property and
“Northridge” property (each as identified under the “Facility Name” column of
the table set forth in Item 6.9(b) of the Disclosure Schedule).

“Exemption Certificate” is defined in clause (e) of Section 4.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Letters of Credit” means each of the Letters of Credit issued by an
Issuer and outstanding on the Restatement Effective Date, as listed on Schedule
III hereto.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder, at the time the guarantee of (or grant of such
security interest by, as applicable) such Subsidiary Guarantor would otherwise
have become effective with respect to such Swap Obligation but for such
Subsidiary Guarantor’s failure to constitute an “eligible contract participant”
at such time. If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

15



--------------------------------------------------------------------------------

“Extended Revolving Loan Commitment” means, with respect to any Extending
Revolving Loan Lender at any time, such Lender’s Revolving Loan Commitment
extended pursuant to the SecondThird Amendment.

“Extended Termination Date” means (i) July 1323, 20172018 or (ii) September 15,
2016 (the “Early Termination Date”), if the 2016 Senior Notes have not been
refinanced or repaid or the maturity date thereof has not otherwise been
extended beyond July 1323, 20172018 by the Early Termination Date.

“Extending Revolving Loan Lender” means any Revolving Loan Lender which has
agreed to extend its Revolving Loan Commitment pursuant to the SecondThird
Amendment.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (i) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or (ii) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Filing Agent” is defined in Section 5.1.11.

“Filing Statements” is defined in Section 5.1.11.

“First Amendment” means the First Amendment to this Agreement dated as of the
First Amendment Effective Date.

“First Amendment Effective Date” means February 17, 2011.

“First Joinder Agreement” means the Joinder Agreement dated as of September 1,
2010 pursuant to which the Revolving Loan Commitment Amount was increased from
$400,000,000 to $600,000,000.

“Fiscal Quarter” means a quarter ending on the Saturday nearest to the last day
of March, June, September or December.

“Fiscal Year” means any period of fifty-two or fifty-three consecutive calendar
weeks ending on the Saturday nearest to December 31; references to a Fiscal Year
with a number corresponding to any calendar year (e.g., the “2009 Fiscal Year”)
refer to the Fiscal Year ending on the Saturday nearest to December 31 of such
calendar year.

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States or a State thereof
executed and delivered by the Borrower or any of its Subsidiaries pursuant to
the terms of this Agreement, in form and substance reasonably satisfactory to
the Lead Arrangers, as necessary under the laws of organization or incorporation
of a Foreign Subsidiary to further protect or perfect the Lien on and security
interest in any Capital Securities issued by such Foreign Subsidiary
constituting Collateral (as defined in the Security Agreement), including any
Foreign Pledge Agreement as amended in accordance with Section 7.1.11.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary or a
Receivables Subsidiary.

“Foreign Working Capital Lender” means each Person that is (or at the time such
Indebtedness was incurred, was) a Lender or an Affiliate of a Lender to whom a
Foreign Subsidiary owes Indebtedness that was permitted to be incurred pursuant
to clause (n) of Section 7.2.2 (it being understood and agreed that such
Indebtedness owed by a Foreign Subsidiary to a Lender or an Affiliate of a
Lender (“Foreign Working Capital Obligations”) shall be Obligations hereunder).

“Foreign Working Capital Obligations” is defined in the definition of “Foreign
Working Capital Lender”.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty” means the amended and restated guaranty executed and delivered by an
Authorized Officer of the Borrower and each U.S. Subsidiary pursuant to the
terms of this Agreement, substantially in the form of Exhibit F hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“Hazardous Material” means (i) any “hazardous substance”, as defined by CERCLA,
(ii) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended, or (iii) any pollutant or contaminant or hazardous, dangerous
or toxic chemical, material or substance (including any petroleum product)
within the meaning of any other Environmental Laws.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under foreign exchange contracts, commodity hedging agreements, currency
exchange agreements, interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

 

17



--------------------------------------------------------------------------------

“HSBC” means HSBC Bank USA, National Association, in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower (i) which is of a “going concern” or similar
nature, (ii) which relates to the limited scope in any material respect of
examination of matters relevant to such financial statement, or (iii) which
relates to the treatment or classification of any item in such financial
statement (excluding treatment or classification changes which are the result of
changes in GAAP or the interpretation of GAAP) and which, as a condition to its
removal, would require an adjustment to such item the effect of which would be
to cause the Borrower to be in Default.

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Increased Amount Date” is defined in Section 2.9.

“Incremental Credit Increase” is defined in Section 2.9.

“Incremental Lender” means any Incremental Revolving Lender or Incremental Term
Loan Lender.

“Incremental Revolving Commitments” is defined in Section 2.9.

“Incremental Revolving Lender” is defined in Section 2.9.

“Incremental Revolving Loan” is defined in Section 2.9.

“Incremental Term Loan Lender” is defined in Section 2.9.

“Incremental Term Loan” is defined in Section 2.9.

“Indebtedness” of any Person means, (i) all obligations of such Person for
borrowed money or advances and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (ii) all monetary obligations,
contingent or otherwise, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptances issued for the account of such
Person, (iii) all Capitalized Lease Liabilities of such Person, (iv) for
purposes of Section 8.1.5 only, net Hedging Obligations of such Person,
(v) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable and accrued expenses in the ordinary
course of business which are not overdue for a period of more than 90 days or,
if overdue for more than 90 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
Person), (vi) indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness

 

18



--------------------------------------------------------------------------------

arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that in the event such indebtedness is limited in recourse
solely to the property subject to such Lien, for the purposes of this Agreement
the amount of such indebtedness shall not exceed the greater of the book value
or the fair market value (as determined in good faith by the Borrower’s board of
directors) of the property subject to such Lien), (vii) monetary obligations
arising under Synthetic Leases, (viii) the full outstanding balance of trade
receivables, notes or other instruments sold with full recourse (and the portion
thereof subject to potential recourse, if sold with limited recourse), other
than in any such case any thereof sold solely for purposes of collection of
delinquent accounts and other than in connection with any Permitted
Securitization or any Permitted Factoring Facility, (ix) all obligations (other
than intercompany obligations) of such Person pursuant to any Permitted
Securitization (other than Standard Securitization Undertakings) or any
Permitted Factoring Facility, and (x) all Contingent Liabilities of such Person
in respect of any of the foregoing. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Ineligible Assignee” means a natural Person, the Borrower, any Affiliate of the
Borrower or any other Person taking direction from, or working in concert with,
the Borrower or any of the Borrower’s Affiliates.

“Information” is defined in Section 10.19.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters of:

(a) EBITDA (for all such Fiscal Quarters)

to

(b) the sum (for all such Fiscal Quarters) of Interest Expense.

“Interest Expense” means, for any applicable period, the aggregate interest
expense (both, without duplication, when accrued or paid and net of interest
income paid during such period to the Borrower and its Subsidiaries) of the
Borrower and its Subsidiaries for such applicable period, including the portion
of any payments made in respect of Capitalized Lease Liabilities allocable to
interest expense; provided that the term “Interest Expense” shall not include
any interest expense attributable to a Permitted Factoring Facility.

 

19



--------------------------------------------------------------------------------

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or 2.4 and shall
end on (but exclude) the day which numerically corresponds to such date one,
two, three or six months and, if agreed by all affected Lenders, one or two
weeks or 9 or 12 months thereafter (or, if any such month has no numerically
corresponding day, on the last Business Day of such month), as the Borrower may
select in its relevant notice pursuant to Sections 2.3 or 2.4; provided that,

(a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than twelve
different dates; and

(b) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day).

“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, and (ii) any Capital Securities held by such Person in any other
Person. The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment.

“ISP Rules” is defined in Section 10.9.

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto, or in such electronic format as an Issuer and the
Administrative Agent in their discretion accept. Each Issuance Request delivered
in an electronic format shall constitute for all purposes of this Agreement a
certification by an Authorized Officer as to the matters set forth in Exhibit
B-2.

“Issuer” means HSBC or another Lender selected by the Borrower and reasonably
acceptable to the Administrative Agent, in each case, in its capacity as an
Issuer of the Letters of Credit. At the request of HSBC and with the Borrower’s
consent (not to be unreasonably withheld or delayed), another Lender or an
Affiliate of HSBC may issue one or more Letters of Credit hereunder, in which
case the term “Issuer” shall include any such Affiliate or other Lender with
respect to Letters of Credit issued by such Affiliate or such Lender.

“Joinder Agreement” is defined in Section 2.9.

“Judgment Currency” is defined in Section 10.16.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Lead Arrangers” is defined in the preamble.

 

20



--------------------------------------------------------------------------------

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

(a) any Hazardous Material on, in, under or affecting all or any portion of any
property of the Borrower or any of its Subsidiaries, the groundwater thereunder,
or any surrounding areas thereof to the extent caused by Releases from the
Borrower’s or any of its Subsidiaries’ or any of their respective predecessors’
properties;

(b) any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.12;

(c) any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or

(d) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Borrower or any of its Subsidiaries, or in connection with any property
owned or formerly owned by the Borrower or any of its Subsidiaries.

“Letter of Credit” means a letter of credit that is a Standby Letter of Credit
or Commercial Letter of Credit. For greater certainty Letters of Credit shall
include all Existing Letters of Credit.

“Letter of Credit Commitment” means an Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1.2.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to $150,000,000, as such amount may be permanently reduced from time to time
pursuant to Section 2.2.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (i) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, and (ii) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of

 

21



--------------------------------------------------------------------------------

(a) Total Debt outstanding on the last day of such Fiscal Quarter

to

(b) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters.

“LIBO Rate” means, relativewith respect to any Interest Period pertaining to a
LIBO Rate Loan, the rate per annum determined on the basis of thefor any
Interest Period, the London interbank offered rate as administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate) for deposits in Dollars for a period equal in
length to such Interest Period commencing on the first day of such Interest
Period appearing onas displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen LIBOR01 Page as of that displays such rate (or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time, two Business Days prior to the
beginningcommencement of such Interest Period. In the event that such rate does
not appear on such page (or otherwise on such screen); provided, that, if the
“LIBO Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to Dollars, then the LIBO Rate shall be the
Interpolated Rate at such time. “Interpolated Rate” means, at any time, the rate
per annum determined by the Administrative Agent or, in the(which determination
shall be conclusive and binding absencet of such availability, by
referencemanifest error) to be equal to the rate at which the Administrative
Agent is offered Dollar deposits at or about 11:00 A.M., New York City time, two
Business Days prior to the beginning of such Interest Period in the interbank
eurodollar market where its eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of suchthat
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period for the number of days comprised therein,
in each case, at such time. Notwithstanding the foregoing, with respect to any
New Term Loan, the LIBO Rate shall not be less than 2.00% per annum.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

“LIBO Rate (Reserve Adjusted)” means, relativewith respect to each dany Loan to
be made, continued or maintained as, or converted into, during each Interest
Period pertaining to a LIBO Rate Loan for any Interest Period, a rate per annum
determined pursuant tofor such day in accordance with the following formula:

 

LIBO Rate    =    LIBO Rate (Reserve Adjusted)       1.00 - LIBOR Reserve
Percentage

 

22



--------------------------------------------------------------------------------

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect, and the applicable rates furnished to and received by the
Administrative Agent, two Business Days before the first day of such Interest
Period.

“LIBOR Reserve Percentage” means, relative to any Interest Period for any day as
applied to a LIBO Rate Loans, the reserve percentageaggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) equal to the
maximum aggregateof reserve requirements in effect on such day (including all
basic, emergency, supplemental, marginal and otheremergency reserves and taking
into account any transitional adjustments or other scheduled changes in reserve
requirements) specified) under any regulations issued from time to time by the
F.R.S. Board and then applicable to assets or liabilities consisting of or
including “Eurocurrency Liabilities”, as currently defined in Regulation D of
the F.R.S. Board, having a term approximately equal or comparable to such
Interest Period. or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board) maintained by a member bank of the Federal Reserve System.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“Loan Documents” means, collectively, this Agreement, the First Joinder
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Notes, the Letters of Credit, the Open Account Paying Agreements, each Rate
Protection Agreement, the Security Agreement, each Mortgage, each Foreign Pledge
Agreement, each other agreement pursuant to which the Collateral Agent is
granted by the Borrower or its Subsidiaries a Lien to secure the Obligations,
and the Guaranty; provided, however, that for purposes of the definition of
“Material Adverse Effect” below, references therein to any “Loan Document(s)”
shall not include any Foreign Pledge Agreement.

“Loans” means, as the context may require, a Revolving Loan, a New Term Loan or
a Swing Line Loan of any type.

“Managing Agent” is defined in the preamble.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, financial condition, operations, performance, or assets of the
Borrower and its Subsidiaries (other than any Receivables Subsidiary) taken as a
whole, (ii) the validity or enforceability of any of the Loan Documents or the
rights and remedies of any Secured Party under any Loan Document or (iii) the
ability of any Obligor to perform when due its Obligations under any Loan
Document.

“Measurement Period” means, for any determination under this Agreement, the
period of the four consecutive Fiscal Quarters most recently ended.

 

23



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means each mortgage, deed of trust or agreement executed and
delivered by any Obligor in favor of the Administrative Agent for the benefit of
the Secured Parties pursuant to the requirements of this Agreement in form and
substance reasonably satisfactory to the Lead Arrangers, under which a Lien is
granted on such real property and fixtures described therein, in each case as
amended in accordance with Section 7.1.11 and as further amended, supplemented,
amended and restated or otherwise modified from time to time.

“Mortgaged Property” means each parcel of real property set forth on Item 6.9(a)
of the Disclosure Schedule.

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by the Borrower or any of
its U.S. Subsidiaries in connection with such Casualty Event (net of all
collection or similar expenses related thereto), but excluding any proceeds or
awards required to be paid to a creditor (other than the Lenders) which holds a
first priority Lien permitted by clause (d) of Section 7.2.3 on the property
which is the subject of such Casualty Event.

“Net Debt Proceeds” means, with respect to the sale or issuance by the Borrower
or any of its U.S. Subsidiaries (other than a Receivables Subsidiary or a
Subsidiary party to a Permitted Factoring Facility) of any Indebtedness to any
other Person after the Restatement Effective Date pursuant to clause (b)(iii) of
Section 7.2.2 or which is not expressly permitted by Section 7.2.2, the excess
of (i) the gross cash proceeds actually received by such Person from such sale
or issuance, over (ii) all arranging or underwriting discounts, fees, costs,
expenses and commissions, and all legal, investment banking, brokerage and
accounting and other professional fees, sales commissions and disbursements and
other closing costs and expenses actually incurred in connection with such sale
or issuance other than any such fees, discounts, commissions or disbursements
paid to Affiliates of the Borrower or any such Subsidiary in connection
therewith.

“Net Disposition Proceeds” means the gross cash proceeds received by the
Borrower or its U.S. Subsidiaries from any Disposition pursuant to clauses
(j) (l), (m) or (n) of Section 7.2.11 or Section 7.2.15 and any cash payment
received in respect of promissory notes or other non-cash consideration
delivered to the Borrower or its U.S. Subsidiaries in respect thereof, minus the
sum of (i) all legal, investment banking, brokerage, accounting and other
professional fees, costs, sales commissions and expenses and other closing
costs, fees and expenses incurred in connection with such Disposition, (ii) all
taxes actually paid or estimated by the Borrower to be payable in cash in
connection with such Disposition, (iii) payments made by the Borrower or its
U.S. Subsidiaries to retire Indebtedness (other than the Credit Extensions)
where payment of such Indebtedness is required in connection with such
Disposition and (iv) any liability reserves established by the Borrower or such
Subsidiary in respect of such Disposition in accordance with GAAP; provided
that, if the amount of any estimated taxes pursuant to clause (ii) exceeds the
amount of taxes required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Disposition Proceeds and to
the extent any such reserves described in clause (iv) are not fully used at the
end of any applicable period for which such reserves were established, such
unused portion of such reserves shall constitute Net Disposition Proceeds.

 

24



--------------------------------------------------------------------------------

“Net Income” means, for any period, the aggregate of all amounts which would be
included as net income on the consolidated financial statements of the Borrower
and its Subsidiaries for such period.

“New Term Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make New Term Loans pursuant to Section 2.1.3.

“New Term Loan Commitment Amount” means, on any date, $750,000,000.

“New Term Loan Commitment Termination Date” means the earliest of

(a) December 31, 2009 (if the New Term Loans have not been made on or prior to
such date);

(b) the Restatement Effective Date (immediately after the making of the New Term
Loans on such date); and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described above, the New Term Loan Commitments
shall terminate automatically and without any further action.

“New Term Loans” is defined in Section 2.1.3.

“New Term Note” means a promissory note of the Borrower payable to any Lender,
in the form of Exhibit A-2 hereto (as such promissory note may be amended,
endorsed or otherwise modified from time to time), evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from outstanding New
Term Loans, and also means all other promissory notes accepted from time to time
in substitution therefor or renewal thereof.

“New Term Percentage” means, relative to any Lender, the applicable percentage
relating to New Term Loans set forth opposite its name on Schedule II hereto
under the New Term Loan Commitment column or set forth in a Lender Assignment
Agreement under the New Term Loan Commitment column, as such percentage may be
adjusted from time to time pursuant to Lender Assignment Agreements executed by
such Lender and its assignee Lender and delivered pursuant to Section 10.11. A
Lender shall not have any New Term Loan Commitment if its percentage under the
New Term Loan Commitment column is zero.

“Non-Cash Restructuring Charges” is defined in the definition of “EBITDA”.

“Non-Consenting Lender” is defined in Section 4.11.

“Non-Defaulting Lender” means a Lender other than a Defaulting Lender.

 

25



--------------------------------------------------------------------------------

“Non-Excluded Taxes” means any Taxes other than (i) net income and franchise
Taxes imposed on (or measured by) net income or net profits with respect to any
Secured Party by any Governmental Authority under the laws of which such Secured
Party is organized or in which it maintains its applicable lending office,
(ii) any branch profit taxes or any similar taxes imposed by the United States
of America or any other Governmental Authority described in clause (i),
(iii) Other Taxes, and (iv) any United States federal withholding taxes imposed
on amounts payable to any Secured Party at the time such recipient becomes a
party to this Agreement (or designates a new lending office) except to the
extent that such Secured Party (or its assignor, if any) was entitled, at the
time of the designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding taxes
pursuant to Section 4.6(a)(1) or 4.6(d).

“Non-Extended Revolving Loan Commitment” means any Revolving Loan Commitment not
extended pursuant to the Second Amendment. For the avoidance of doubt, after
giving effect to the Second Amendment, no Revolving Loan Commitments constituted
Non-Extended Revolving Loan Commitments.

“Non-Extended Termination Date” means December 10, 2015.

“Non-Extending Revolving Loan Lender” means any Revolving Loan Lender which
hasdid not agreed to extend its Revolving Loan Commitment to the Extended
Termination Date pursuant to the Second Amendment. For the avoidance of doubt,
after giving effect to the Second Amendment, no Revolving Loan Lenders
constituted Non-Extended Revolving Loan Lenders.

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Note” means, as the context may require, a New Term Note, a Revolving Note or a
Swing Line Note.

“OA Payment Obligations” is defined in the definition of “Open Account Paying
Agreement”.

“OA Payment Outstandings” means, on any date, the aggregate amount of OA Payment
Obligations owed by the Obligors under all Open Account Paying Agreements.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document, including Reimbursement
Obligations, OA Payment Obligations and Foreign Working Capital Obligations and
the principal of and premium, if any, and interest (including interest accruing
during the pendency of any proceeding of the type described in Section 8.1.9,
whether or not allowed in such proceeding) on the Loans; provided, that
Obligations shall not include Excluded Swap Obligations.

“Obligor” means, as the context may require, the Borrower, each Subsidiary
Guarantor and each other Person (other than a Secured Party) obligated (other
than Persons solely consenting to or acknowledging such document) under any Loan
Document.

 

26



--------------------------------------------------------------------------------

“OFAC” is defined in Section 6.15.

“OID” is defined in Section 2.9.

“Open Account Discount Agreement” is defined in the definition of “Open Account
Paying Agreement”.

“Open Account Discount Purchase” means a purchase, made at a discount pursuant
to an Open Account Discount Agreement, by an Open Account Discount Purchaser
from an Open Account Supplier of account receivables in respect of obligations
owed by an Obligor.

“Open Account Discount Purchaser” is defined in the definition of “Open Account
Paying Agreement”.

“Open Account Paying Agreement” means an open account paying agency agreement
between or among a Lender or any of its Affiliates and an Obligor, as identified
as an “Open Account Paying Agreement” through notice given from each party
thereto to the Administrative Agent, and/or any other agreement or
acknowledgment pursuant to which an Obligor has committed to pay such Lender or
its Affiliates the full face amount of any account receivable in respect of
obligations owed by an Obligor (the “OA Payment Obligations”) purchased by such
Lender or its Affiliates (each, an “Open Account Discount Purchaser”) from
certain vendors or other obligees of an Obligor prior to the Extended
Termination Date (each, an “Open Account Supplier”) (each agreement pursuant to
which such account receivables are purchased from an Open Account Supplier, an
“Open Account Discount Agreement”).

“Open Account Supplier” is defined in the definition of “Open Account Paying
Agreement”.

“Organic Document” means, relative to any Obligor, as applicable, its articles
or certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of formation, limited liability agreement,
operating agreement and all shareholder agreements, voting trusts and similar
arrangements applicable to any of such Obligor’s Capital Securities.

“Original Closing Date” means September 5, 2006.

“Original Credit Agreement” means the Credit Agreement dated as of September 5,
2006, as amended prior to the Restatement Effective Date, among the Borrower,
the lenders party thereto, Citi, as administrative agent and collateral agent,
and the co-documentation agents, syndication agents and lead arrangers party
thereto.

“Original Currency” is defined in Section 10.16.

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

“Participant” is defined in clause (e) of Section 10.11.

 

27



--------------------------------------------------------------------------------

“Participating Member State” means each country so described in any EMU
Legislation.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form of Exhibit A to the Security
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Patriot Act Disclosures” means all documentation and other information
available to the Borrower or its Subsidiaries which a Lender, if subject to the
Patriot Act, is required to provide pursuant to the applicable section of the
Patriot Act and which required documentation and information the Administrative
Agent or any Lender reasonably requests in order to comply with their ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage or New Term Percentage.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of a majority of the Capital Securities of a target or all or substantially all
of a target’s assets or any division or line of business of a target or merger)
by the Borrower or any Subsidiary from any Person of a business in which the
following conditions are satisfied:

(a) the Borrower shall have delivered a certificate either (i) on the date of
execution of the definitive acquisition agreement for such acquisition (the
“Acquisition Documentation Date”) or (ii) on the date of the closing of such
acquisition, certifying that on the date of delivery of such certificate, before
and after giving effect to such acquisition, the representations and warranties
set forth in each Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
no Default has occurred and is continuing or would result therefrom; and

 

 

28



--------------------------------------------------------------------------------

(b) the Borrower shall have delivered to the Administrative Agent a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
either (i) the Acquisition Documentation Date or (ii) the date such acquisition
is consummated (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) giving pro forma effect to the consummation
of such acquisition and evidencing (x) compliance with the covenants set forth
in Section 7.2.4. and (y) if the proceeds of Incremental Term Loans are to be
used to finance a Permitted Acquisition, that the Senior Secured Leverage Ratio
shall be less than 2.25 to 1.00 both before and after giving effect to such
Incremental Term Loans (assuming, for the purposes of the calculations under
this clause (y), that all Revolving Commitments are fully drawn and that all
Permitted Securitization is fully utilized).

“Permitted Factoring Facility” means any and all agreements or facilities
entered into by the Borrower or any of its Subsidiaries for the purpose of
factoring its receivables for cash consideration.

“Permitted Liens” is defined in Section 7.2.3.

“Permitted Securitization” means any Disposition by the Borrower or any of its
Subsidiaries consisting of Receivables and related collateral, credit support
and similar rights and any other assets that are customarily transferred in a
securitization of receivables, pursuant to one or more securitization programs,
to a Receivables Subsidiary or a Person who is not an Affiliate of the Borrower;
provided that (i) the consideration to be received by the Borrower and its
Subsidiaries other than a Receivables Subsidiary for any such Disposition
consists of cash, a promissory note or a customary contingent right to receive
cash in the nature of a “hold-back” or similar contingent right, (ii) no Default
shall have occurred and be continuing or would result therefrom and (iii) the
aggregate outstanding balance of the Indebtedness in respect of all such
programs at any point in time is not in excess of $400,000,000.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in clause (b) of Section 9.11.

“Pro Forma Unsecured Indebtedness” is defined in Section 7.2.2(s).

“Pro Forma Unsecured Indebtedness Documents” means any indenture or other
agreement, or any bonds, debentures, notes or other instruments, executed and
delivered with respect to Pro Forma Unsecured Indebtedness, as the same may be
amended, supplemented amended and restated or otherwise modified from time to
time in accordance with this Agreement.

“Purchase Money Note” means a promissory note evidencing a line of credit, or
evidencing other Indebtedness owed to the Borrower or any Subsidiary in
connection with a Permitted Securitization or Permitted Factoring Facility,
which note shall be repaid from cash available to the maker of such note, other
than amounts required to be established as reserves, amounts paid to investors
in respect of interest, principal and other amounts owing to such investors and
amounts paid in connection with the purchase of newly generated accounts
receivable.

 

29



--------------------------------------------------------------------------------

“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

“Rate Protection Agreement” means, collectively, any agreement with respect to
Hedging Obligations entered into by the Borrower or any of its Subsidiaries
under which the counterparty of such agreement is (or at the time such agreement
was entered into, was) a Lender or an Affiliate of a Lender.

“Receivable” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a Person pursuant to an arrangement
with another Person pursuant to which such other Person is obligated to pay for
goods or services under terms that permit the purchase of such goods and
services on credit and shall include, in any event, any items of property that
would be classified as an “account,” “chattel paper,” “payment intangible” or
“instrument” under the UCC and any supporting obligations.

“Receivables Subsidiary” shall mean any wholly owned Subsidiary of the Borrower
(or another Person in which the Borrower or any Subsidiary makes an Investment
and to which the Borrower or one or more of its Subsidiaries transfer
Receivables and related assets) which engages in no activities other than in
connection with the financing of Receivables and which is designated by the
Board of Directors of the applicable Subsidiary (as provided below) as a
Receivables Subsidiary and which meets the following conditions:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary:

(i) is guaranteed by the Borrower or any Subsidiary (that is not a Receivables
Subsidiary);

(ii) is recourse to or obligates the Borrower or any Subsidiary (that is not a
Receivables Subsidiary); or

(iii) subjects any property or assets of the Borrower or any Subsidiary (that is
not a Receivables Subsidiary), directly or indirectly, contingently or
otherwise, to the satisfaction thereof;

(b) with which neither the Borrower nor any Subsidiary (that is not a
Receivables Subsidiary) has any material contract, agreement, arrangement or
understanding (other than Standard Securitization Undertakings); and

(c) to which neither the Borrower nor any Subsidiary (that is not a Receivables
Subsidiary) has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the applicable Subsidiary
shall be evidenced by a certified copy of the resolution of the Board of
Directors of such Subsidiary giving effect to such designation and an officer’s
certificate certifying, to the best of such officer’s knowledge and belief, that
such designation complies with the foregoing conditions

 

30



--------------------------------------------------------------------------------

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

“Regulation S-X” is defined in Section 5.1.6.

“Register” is defined in clause (a) of Section 2.7.

“Reimbursement Obligation” is defined in Section 2.6.3.

“Release” means a “release”, as such term is defined in CERCLA.

“Replacement Lender” is defined in Section 4.11.

“Replacement Notice” is defined in Section 4.11.

“Required Lenders” means, at any time, Non-Defaulting Lenders holding more than
50% of the Total Exposure Amount of all Non-Defaulting Lenders.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restatement Effective Date” means December 10, 2009.

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Borrower or any
Subsidiary (excluding a Receivables Subsidiary)) on, or the making of any
payment or distribution on account of, or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of the Borrower or any
warrants, options or other right or obligation to purchase or acquire any such
Capital Securities, whether now or hereafter outstanding, or (ii) the making of
any other distribution in respect of such Capital Securities, in each case
either directly or indirectly, whether in cash, property or obligations of the
Borrower or any Subsidiary or otherwise; provided, however, that any conversion
feature of convertible debt shall not be considered a “Restricted Payment”.

“Retained Excess Cash Flow” means, on any date of determination, the aggregate
amount of Excess Cash Flow for all prior Fiscal Years ending on or after
December 31, 2009 that is not required to be applied to repay New Term Loans
pursuant to Section 3.1.1(f).

“Revolving Exposure” means, relative to any Revolving Loan Lender, at any time,
(i) the aggregate outstanding principal amount of all Revolving Loans of such
Lender at such time, plus (ii) such Lender’s Revolving Loan Percentage of the
Letter of Credit Outstandings, plus (iii) such Lender’s Swing Line Exposure,
plus (iv) such Lender’s Revolving Loan Percentage of the OA Payment
Outstandings.

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1. As of the SecondThird Amendment Effective Date, each Revolving
Loan Lender shall have either an Extended Revolving Loan Commitment or a
Non-Extended Revolving Loan Commitment, as (and in such amounts) set forth in
Schedule I to the SecondThird Amendment.

 

31



--------------------------------------------------------------------------------

“Revolving Loan Commitment Amount” means, on any date prior to the Third
Amendment Effective Date, $600,000,000, and on any date from and after the Third
Amendment Effective Date, $1,100,000,000, as such amount may be reduced on the
Non-Extended Termination Date or otherwise from time to time pursuant to
Section 2.2.

“Revolving Loan Commitment Termination Date” means the earliest of:

(a) December 31, 2009 (if the initial Credit Extension has not occurred on or
prior to such date);

(b) the Stated Maturity Date;

(c) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to the terms of this Agreement; and

(d) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clauses (c) or (d),
the Revolving Loan Commitments shall terminate automatically and without any
further action.

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

“Revolving Loan Percentage” means, relative to any Lender, the percentage which
such Lender’s Revolving Loan Commitment then constitutes of the Revolving Loan
Commitment Amount, or at any time after such Lender’s Revolving Loan Commitments
have expired or terminated in full, the percentage which such Lender’s Revolving
Exposure then constitutes of the Total Revolving Exposure Amount; provided that
in the case of Section 4.13 when a Defaulting Lender shall exist, “Revolving
Loan Percentage” shall be computed disregarding any Defaulting Lender’s
Revolving Exposure.

“Revolving Loans” is defined in clause (a) of Section 2.1.1.

“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Revolving Loan
Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“SEC” means the Securities and Exchange Commission.

“Second Amendment” means the Second Amendment to this Agreement dated as of the
Second Amendment Effective Date.

“Second Amendment Effective Date” means July 13, 2012.

 

32



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Lenders, the Issuers, any Open
Account Discount Purchasers, the Administrative Agent, the Collateral Agent, the
Lead Arrangers, each Foreign Working Capital Lender (if applicable), each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case), each Person to whom the Borrower or any of its Subsidiaries owes
Cash Management Obligations, and each of their respective successors,
transferees and assigns.

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement executed and delivered by each Obligor, substantially in the form of
Exhibit G hereto, together with any supplemental Foreign Pledge Agreements
delivered pursuant to the terms of this Agreement, in each case as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Senior Secured Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of

(a) Total Senior Secured Debt outstanding on the last day of such Fiscal Quarter

to

(b) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters.

“Solvency Certificate” means a certificate executed by the chief financial or
accounting Authorized Officer of the Borrower substantially in the form of
Exhibit I.

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (i) the fair value of the property (on a going-concern
basis) of such Person and its Subsidiaries on a consolidated basis is greater
than the total amount of liabilities, including contingent liabilities, of such
Person and its Subsidiaries on a consolidated basis, (ii) the present fair
salable value of the assets (on a going-concern basis) of such Person and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured in the
ordinary course of business, (iii) such Person does not intend to, and does not
believe that it or its Subsidiaries will, incur debts or liabilities beyond the
ability of such Person and its Subsidiaries to pay as such debts and liabilities
mature in the ordinary course of business (including through refinancings, asset
sales and other capital market transactions), and (iv) such Person and its
Subsidiaries on a consolidated basis is not engaged in business or a
transaction, and such Person and its Subsidiaries on a consolidated basis is not
about to engage in a business or a transaction, for which the property of such
Person and its Subsidiaries on a consolidated basis would constitute an
unreasonably small capital. The amount of Contingent Liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become an
actual or matured liability.

 

33



--------------------------------------------------------------------------------

“Specified Default” means (i) any Default under Section 8.1.1 or Section 8.1.9
or (ii) any other Event of Default.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary which
are reasonably customary in a securitization of Receivables.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

“Stated Expiry Date” is defined in Section 2.6.

“Stated Maturity Date” means (i) with respect to the New Term Loans, the sixth
anniversary of the Restatement Effective Date, (ii), with respect to the
Non-Extended Revolving Loan Commitments, the Non-Extended Termination Date and
(iii) with respect to the Extended Revolving Loan Commitments, the Extended
Termination Date.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower (other than a Receivables Subsidiary).

“Subsidiary Guarantor” means each U.S. Subsidiary that has executed and
delivered to the Administrative Agent the Guaranty (including by means of a
delivery of a supplement thereto).

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Revolving Loan Lender at any time shall be its Revolving Loan Percentage of the
total Swing Line Exposure at such time.

“Swing Line Lender” means, subject to the terms of this Agreement, JPMorgan
Chase Bank, N.A.

“Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.

 

34



--------------------------------------------------------------------------------

“Swing Line Loan Commitment Amount” means, on any date, $50,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

“Swing Line Loans” is defined in clause (b) of Section 2.1.1.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, restated, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrower to the Swing Line Lender resulting
from outstanding Swing Line Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Termination Date” means the date on which all Obligations have been paid in
full in cash (other than contingent indemnification obligations for which no
claim has been asserted), all Letters of Credit have been terminated or expired
(or been Cash Collateralized), all Rate Protection Agreements have been
terminated and all Commitments shall have terminated.

“Third Amendment” means the Third Amendment to this Agreement dated as of the
Third Amendment Effective Date.

“Third Amendment Effective Date” means July 23, 2013.

“Total Debt” means, on any date, the outstanding principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type referred to in
clause (i) of the definition of “Indebtedness”, clause (ii) of the definition of
“Indebtedness”, clause (iii) of the definition of “Indebtedness”, clause
(vii) of the definition of “Indebtedness” and clause (ix) of the definition of
“Indebtedness”, in each case exclusive of (a) intercompany Indebtedness between
the Borrower and its Subsidiaries, (b) any Contingent Liability in respect of
any of the foregoing, (c) any Permitted Factoring Facility, (d) any Commercial
Letter of Credit, (e) any Letter of Credit or other credit support relating to
the termination of agreements with respect to Hedging Obligations, in each case
under this clause (e), incurred in connection with or as a result of the
Transaction and (f) any Open Account Paying Agreements.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and OA Payment Outstandings and the
unfunded amount of the Commitments.

 

35



--------------------------------------------------------------------------------

“Total Extended Revolving Loan Commitment Amount” means the aggregate amount of
the Lenders’ Extended Revolving Loan Commitments as of the SecondThird Amendment
Effective Date.

“Total Non-Extended Revolving Loan Commitment Amount” means the aggregate amount
of the Lenders’ Non-Extended Revolving Loan Commitments as of the Second
Amendment Effective Date which, for the avoidance of doubt, is $0.

“Total Revolving Exposure Amount” means, on any date of determination (and
without duplication), the outstanding principal amount of all Revolving Loans
and Swing Line Loans, the aggregate amount of all Letter of Credit Outstandings
and OA Payment Outstandings and the unfunded amount of Revolving Loan
Commitments.

“Total Senior Secured Debt” means, on any date, all Total Debt which is secured
by a Lien.

“Total Tangible Assets” means, on any date, the aggregate amount of assets of
the Borrower and its Subsidiaries shown on a consolidated balance sheet of such
Persons at such date less goodwill and other intangible assets.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form of Exhibit B to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Transaction” means, collectively, (i) the amendment and restatement of the
Original Credit Agreement in order to refinance the Borrower’s existing term
loans and replace its existing revolving facility thereunder and (ii) the
issuance by the Borrower of the 2016 Senior Notes and the concurrent repayment
of all outstanding loans under the Borrower’s existing second lien credit
agreement.

“Transaction Documents” means, collectively, the 2016 Senior Notes and any other
material document executed or delivered in connection with the Transaction,
including any transition services agreements and tax sharing agreements, in each
case as amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with Section 7.2.12.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed

 

36



--------------------------------------------------------------------------------

by the Uniform Commercial Code as in effect in a jurisdiction of the United
States other than New York, then “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions of each Loan Document and any Filing Statement relating to such
perfection or effect of perfection or non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Subsidiary” means any Subsidiary (other than a Receivables Subsidiary)
that is incorporated or organized under the laws of the United States. other
than (i) a Receivables Subsidiary, (ii) a Controlled Foreign Corporation,
(iii) any such Subsidiary substantially all of the assets of which consist of
stock in one or more Controlled Foreign Corporations and (iv) any such
Subsidiary directly or indirectly owned by a Foreign Subsidiary.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Borrower.

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

SECTION 1.4 Accounting and Financial Determinations. (a) Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations thereunder (including under
Section 7.2.4 and the definitions used in such calculations) shall be made, in
accordance with those generally accepted accounting principles (“GAAP”) applied
in the preparation of the financial statements referred to in clause (a) of
Section 5.1.6. In the event that any Accounting Change (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into good faith negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower and its Subsidiaries consolidated financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in

 

37



--------------------------------------------------------------------------------

this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred. “Accounting Change” refers to any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
Unless otherwise expressly provided, all financial covenants and defined
financial terms shall be computed on a consolidated basis for the Borrower and
its Subsidiaries, in each case without duplication. Notwithstanding any other
provision contained herein, all computations of amounts and ratios referred to
in this Agreement shall be made without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower at “fair value” as defined therein.
Furthermore, notwithstanding any change in GAAP that after the Third Amendment
Effective Date would require lease obligations that would be treated as
operating leases as of the Third Amendment Effective Date to be classified and
accounted for as Capitalized Lease Liabilities or otherwise reflected on the
consolidated balance sheet of the Borrower, for the purposes of determining
compliance with any covenant contained herein, such obligations shall be treated
in the same manner as operating leases are treated as of the Third Amendment
Effective Date.

(b) As of any date of determination, for purposes of determining the Interest
Coverage Ratio or Leverage Ratio (and any financial calculations required to be
made or included within such ratios, or required for purposes of preparing any
Compliance Certificate to be delivered pursuant to the definition of “Permitted
Acquisition”), the calculation of such ratios and other financial calculations
shall include or exclude, as the case may be, the effect of any assets or
businesses that have been acquired or Disposed of by the Borrower or any of its
Subsidiaries pursuant to the terms hereof (including through mergers or
consolidations) as of such date of determination, as determined by the Borrower
on a pro forma basis in accordance with GAAP, which determination may include
one-time adjustments or reductions in costs, if any, directly attributable to
any such permitted Disposition or Permitted Acquisition, as the case may be, in
each case (i) calculated in accordance with Regulation S-X and any successor
statute, for the period of four Fiscal Quarters ended on or immediately prior to
the date of determination of any such ratios (after giving effect to any
cost-savings or adjustments relating to synergies resulting from a Permitted
Acquisition which have been realized or for which the steps necessary for
realization have been taken and certified in good faith by an officer of the
Borrower or otherwise as the Administrative Agent shall otherwise agree) and
(ii) giving effect to any such Permitted Acquisition or permitted Disposition as
if it had occurred on the first day of such four Fiscal Quarter period.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES, NOTES AND LETTERS OF CREDIT

SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.

 

38



--------------------------------------------------------------------------------

SECTION 2.1.1 Revolving Loan Commitment and Swing Line Loan Commitment. From
time to time on any Business Day occurring after the Restatement Effective Date
but prior to the Revolving Loan Commitment Termination Date,

(a) each Lender that has a Revolving Loan Commitment (referred to as a
“Revolving Loan Lender”), agrees that it will make loans (relative to such
Lender, its “Revolving Loans”) to the Borrower denominated in Dollars equal to
such Lender’s Revolving Loan Percentage of the aggregate amount of each
Borrowing of the Revolving Loans requested by the Borrower to be made on such
day; and

(b) the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) denominated in Dollars to the Borrower equal to the principal amount of
the Swing Line Loan requested by the Borrower to be made on such day. The
commitment of the Swing Line Lender described in this clause is herein referred
to as its “Swing Line Loan Commitment”.

On the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, prepay and reborrow Revolving Loans and Swing Line Loans. No
Revolving Loan Lender shall be permitted or required to make any Revolving Loan
if, after giving effect thereto, (i) such Lender’s Revolving Exposure would
exceed such Lender’s Revolving Loan Percentage of the then existing Revolving
Loan Commitment Amount or (ii) the aggregate amount of Revolving Loans and Swing
Line Loans outstanding together with the Letter of Credit Outstandings and the
OA Payment Outstandings would exceed the Revolving Loan Commitment Amount.
Furthermore, the Swing Line Lender shall not be permitted or required to make
Swing Line Loans if, after giving effect thereto, (A) the aggregate outstanding
principal amount of all Swing Line Loans would exceed the then existing Swing
Line Loan Commitment Amount or (B) the sum of the aggregate amount of all Swing
Line Loans and all Revolving Loans outstanding plus the aggregate amount of
Letter of Credit Outstandings and OA Payment Outstandings would exceed the
Revolving Loan Commitment Amount.

SECTION 2.1.2 Letter of Credit Commitment; Open Account Agreements. (a) From
time to time on any Business Day occurring after the Restatement Effective Date
but at least five Business Days prior to the Extended Termination Date, the
relevant Issuer agrees that it will (subject to the terms hereof) (i) issue one
or more Letters of Credit in Dollars for the account of the Borrower, any
Subsidiary Guarantor or any Foreign Subsidiary in the Stated Amount requested by
the Borrower on such day, or (ii) extend the Stated Expiry Date of a Letter of
Credit previously issued hereunder. No Issuer shall be permitted or required to
issue any Letter of Credit if, after giving effect thereto, (x) the sum of the
aggregate amount of (A) all Letter of Credit Outstandings plus (B) all OA
Payment Outstandings would exceed the then existing Letter of Credit Commitment
Amount or (y) the sum of the aggregate amount of all (A) Letter of Credit
Outstandings plus (B) OA Payment Outstandings plus (C) the aggregate principal
amount of all Revolving Loans and Swing Line Loans then outstanding would exceed
the then existing Revolving Loan Commitment Amount.

(b) From time to time on any day occurring after the Restatement Effective Date
but prior to the Extended Termination Date, an Obligor may enter into one or
more Open Account Paying Agreements with such Lenders or their respective
Affiliates as it and they shall so agree;

 

39



--------------------------------------------------------------------------------

provided that (i) no Lender will be required to enter into an Open Account
Paying Agreement and (ii) an Obligor shall not be permitted to enter into, or
incur obligations under, an Open Account Paying Agreement if, after giving
effect thereto, (x) the sum of the aggregate amount of (A) all OA Payment
Outstandings plus (B) all Letter of Credit Outstandings would exceed the then
existing Letter of Credit Commitment Amount or (y) the sum of the aggregate
amount of all (A) Letter of Credit Outstandings plus (B) OA Payment Outstandings
plus (C) the aggregate principal amount of all Revolving Loans and Swing Line
Loans then outstanding would exceed the then existing Revolving Loan Commitment
Amount.

SECTION 2.1.3 Term Loan Commitments. In a single Borrowing made on the
Restatement Effective Date, occurring on or prior to the applicable Commitment
Termination Date, each Lender that has a New Term Loan Commitment agrees that it
will make Loans (relative to such Lender, its “New Term Loans”) to the Borrower
denominated in Dollars equal to such Lender’s New Term Percentage of the
aggregate amount of the Borrowing, which shall be for the full New Term Loan
Commitment Amount. No amounts paid or prepaid with respect to New Term Loans may
be reborrowed.

SECTION 2.2 Reduction of the Commitment Amounts. The Commitment Amounts are
subject to reduction from time to time as set forth below.

SECTION 2.2.1 Optional. The Borrower may, from time to time on any Business Day
occurring after the Restatement Effective Date, voluntarily reduce any
Commitment Amount on the Business Day so specified by the Borrower; provided
that, all such reductions shall require at least one Business Day’s prior notice
to the Administrative Agent and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $500,000. Any optional or mandatory reduction of the Revolving Loan
Commitment Amount pursuant to the terms of this Agreement which reduces the
Revolving Loan Commitment Amount below the sum of (i) the Swing Line Loan
Commitment Amount and (ii) the Letter of Credit Commitment Amount shall result
in an automatic and corresponding reduction of the Swing Line Loan Commitment
Amount and/or Letter of Credit Commitment Amount (as directed by the Borrower in
a notice to the Administrative Agent delivered together with the notice of such
voluntary reduction in the Revolving Loan Commitment Amount) to an aggregate
amount not in excess of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of the Swing Line Lender, any Revolving
Loan Lender or any Issuer.

SECTION 2.2.2 [Reserved].

SECTION 2.3 Borrowing Procedures. Loans (other than Swing Line Loans and New
Term Loans) shall be made by the Lenders in accordance with Section 2.3.1, and
Swing Line Loans shall be made by the Swing Line Lender in accordance with
Section 2.3.2.

SECTION 2.3.1 Borrowing Procedure. In the case of Loans (other than Swing Line
Loans), by delivering a Borrowing Request to the Administrative Agent on or
before 10:00 a.m. on a Business Day, the Borrower may from time to time
irrevocably request, on such Business Day in the case of Base Rate Loans or on
not less than three Business Days’ notice and not more

 

40



--------------------------------------------------------------------------------

than five Business Days’ notice, in the case of LIBO Rate Loans denominated in
Dollars, that a Borrowing be made, in the case of LIBO Rate Loans, in a minimum
amount of $5,000,000 and an integral multiple of $1,000,000, in the case of Base
Rate Loans, in a minimum amount of $1,000,000 and an integral multiple of
$500,000 or, in either case, in the unused amount of the applicable Commitment.
On the terms and subject to the conditions of this Agreement, each Borrowing
shall be comprised of the type of Loans, and shall be made on the Business Day
specified in such Borrowing Request. In the case of other than Swing Line Loans,
on or before 12:00 noon on such Business Day each Lender that has a Commitment
to make the Loans being requested shall deposit with the Administrative Agent
same day funds in an amount equal to such Lender’s Percentage of the requested
Borrowing. Such deposit will be made to an account which the Administrative
Agent shall specify from time to time by notice to the Lenders. To the extent
funds are received from the Lenders, the Administrative Agent shall make such
funds available to the Borrower by wire transfer to the accounts the Borrower
shall have specified in its Borrowing Request. No Lender’s obligation to make
any Loan shall be affected by any other Lender’s failure to make any Loan.

SECTION 2.3.2 Swing Line Loans; Participations, etc. (a) By telephonic notice to
the Swing Line Lender on or before 2:00 p.m. on a Business Day (followed (within
one Business Day) by the delivery of a confirming Borrowing Request), the
Borrower may from time to time irrevocably request that Swing Line Loans be made
by the Swing Line Lender in an aggregate minimum principal amount of $500,000
and an integral multiple of $100,000. All Swing Line Loans shall be made as Base
Rate Loans and shall not be entitled to be converted into LIBO Rate Loans. The
proceeds of each Swing Line Loan shall be made available by the Swing Line
Lender to the Borrower by wire transfer to the account the Borrower shall have
specified in its notice therefor by the close of business on the Business Day
telephonic notice is received by the Swing Line Lender. Upon the making of each
Swing Line Loan, and without further action on the part of the Swing Line Lender
or any other Person, each Revolving Loan Lender (other than the Swing Line
Lender) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Swing Line Loan, and
such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be responsible for reimbursing within one Business Day the Swing
Line Lender for Swing Line Loans which have not been reimbursed by the Borrower
in accordance with the terms of this Agreement.

(b) If (i) any Swing Line Loan shall be outstanding for more than four Business
Days, (ii) any Swing Line Loan is or will be outstanding on a date when the
Borrower requests that a Revolving Loan be made, or (iii) any Default shall
occur and be continuing, then each Revolving Loan Lender (other than the Swing
Line Lender) irrevocably agrees that it will, at the request of the Swing Line
Lender, make a Revolving Loan (which shall initially be funded as a Base Rate
Loan) in an amount equal to such Lender’s Revolving Loan Percentage of the
aggregate principal amount of all such Swing Line Loans then outstanding (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). On or before 11:00 a.m. on the first Business Day following receipt by
each Revolving Loan Lender of a request to make Revolving Loans as provided in
the preceding sentence, each Revolving Loan Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in same day funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing
Line Loans. At the time the Revolving Loan Lenders make the above referenced
Revolving Loans the Swing Line Lender shall be deemed to have made, in
consideration of the making of

 

41



--------------------------------------------------------------------------------

the Refunded Swing Line Loans, Revolving Loans in an amount equal to the Swing
Line Lender’s Revolving Loan Percentage of the aggregate principal amount of the
Refunded Swing Line Loans. Upon the making (or deemed making, in the case of the
Swing Line Lender) of any Revolving Loans pursuant to this clause, the amount so
funded shall become an outstanding Revolving Loan and shall no longer be owed as
a Swing Line Loan. All interest payable with respect to any Revolving Loans made
(or deemed made, in the case of the Swing Line Lender) pursuant to this clause
shall be appropriately adjusted to reflect the period of time during which the
Swing Line Lender had outstanding Swing Line Loans in respect of which such
Revolving Loans were made. Each Revolving Loan Lender’s obligation to make the
Revolving Loans referred to in this clause shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, any Obligor or any Person for any reason
whatsoever; (ii) the occurrence or continuance of any Default; (iii) any adverse
change in the condition (financial or otherwise) of any Obligor; (iv) the
acceleration or maturity of any Obligations or the termination of any Commitment
after the making of any Swing Line Loan; (v) any breach of any Loan Document by
any Person; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

SECTION 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before
10:00 a.m. on a Business Day, the Borrower may from time to time irrevocably
elect on not less than three nor more than five Business Days’ notice (a) to
convert any Base Rate Loan into one or more LIBO Rate Loans or (b) before the
last day of the then current Interest Period with respect thereto, to continue
any LIBO Rate Loan as a LIBO Rate Loan; provided that (i) any portion of any
Loan which is continued or converted hereunder shall be in a minimum amount of
$1,000,000 and in an integral multiple amount of $1,000,000 and (ii) in the
absence of prior notice as required above (which notice may be delivered
telephonically followed by written confirmation within 24 hours thereafter by
delivery of a Continuation/Conversion Notice), with respect to any LIBO Rate
Loan at least three Business Days before the last day of the then current
Interest Period with respect thereto, such LIBO Rate Loan shall, on such last
day, automatically convert to a Base Rate Loan; provided further that (A) each
such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders that have made such Loans, and (B) no portion
of the outstanding principal amount of any Loans may be continued as, or be
converted into, LIBO Rate Loans when any Event of Default has occurred and is
continuing.

SECTION 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided that, such LIBO
Rate Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. Subject to Section 4.10, each Lender may, at
its option, make any Loan available to the Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
Loans in accordance with the terms of this Agreement.

 

42



--------------------------------------------------------------------------------

SECTION 2.6 Issuance Procedures. By delivering to the Administrative Agent and
the relevant Issuer an Issuance Request on or before 10:00 a.m. on a Business
Day, the Borrower may from time to time irrevocably request on not less than
three nor more than ten Business Days’ notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days’ prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a Standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the relevant Issuer, in its sole discretion), that an Issuer issue
a Letter of Credit, or extend the Stated Expiry Date of a Standby Letter of
Credit, in such form as may be requested by the Borrower and approved by such
Issuer, solely for the purposes described in Section 7.1.7. In connection with
any Issuance Request the Borrower and/or applicable Subsidiary shall have
executed and delivered such applications, agreements and other instruments
relating to such Letter of Credit as such Issuer shall have reasonably requested
consistent with its then current practices and procedures with respect to
letters of credit of the same type, provided that in the event of any conflict
between any such application, agreement or other instrument and the provisions
of this Agreement, the provisions of this Agreement shall control. Each Standby
Letter of Credit shall by its terms be stated to expire on a date (its “Stated
Expiry Date”) no later than the earlier to occur of (i) five Business Days prior
to the Extended Termination Date or (ii) unless otherwise agreed to by an
Issuer, in its sole discretion, one year from the date of its issuance (provided
that each Standby Letter of Credit may, with the consent of the Issuer thereof
in its sole discretion, provide for automatic renewals for one year periods
(which in no event shall extend beyond the Extended Termination Date)). Each
Commercial Letter of Credit shall by its terms be stated to expire on a date no
later than the earlier to occur of (i) five Business Days prior to the Extended
Termination Date or (ii) unless otherwise agreed to by an Issuer, in its sole
discretion, 180 days from the date of its issuance. Each Issuer will make
available to the beneficiary thereof the original of the Letter of Credit which
it issues. Each Issuer shall provide periodic reporting of Letters of Credit
issued by such Issuer in a manner, and in time periods, mutually acceptable to
the Administrative Agent and such Issuer. Unless notified by the Administrative
Agent in writing prior to the issuance of a Letter of Credit, the applicable
Issuer shall be entitled to assume that the conditions precedent to such
issuance have been met.

SECTION 2.6.1 Other Lenders Participation.

(a) Upon the issuance of each Letter of Credit, and without further action, each
Revolving Loan Lender (other than the applicable Issuer) shall be deemed to have
irrevocably purchased, to the extent of its Revolving Loan Percentage, a
participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto), and such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
responsible for reimbursing the applicable Issuer for Reimbursement Obligations
which have not been reimbursed by the Borrower in accordance with Section 2.6.3
in the applicable currency and at the times set forth in such Section (with the
terms of this Section surviving the termination of this Agreement). In addition,
such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be entitled to receive a ratable portion of the Letter of Credit
fees payable pursuant to Section 3.3.3 with respect to each Letter of Credit
(other than the issuance fees payable to the Issuer of such Letter of Credit
pursuant to the last sentence of Section 3.3.3) and of interest payable pursuant
to Section 3.2 with respect to any Reimbursement Obligation accruing on and
after the date (and to the

 

43



--------------------------------------------------------------------------------

extent) such Lender funds its participation interest in such Letter of Credit.
To the extent that any Revolving Loan Lender has reimbursed any Issuer for a
Disbursement, such Lender shall be entitled to receive its ratable portion of
any amounts subsequently received (from the Borrower or otherwise) in respect of
such Disbursement. Upon any change in the Revolving Loan Commitments pursuant to
an assignment under Section 10.10 of this Agreement, it is hereby agreed that
with respect to all Letter of Credit Outstandings, there shall be an automatic
adjustment to the participations hereby created to reflect the new Revolving
Loan Percentage of the assigning and assignee Revolving Loan Lenders.

(b) Upon the entry into each Open Account Discount Agreement, and without
further action, each Revolving Loan Lender (other than the applicable Open
Account Discount Purchaser) shall be deemed to have irrevocably purchased, to
the extent of its Revolving Loan Percentage, a participation interest in such
Open Account Discount Agreement, and such Revolving Loan Lender shall, to the
extent of its Revolving Loan Percentage, be responsible for reimbursing the
applicable Open Account Discount Purchaser for OA Payment Obligations under the
applicable Open Account Paying Agreement which have not been reimbursed by the
relevant Obligor in accordance with the terms thereof (with the terms of this
Section surviving the termination of this Agreement). In addition, such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
entitled to receive a ratable portion of the Open Account Agreement payments
pursuant to Section 3.3.4 and of interest payable pursuant to Section 3.2 with
respect to any OA Payment Obligations accruing on and after the date (and to the
extent) such Lender funds its participation interest in such OA Payment
Obligations. To the extent that any Revolving Loan Lender has reimbursed any
Open Account Discount Purchaser for an Open Account Discount Purchase, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Borrower or otherwise) in respect of such Open
Account Discount Purchase. Upon any change in the Revolving Loan Commitments
pursuant to an assignment under Section 10.10 of this Agreement, it is hereby
agreed that with respect to all OA Payment Outstandings, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Revolving Loan Percentage of the assigning and assignee Revolving Loan Lenders.
The Borrower shall be required to reimburse each Open Account Discount Purchaser
in accordance with the terms set forth in the applicable Open Account Paying
Agreement.

SECTION 2.6.2 Disbursements. An Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Not later than 1:00 p.m.
on (i) a Disbursement Date, if the Borrower shall have received notice of such
Disbursement prior to 10:00 a.m. on such Disbursement Date, or (ii) the Business
Day immediately following a Disbursement Date, if such notice is received after
10:00 a.m. on such Disbursement Date, the Borrower will reimburse such Issuer
directly in full for such Disbursement. Each such reimbursement shall be made in
immediately available funds together (in the case of a reimbursement made on
such immediately

 

44



--------------------------------------------------------------------------------

following Business Day, with interest thereon at a rate per annum equal to the
rate per annum then in effect for Base Rate Loans (with the then Applicable
Margin for Revolving Loans accruing on such amount) pursuant to Section 3.2 for
the period from the Disbursement Date through the date of such reimbursement,
provided that if such reimbursement is not made when due pursuant to this
Section 2.6.2, then the interest rates set forth in Section 3.2.2 shall apply.
Without limiting in any way the foregoing and notwithstanding anything to the
contrary contained herein or in any separate application for any Letter of
Credit, the Borrower hereby acknowledges and agrees that it shall be obligated
to reimburse the applicable Issuer upon each Disbursement of a Letter of Credit,
and it shall be deemed to be the obligor for purposes of each such Letter of
Credit issued hereunder (whether the account party on such Letter of Credit is
the Borrower or a Subsidiary). In the event that an Issuer makes any
Disbursement and the Borrower shall not have reimbursed such amount in full to
such Issuer pursuant to this Section 2.6.2, such Issuer shall promptly notify
the Administrative Agent which shall promptly notify each Revolving Loan Lender
of such failure, and each Revolving Loan Lender (other than such Issuer) shall
promptly and unconditionally pay in same day funds to the Administrative Agent
for the account of such Issuer the amount of such Revolving Loan Lender’s
Revolving Loan Percentage of such unreimbursed Disbursement. If an Issuer so
notifies the Administrative Agent, and the Administrative Agent so notifies the
Revolving Loan Lenders prior to 2:00 p.m., on any Business Day, each such
Revolving Loan Lender shall make available to such Issuer such Revolving Loan
Lender’s Revolving Loan Percentage of the amount of such payment on such
Business Day in same day funds (or if such notice is received by such Revolving
Loan Lenders after 2:00 p.m. on the day of receipt, payment shall be made on the
immediately following Business Day). If and to the extent such Revolving Loan
Lender shall not have so made its Revolving Loan Percentage of the amount of
such payment available to the applicable Issuer, such Revolving Loan Lender
agrees to pay to such Issuer forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Issuer, at the Federal Funds
Rate.

SECTION 2.6.3 Reimbursement. The obligation (a “Reimbursement Obligation”) of
the Borrower under Section 2.6.2 to reimburse an Issuer with respect to each
Disbursement (including interest thereon) and, upon the failure of the Borrower
to reimburse an Issuer, each Revolving Loan Lender’s obligation under
Section 2.6.1 to reimburse an Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of (i) any setoff, counterclaim or
defense to payment which the Borrower or such Revolving Loan Lender, as the case
may be, may have or have had against such Issuer, any Lender or any other Person
(including any Subsidiary) for any reason whatsoever, including any defense
based upon the failure of any Disbursement to conform to the terms of the
applicable Letter of Credit (if, in such Issuer’s good faith opinion (absent
such Issuer’s gross negligence or willful misconduct), such Disbursement is
determined to be appropriate) or any non-application or misapplication by the
beneficiary of the proceeds of such Letter of Credit; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the issuance of a Letter
of Credit; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing (including any of the events set forth in Section 2.6.5); provided
that, after paying in full its Reimbursement Obligation hereunder, nothing
herein shall adversely affect the right of the Borrower or such Lender, as the
case may be, to commence any proceeding against an Issuer for any wrongful
Disbursement made by such Issuer under a Letter of Credit as a result of acts or
omissions constituting gross negligence, bad faith or willful misconduct on the
part of such Issuer.

 

45



--------------------------------------------------------------------------------

SECTION 2.6.4 Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.9 or upon notification by
the Administrative Agent (acting at the direction of the Required Lenders) to
the Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,

(a) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to the Borrower or any other Person, be deemed to have been paid
or disbursed by the Issuers of such Letters of Credit (notwithstanding that such
amount may not in fact have been paid or disbursed); and

(b) the Borrower shall be immediately obligated to reimburse the Issuers for the
amount deemed to have been so paid or disbursed by such Issuers.

Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds with the Collateral Agent and held as cash
collateral security for the Reimbursement Obligations. When all Defaults giving
rise to the deemed disbursements under this Section have been cured or waived
the Collateral Agent shall return to the Borrower all amounts then on deposit
with the Collateral Agent pursuant to this Section which have not been applied
to the satisfaction of the Reimbursement Obligations.

SECTION 2.6.5 Nature of Reimbursement Obligations. The Borrower, each other
Obligor and, to the extent set forth in Section 2.6.1, each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. No Issuer (except to the extent of its own
gross negligence, bad faith or willful misconduct) shall be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise or errors in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuer; or

 

46



--------------------------------------------------------------------------------

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit. None of the foregoing shall
affect, impair or prevent the vesting of any of the rights or powers granted to
any Issuer or any Revolving Loan Lender hereunder. In furtherance and not in
limitation or derogation of any of the foregoing, any action taken or omitted to
be taken by an Issuer in good faith (and not constituting gross negligence or
willful misconduct) shall be binding upon each Obligor and each such Secured
Party, and shall not put such Issuer under any resulting liability to any
Obligor or any Secured Party, as the case may be.

SECTION 2.6.6 Existing Letters of Credit. On the Effective Date, all Existing
Letters of Credit shall be deemed to have been issued hereunder and shall for
all purposes be deemed to be “Letters of Credit” hereunder.

SECTION 2.7 Register; Notes. The Register shall be maintained on the following
terms.

(a) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record each Lender’s
Commitment, the Loans made by each Lender and each repayment in respect of the
principal amount of the Loans, annexed to which the Administrative Agent shall
retain a copy of each Lender Assignment Agreement delivered to the
Administrative Agent pursuant to Section 10.11. Failure to make any recordation,
or any error in such recordation, shall not affect any Obligor’s Obligations.
The entries in the Register shall constitute prima facie evidence and shall be
binding, in the absence of manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person in whose name a Loan is registered
(or, if applicable, to which a Note has been issued) as the owner thereof for
the purposes of all Loan Documents, notwithstanding notice or any provision
herein to the contrary. Any assignment or transfer of a Commitment or the Loans
made pursuant hereto shall be registered in the Register only upon delivery to
the Administrative Agent of a Lender Assignment Agreement that has been executed
by the requisite parties pursuant to Section 10.11. No assignment or transfer of
a Lender’s Commitment or Loans shall be effective unless such assignment or
transfer shall have been recorded in the Register by the Administrative Agent as
provided in this Section.

(b) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original

 

47



--------------------------------------------------------------------------------

applicable Commitment Amount. The Borrower hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, constitute prima facie
evidence and shall be binding on each Obligor absent manifest error; provided
that, the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of any Obligor.

SECTION 2.8 [Reserved].

SECTION 2.9 Incremental Facilities. (a) At any time or from time to time after
the Restatement Effective Date and before the Extended Termination Date, the
Borrower, by written notice to Administrative Agent, may request (i) the
establishment of one or more additional tranches of term loans or increases in
the amount of any existing term loan tranches (the “Incremental Term Loans”)
and/or (ii) increases in the Revolving Loan Commitments (the “Incremental
Revolving Commitments” and, together with the Incremental Term Loans, the
“Incremental Credit Increases”); provided that each Incremental Credit Increase
shall be in an aggregate principal amount that is not less than $50,000,000.
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrower proposes that the Incremental Credit Increases shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent. The Borrower may
approach any Lender or any Person (other than an Ineligible Assignee) to provide
all or a portion of the Incremental Credit Increases; provided that (i) no
Lender will be required to provide such Incremental Credit Increase and (ii) any
entity providing all or a portion of the Incremental Credit Increase that is not
a Lender, an Affiliate of a Lender or an Approved Fund shall not be an
Ineligible Assignee and shall be reasonably acceptable to the Administrative
Agent (with such acceptance by the Administrative Agent to not be unreasonably
withheld or delayed).

(b) In each case, such Incremental Credit Increase shall become effective as of
the applicable Increased Amount Date, provided that (i) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such Incremental Credit Increase, (ii) the Borrower shall be in compliance
with Section 7.2.4 both before and after giving effect to such Incremental
Credit Increases, (iii) the Senior Secured Leverage Ratio shall be less than
2.25 to 1.00 both before and after giving effect to such Incremental Credit
Increases (assuming, for the purposes of the calculations under this clause
(iii), that all Revolving Commitments are fully drawn and that all Permitted
Securitization is fully utilized), (iv) any Incremental Term Loan shall mature
on or after the Extended Termination Date, (ivv) the interest rate margin in
respect of Incremental Revolving Loans (including upfront fees in connection
therewith in excess of any upfront fees issued or paid in respect of any then
outstanding Revolving Loans, but excluding arrangement, structuring and
underwriting fees) shall not exceed the Applicable Margin for the Revolving
Loans of any Extending Revolving Loan Lender or Non-Extending Revolving Loan
Lender by more than 50 basis points or if it does so exceed either such
Applicable Margin by more than 50 basis points, the Applicable Margin so
exceeded shall be

 

48



--------------------------------------------------------------------------------

increased so that the interest rate margin in respect of such Incremental
Revolving Loan (giving effect to any upfront fees in connection therewith in
excess of any upfront fees issued or paid in respect of any then outstanding
Loans, but excluding arrangement, structuring and underwriting fees) is no
greater than the Applicable Margin for such Revolving Loans minus 50 basis
points and (vvi) the Incremental Credit Increases shall be effected pursuant to
one or more joinder agreements in a form reasonably acceptable to the
Administrative Agent (each, a “Joinder Agreement”) executed and delivered by the
Borrower, the applicable Incremental Lender and the Administrative Agent
pursuant to which such Incremental Lender agrees to be bound to the terms of
this Agreement as a Lender; provided that the Lenders committing to provide such
Incremental Term Loans the proceeds of which are to be used to finance a
Permitted Acquisition may agree to waive the conditions set forth in the
foregoing clauses (i), (ii) and (iii) without the consent of any other Lenders.
Any Incremental Term Loans made on an Increased Amount Date shall be designated
a separate tranche of Incremental Term Loans for all purposes of this Agreement.

(c) On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Loan Commitments shall assign to each
Person with an Incremental Revolving Commitment (each, a “Incremental Revolving
Lender”) and each of the Incremental Revolving Lenders shall purchase from each
of the Lenders with Revolving Loan Commitments, at the principal amount thereof,
such interests in the Revolving Loans outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, the Revolving Loans will be held by existing Revolving Loan
Lenders and Incremental Revolving Lenders ratably in accordance with their
Revolving Loan Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Loan Commitments, (b) the
participations held by the Revolving Loan Lenders in the Revolving Exposure
immediately prior to such Increased Amount Date shall be automatically
reallocated so as to held by existing Revolving Loan Lenders and Incremental
Revolving Lenders ratably in accordance with their Revolving Loan Commitments
after giving effect to the addition of such Incremental Revolving Commitments to
the Revolving Loan Commitments, (c) each Incremental Revolving Commitment shall
be deemed for all purposes a Revolving Loan Commitment and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan and (d) each Incremental Revolving Lender shall become a Lender
with respect to the Incremental Revolving Commitment and all matters relating
thereto. The terms and provisions of the Incremental Revolving Loans and
Incremental Revolving Commitments shall be identical to the Revolving Loans and
the Revolving Loan Commitments.

(d) On any Increased Amount Date on which any Incremental Term Loans are to be
made, subject to the satisfaction of the foregoing terms and conditions,
(i) each Person with a commitment to make an Incremental Term Loan (each, an
“Incremental Term Loan Lender”) shall make an Incremental Term Loan to the
Borrower in an amount equal to such commitment amount, and (ii) each Incremental
Term Loan Lender shall become a Lender hereunder with respect to the Incremental
Term Loans made pursuant thereto.

(e) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.9.

 

49



--------------------------------------------------------------------------------

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1 Repayments and Prepayments; Application. The Borrower agrees that
the Loans shall be repaid and prepaid pursuant to the following terms.

SECTION 3.1.1 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Loan upon the applicable Stated Maturity Date
therefor. Prior thereto, payments and prepayments of the Loans shall or may be
made as set forth below.

(a) From time to time on any Business Day, the Borrower may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any

(i) Loans (other than Swing Line Loans); provided that, (A) any such voluntary
prepayment of the New Term Loans shall be made of the same type and, if
applicable, having the same Interest Period of all Lenders that have made such
New Term Loans (applied to the remaining amortization payments for the New Term
Loans in such amounts as the Borrower shall determine) and any such prepayment
of Revolving Loans shall be made pro rata among the Revolving Loans of the same
type, having the same Interest Period of all Lenders that have made such
Revolving Loans; (B) all such voluntary prepayments shall require at least
(1) in the case of Base Rate Loans, one but no more than five Business Days’
prior notice to the Administrative Agent and (2) in the case of LIBO Rate Loans,
three but no more than five Business Days’ prior notice to the Administrative
Agent; and (C) all such voluntary partial prepayments shall be in an aggregate
minimum amount of $1,000,000 and an integral multiple of $500,000; and

(ii) Swing Line Loans; provided that, (A) all such voluntary prepayments shall
require prior telephonic notice to the Swing Line Lender on or before 1:00 p.m.
on the day of such prepayment (such notice to be confirmed in writing within
24 hours thereafter); and (B) all such voluntary partial prepayments shall be in
an aggregate minimum amount of $200,000 and an integral multiple of $100,000.

(b) On each date when the aggregate Revolving Exposure of all Revolving Loan
Lenders exceeds the Revolving Loan Commitment Amount (as it may be reduced from
time to time pursuant to this Agreement), the Borrower shall make a mandatory
prepayment of Revolving Loans or Swing Line Loans (or both) and, if necessary,
Cash Collateralize all Letter of Credit Outstandings, in an aggregate amount
equal to such excess.

(c) On each Quarterly Payment Date (beginning with the Quarterly Payment Date on
March 31, 2010), the Borrower shall make a scheduled repayment of the aggregate
outstanding principal amount, if any, of all New Term Loans in an amount equal
to 0.25% of the original principal amount of all New Term Loans, with the
remaining amount of New Term Loans due and payable in full on the Stated
Maturity Date for New Term Loans.

(d) [Reserved].

 

50



--------------------------------------------------------------------------------

(e) To the extent any New Term Loans are outstanding, the Borrower shall
(subject to the next proviso) within 10 days after receipt of any Net
Disposition Proceeds or Net Casualty Proceeds in excess of $2,000,000 by the
Borrower or any of its U.S. Subsidiaries, deliver to the Administrative Agent a
calculation of the amount of such proceeds, and, to the extent the aggregate
amount of such (i) Net Disposition Proceeds received by the Borrower and its
U.S. Subsidiaries in any period of twelve consecutive calendar months since the
Original Closing Date exceeds $10,000,000 and (ii) Net Casualty Proceeds
received by the Borrower and its U.S. Subsidiaries in any period of twelve
consecutive calendar months since the Original Closing Date exceeds $50,000,000,
the Borrower shall make a mandatory prepayment of the New Term Loans in an
amount equal to 100% of such excess Net Disposition Proceeds or Net Casualty
Proceeds, as applicable; provided that, so long as (i) no Event of Default has
occurred and is continuing, such proceeds may be retained by the Borrower and
its U.S. Subsidiaries (and be excluded from the prepayment requirements of this
clause) to be invested or reinvested within one year or, subject to immediately
succeeding clause (ii), 18 months or 36 months, as applicable, to the
acquisition or construction of other assets or properties consistent with the
businesses permitted to be conducted pursuant to Section 7.2.1 (including by way
of merger or Investment), and (ii) within one year following the receipt of such
Net Disposition Proceeds or Net Casualty Proceeds, such proceeds are (A) applied
or (B) committed to be, and actually are, applied within (I) 18 months following
the receipt of such Net Disposition Proceeds or (II) 36 months following the
receipt of such Net Casualty Proceeds, in each case to such acquisition or
construction plan. The amount of such Net Disposition Proceeds or Net Casualty
Proceeds unused or uncommitted after such one year, 18 months or 36 months, as
applicable, period shall be applied to prepay the New Term Loans as set forth in
Section 3.1.2. At any time after receipt of any such Net Casualty Proceeds in
excess of $25,000,000 but prior to the application thereof to such mandatory
prepayment or the acquisition of other assets or properties as described above,
upon the request by the Administrative Agent (acting at the direction of the
Required Lenders) to the Borrower, the Borrower shall deposit an amount equal to
such excess Net Casualty Proceeds into a cash collateral account maintained with
(and subject to documentation reasonably satisfactory to) the Collateral Agent
for the benefit of the Secured Parties (and over which the Collateral Agent
shall have a first priority perfected Lien) pending application as a prepayment
or to be released as requested by the Borrower in respect of such acquisition.
Amounts deposited in such cash collateral account shall be invested in Cash
Equivalent Investments, as directed by the Borrower.

(f) To the extent any New Term Loans are outstanding, within 100 days after the
close of each Fiscal Year (beginning with the Fiscal Year ending 2009) the
Borrower shall make a mandatory prepayment of the New Term Loans in an amount
equal to (i) the product of (A) the Excess Cash Flow (if any) for such Fiscal
Year multiplied by (B) the Applicable Percentage minus (ii) the aggregate amount
of all voluntary prepayments of Loans (but including Revolving Loans and Swing
Line Loans only to the extent of a corresponding reduction of the Revolving Loan
Commitment Amount pursuant to Section 2.2.1) made during such Fiscal Year, to be
applied as set forth in Section 3.1.2;

(f) (g) Concurrently with the receipt by the Borrower or any of its U.S.
Subsidiaries of any Net Debt Proceeds, the Borrower shall make a mandatory
prepayment of the New Term Loans in an amount equal to 100% of such Net Debt
Proceeds, to be applied as set forth in Section 3.1.2.

 

51



--------------------------------------------------------------------------------

(g)(h) Immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all the
Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.

SECTION 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

(a) Subject to clause (b), each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBO Rate Loans.

(b) Each prepayment of the New Term Loans made pursuant to clauses (e), (f), and
(gf) of Section 3.1.1 shall be applied first, pro rata to a mandatory prepayment
of the outstanding principal amount of all New Term Loans (with the amount of
such prepayment of the New Term Loans being applied (A) first to the remaining
New Term Loans to reduce in direct order of maturity the amortization payments
that are due and payable within 24 calendar months from the date of such
prepayment, and (B) second, to the extent in excess of the amounts to be applied
pursuant to the preceding clause (A), to reduce the then remaining New Term Loan
amortization payments on a pro rata basis).

(c) So long as the Administrative Agent has received prior written notice from
the Borrower of a mandatory prepayment pursuant to clauses (e), (f) and (gf) of
Section 3.1.1, the Administrative Agent shall provide notice of such mandatory
prepayment to the Lenders with New Term Loans. It is understood and agreed by
the Borrower that, notwithstanding receipt by the Administrative Agent of any
such mandatory prepayment, the New Term Loans shall not be deemed repaid, unless
otherwise consented to by the Administrative Agent, until five Business Days
have elapsed from the delivery to the Administrative Agent of the notice
described above in this clause (c).

SECTION 3.2 Interest Provisions. Interest on the outstanding principal amount of
the Loans shall accrue and be payable in accordance with the terms set forth
below.

SECTION 3.2.1 Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrower may
elect that the Loans comprising a Borrowing accrue interest at a rate per annum:

(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that, Swing Line Loans shall always accrue interest
at the Alternate Base Rate plus the then effective Applicable Margin for
Revolving Loans maintained as Base Rate Loans; and

 

52



--------------------------------------------------------------------------------

(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) plus
the Applicable Margin.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

SECTION 3.2.2 Post-Default Rates. If all or any portion of the Obligations shall
not be paid when due (whether at the Stated Maturity, by acceleration or
otherwise), the Borrower shall pay, but only to the extent permitted by law,
interest (after as well as before judgment) on all such unpaid Obligations at a
rate per annum equal to (a) in the case of principal on any Loan, the rate of
interest that otherwise would be applicable to such Loan plus 2% per annum; and
(b) in the case of overdue interest, fees, and other monetary Obligations, the
Alternate Base Rate from time to time in effect, plus the Applicable Margin for
the New Term Loans accruing interest at the Alternate Base Rate, plus 2% per
annum.

SECTION 3.2.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Restatement Effective Date;

(d) with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and, if such Interest Period shall exceed three months, on the date
occurring on each three-month interval occurring after the first day of such
Interest Period);

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; and

(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

 

53



--------------------------------------------------------------------------------

SECTION 3.3 Fees. The Borrower agrees to pay the fees set forth below. All such
fees shall be non-refundable when earned and paid.

SECTION 3.3.1 Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Non-Defaulting Lender, for the period (including
any portion thereof when its Revolving Loan Commitments are suspended by reason
of the Borrower’s inability to satisfy any condition of Article V) commencing on
the Restatement Effective Date and continuing through the Revolving Loan
Commitment Termination Date, a commitment fee in an amount equal to the
Applicable Commitment Fee Margin, in each case on such Revolving Loan Lender’s
Revolving Loan Percentage of the sum of the average daily unused portion of the
Revolving Loan Commitment Amount (net of Letter of Credit Outstandings). All
commitment fees payable pursuant to this Section shall be calculated on a year
comprised of 360 days and payable by the Borrower in arrears on each Quarterly
Payment Date, commencing with the first Quarterly Payment Date following the
Restatement Effective Date, and on the Revolving Loan Commitment Termination
Date. The making of Swing Line Loans shall not constitute usage of the Revolving
Loan Commitment with respect to the calculation of commitment fees to be paid by
the Borrower to the Revolving Loan Lenders.

SECTION 3.3.2 Agents’ Fees. The Borrower agrees to pay to each of the Agents the
fees in the amounts and on the dates set forth in any fee agreements with any of
the Agents and to perform any other obligations contained therein.

SECTION 3.3.3 Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the applicable Issuer and each
Revolving Loan Lender, a Letter of Credit fee in a per annum amount equal to the
then effective Applicable Margin for Revolving Loans maintained as LIBO Rate
Loans, multiplied by the average daily Stated Amount of each such Letter of
Credit, such fees being payable quarterly in arrears on each Quarterly Payment
Date following the date of issuance of each Letter of Credit and on the
Revolving Loan Commitment Termination Date. The Borrower further agrees to pay
to the applicable Issuer, quarterly in arrears on each Quarterly Payment Date, a
fronting fee of 0.25% per annum on the average daily Stated Amount of each such
Letter of Credit and such other reasonable fees and charges in connection with
the issuance, negotiation, settlement, amendment and processing of each Letter
of Credit as agreed to by the Borrower and such Issuer.

SECTION 3.3.4 Open Account Agreement Payments. Each Open Account Discount
Purchaser agrees to pay (and in the case of any Open Account Discount Purchaser
that is an affiliate of a Lender, such Lender agrees to cause such Open Account
Discount Purchaser to pay) to the Administrative Agent, for the pro rata account
of each Revolving Loan Lender, an amount with respect to any Open Account Paying
Agreement to which it is a party equal to, on a per annum basis, the then
effective Applicable Margin for Revolving Loans maintained as LIBO Rate Loans
multiplied by the aggregate amount of OA Payment Obligations actually paid to
such Open Account Discount Purchaser by the relevant Obligor under the relevant
Open Account Paying Agreement, such amounts being payable quarterly in arrears
on each Quarterly Payment Date following the date of the entry into such Open
Account Discount Agreement and on the Revolving Loan Commitment Termination
Date.

 

54



--------------------------------------------------------------------------------

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 4.1 LIBO Rate Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Administrative
Agent, constitute prima facie evidence thereof and shall be binding on the
Borrower absent manifest error) that the introduction of or any change in or in
the interpretation of any law makes it unlawful, or any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert any Loan into, a LIBO Rate Loan, the obligations of such Lender to
make, continue or convert any such LIBO Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBO Rate Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.

SECTION 4.2 Deposits Unavailable. If the Administrative Agent shall have
determined that

(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or

(b) by reason of circumstances affecting it’s relevant market, adequate means do
not exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans;

then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.

SECTION 4.3 Increased LIBO Rate Loan Costs, etc. The Borrower agrees to
reimburse each Lender and each Issuer for any increase in the cost to such
Lender or Issuer of, or any reduction in the amount of any sum receivable by
such Secured Party in respect of, such Secured Party’s Commitments and the
making of Credit Extensions hereunder (including the making, continuing or
maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBO Rate Loans)
that arise in connection with any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in after the
Restatement Effective Date of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority, except for such changes with respect to increased capital costs and
Taxes which are governed by Sections 4.5 and 4.6, respectively. Each affected
Secured Party shall promptly notify the Administrative Agent and the Borrower in
writing of the occurrence of any such event, stating the reasons therefor and
the additional amount required fully to compensate such Secured Party for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrower directly to such Secured Party within five Business Days of its
receipt of such notice, and such notice shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on the Borrower.

 

55



--------------------------------------------------------------------------------

SECTION 4.4 Funding Losses. In the event any Lender shall incur any actual loss
or expense (including any actual loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
(if any) to make or continue any portion of the principal amount of any Loan as,
or to convert any portion of the principal amount of any Loan into, a LIBO Rate
Loan) as a result of

(a) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;

(b) any Loans not being made continued or converted as LIBO Rate Loans in
accordance with the Borrowing Request or other notice therefor;

(c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor; or

(d) the assignment of any LIBO Rate Loan other than on the last day of an
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 4.11;

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such actual loss or
expense. Such written notice shall, in the absence of manifest error, constitute
prima facie evidence thereof and shall be binding on the Borrower.

SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority after the Restatement
Effective Date affects or would affect the amount of capital or liquidity
required or expected to be maintained by any Secured Party or any Person
controlling such Secured Party, and such Secured Party determines (in good faith
but in its sole and absolute discretion) that as a result thereof the rate of
return on its or such controlling Person’s capital as a consequence of the
Commitments or the Credit Extensions made, or the Letters of Credit participated
in, by such Secured Party is reduced to a level below that which such Secured
Party or such controlling Person could have achieved but for the occurrence of
any such circumstance, then upon notice (together with reasonably detailed
supporting documentation) from time to time by such Secured Party to the
Borrower, the Borrower shall within five Business Days following receipt of such
notice pay directly to such Secured Party additional amounts sufficient to
compensate such Secured Party or such controlling Person for such reduction in
rate of return. A statement in reasonable detail of such Secured Party as to any
such additional amount or amounts shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on the Borrower. In
determining such amount, such Secured Party may use any method of averaging and
attribution that it (in its sole and absolute

 

56



--------------------------------------------------------------------------------

discretion) shall deem applicable. Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

SECTION 4.6 Taxes. The Borrower covenants and agrees as follows with respect to
Taxes.

(a) Any and all payments by the Borrower under each Loan Document shall be made
without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that any Taxes are imposed and required to be deducted or withheld from any
payment required to be made by any Obligor to or on behalf of any Secured Party
under any Loan Document, then:

(i) subject to clause (f), if such Taxes are Non-Excluded Taxes, the amount of
such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and

(ii) the Borrower shall withhold the full amount of such Taxes from such payment
(as increased pursuant to clause (a)(i)) and shall pay such amount to the
Governmental Authority imposing such Taxes in accordance with applicable law.

(b) In addition, the Borrower shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

(c) Upon the written request of the Administrative Agent, as promptly as
practicable after the payment of any Taxes or Other Taxes, and in any event
within 45 days of any such written request, the Borrower shall furnish to the
Administrative Agent a copy of an official receipt (or a certified copy thereof)
evidencing the payment of such Taxes or Other Taxes. The Administrative Agent
shall make copies thereof available to any Lender upon request therefor.

(d) Subject to clause (f), the Borrower shall indemnify each Secured Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority; provided that if the Borrower reasonably
believes that such Taxes were not correctly or legally asserted, such Secured
Party will use reasonable efforts to cooperate with the Borrower to obtain a
refund of such Taxes so long as such efforts would not, in the sole
determination of such Secured Party, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it. Promptly upon having knowledge that
any such Non-Excluded Taxes or Other Taxes have been levied, imposed or
assessed, and promptly upon notice thereof by any Secured Party, the Borrower
shall pay such Non-Excluded Taxes or Other Taxes directly to the relevant
Governmental Authority

 

57



--------------------------------------------------------------------------------

(provided that, no Secured Party shall be under any obligation to provide any
such notice to the Borrower). In addition, the Borrower shall indemnify each
Secured Party for any incremental Taxes that may become payable by such Secured
Party as a result of any failure of the Borrower to pay any Taxes when due to
the appropriate Governmental Authority or to deliver to the Administrative
Agent, pursuant to clause (c), documentation evidencing the payment of Taxes or
Other Taxes (other than incidental taxes resulting directly as a result of the
willful misconduct or gross negligence of the Administrative Agent or a
respective Secured Party); provided that if the Secured Party or Administrative
Agent, as applicable, fails to give notice to the Borrower of the imposition of
any Non-Excluded Taxes or Other Taxes within 120 days following its receipt of
actual written notice of the imposition of such Non-Excluded Taxes or Other
Taxes, there will be no obligation for the Borrower to pay interest or penalties
attributable to the period beginning after such 120th day and ending seven days
after the Borrower receives notice from the Secured Party or the Administrative
Agent as applicable. With respect to indemnification for Non-Excluded Taxes and
Other Taxes actually paid by any Secured Party or the indemnification provided
in the immediately preceding sentence, such indemnification shall be made within
30 days after the date such Secured Party makes written demand therefor
(together with supporting documentation in reasonable detail). The Borrower
acknowledges that any payment made to any Secured Party or to any Governmental
Authority in respect of the indemnification obligations of the Borrower provided
in this clause shall constitute a payment in respect of which the provisions of
clause (a) and this clause shall apply.

(e) Each Non-U.S. Lender, on or prior to the date on which such Non-U.S. Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent, but only for so long as such non-U.S.
Lender is legally entitled to do so), shall deliver to the Borrower and the
Administrative Agent either (i) two duly completed copies of either (x) Internal
Revenue Service Form W-8BEN claiming eligibility of the Non-U.S. Lender for
benefits of an income tax treaty to which the United States is a party or
(y) Internal Revenue Service Form W-8ECI, or in either case an applicable
successor form; or (ii) in the case of a Non-U.S. Lender that is not legally
entitled to deliver either form listed in clause (e)(i), (x) a certificate to
the effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (referred to as an “Exemption Certificate”)
and (y) two duly completed copies of Internal Revenue Service Form W-8BEN or
applicable successor form.

(f) Any Lender that is a United States Person, as defined in Section 7701(a)(30)
of the Code, shall (unless such Lender may be treated as an exempt recipient
based on the indicators described in Treasury Regulation
Section 1.6049-4(c)(1)(ii)(A)) deliver to the Borrower and the Administrative
Agent, at the times specified in clause (e), two duly completed copies of
Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States back-up withholding requirements.

(g) The Borrower shall not be obligated to pay any additional amounts to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender

 

58



--------------------------------------------------------------------------------

to deliver to the Borrower the form or forms and/or an Exemption Certificate, as
applicable to such Lender, pursuant to clause (e) or clause (f), (ii) such form
or forms and/or Exemption Certificate not establishing a complete exemption from
U.S. federal withholding tax or the information or certifications made therein
by the Lender being untrue or inaccurate on the date delivered in any material
respect, or (iii) the Lender designating a successor lending office at which it
maintains its Loans which has the effect of causing such Lender to become
obligated for tax payments in excess of those in effect immediately prior to
such designation; provided that the Borrower shall be obligated to pay
additional amounts to any such Lender pursuant to clause (a)(i) and to indemnify
any such Lender pursuant to clause (d), in respect of United States federal
withholding taxes if (i) any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or Exemption
Certificate to establish a complete exemption from U.S. federal withholding tax
or inaccuracy or untruth contained therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the Restatement Effective
Date, which change rendered such Lender no longer legally entitled to deliver
such form or forms or Exemption Certificate or otherwise ineligible for a
complete exemption from U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender’s lending office was made at the request of the Borrower or
(iii) the obligation to pay any additional amounts to any such Lender pursuant
to clause (a)(i) or to indemnify any such Lender pursuant to clause (d) is with
respect to an Eligible Assignee that becomes an assignee Lender as a result of
an assignment made at the request of the Borrower.

(h) If the Administrative Agent or a Lender determines in its sole, good faith
discretion that amounts recovered or refunded are a recovery or refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower pursuant to clause (d), or to which the Borrower has paid additional
amounts pursuant to clause (a)(i), it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 4.6 with respect to the Non-Excluded Taxes or
Other Taxes that give rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that in no event will any Lender be required to pay an
amount to the Borrower that would place such Lender in a less favorable net
after-tax position than such Lender would have been in if the additional amounts
giving rise to such refund of any Non-Excluded Taxes or Other Taxes had never
been paid, and provided further that the Borrower, upon the written request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest, or other charges imposed by the
relevant Governmental Authority unless the Governmental Authority assessed such
penalties, interest, or other charges due to the gross negligence or willful
misconduct of the Administrative Agent or such Lender) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to the Governmental Authority. Nothing in this
Section 4.6(h) shall require any Lender to make available its tax returns or any
other information related to its taxes that it deems confidential.

 

59



--------------------------------------------------------------------------------

SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc. (a) Unless
otherwise expressly provided in a Loan Document, all reductions of the Revolving
Loan Commitments and all payments by the Borrower pursuant to each Loan Document
shall be made by the Borrower to the Administrative Agent for the pro rata
account of the Secured Parties entitled to receive such reduction or payment.
All payments shall be made without setoff, deduction or counterclaim not later
than 11:00 a.m. on the date due in same day or immediately available funds to
such account as the Administrative Agent (or in the case of a reimbursement
obligation, the applicable Issuer) shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Secured
Party its share, if any, of such payments received by the Administrative Agent
for the account of such Secured Party. All interest (including interest on LIBO
Rate Loans) and fees shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest or fee is payable over a year comprised of 360 days (or,
in the case of interest on a Base Rate Loan (calculated at other than the
Federal Funds Rate), 365 days or, if appropriate, 366 days). Payments due on
other than a Business Day shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees in
connection with that payment.

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the payment of all Obligations owing to the Agents, in
their capacity as Agents (including the fees and expenses of counsel to the
Agents), (ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the ratable payment of all interest (including interest
accruing after the commencement of a proceeding in bankruptcy, insolvency or
similar law, whether or not permitted as a claim under such law) and fees owing
under the Loan Documents (including all amounts owing under Section 3.3.4), and
all costs and expenses owing to the Secured Parties pursuant to the terms of the
Loan Documents, until paid in full in cash, (iii) third, after payment in full
in cash of the amounts specified in clauses (b)(i) and (b)(ii), to the ratable
payment of the principal amount of the Loans then outstanding, the aggregate
Reimbursement Obligations then owing, the aggregate amount of OA Payment
Obligations then owing, the Cash Collateralization for contingent liabilities
under Letter of Credit Outstandings, amounts owing to Secured Parties under Rate
Protection Agreements and the aggregate amount of Cash Management Obligations
then owing, (iv) fourth, after payment in full in cash of the amounts specified
in clauses (b)(i) through (b)(iii), to the ratable payment of all other
Obligations (including Foreign Working Capital Obligations) owing to the Secured
Parties, and (v) fifth, after payment in full in cash of the amounts specified
in clauses (b)(i) through (b)(iv), and following the Termination Date, to each
applicable Obligor or any other Person lawfully entitled to receive such
surplus. Notwithstanding the foregoing, no amounts received from any Subsidiary
Guarantor shall be applied to any Excluded Swap Obligations of such Subsidiary
Guarantor. For purposes of clause (b)(iii), the “amounts owing” at any time to
any Secured Party with respect to a Rate Protection Agreement to which such
Secured Party is a party shall be determined at such time by the terms of such
Rate Protection Agreement or, if not set forth therein, in accordance with the
customary methods of calculating credit exposure under similar arrangements by
the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency or commodities) movements and the respective
termination provisions and notional principal amount and term of such Rate
Protection Agreement.

 

60



--------------------------------------------------------------------------------

SECTION 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6) in excess of its
pro rata share of payments obtained by all Secured Parties, such Secured Party
shall purchase (in Dollars) from the other Secured Parties such participations
in Credit Extensions made by them as shall be necessary to cause such purchasing
Secured Party to share the excess payment or other recovery ratably (to the
extent such other Secured Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided that, if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Secured Party, the purchase shall be rescinded and each Secured Party
which has sold a participation to the purchasing Secured Party shall repay to
the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered. The Borrower agrees that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 4.9) with respect to such participation as fully as if such
Secured Party were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.

SECTION 4.9 Setoff. Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default described in clauses (a) through (d) of
Section 8.1.9 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (if then due
and payable), and (as security for such Obligations) the Borrower hereby grants
to each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter
maintained with such Secured Party (other than payroll, trust or tax accounts);
provided that, any such appropriation and application shall be subject to the
provisions of Section 4.8; provided further, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Subsidiary Guarantor
shall be applied to any Excluded Swap Obligations of such Subsidiary Guarantor.
Each Secured Party agrees promptly to notify the Borrower and the Administrative
Agent after any such appropriation and application made by such Secured Party;
provided that, the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Secured Party under this Section
are in addition to other rights and remedies (including other rights of setoff
under applicable law or otherwise) which such Secured Party may have.

 

61



--------------------------------------------------------------------------------

SECTION 4.10 Mitigation. Each Lender agrees that if it makes any demand for
payment under Sections 4.3 or 4.6, it will use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions and so long as
such efforts would not be disadvantageous to it, as determined in its sole
discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrower to make payments
under Section 4.3 or 4.6.

SECTION 4.11 Removal of Lenders. If any Lender (an “Affected Lender”) (i) fails
to consent to an election, consent, amendment, waiver or other modification to
this Agreement or other Loan Document (a “Non-Consenting Lender”) that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such election, consent, amendment, waiver or other modification is otherwise
consented to by Non-Defaulting Lenders holding more than 50% of the Total
Exposure Amount of all Non-Defaulting Lenders, (ii) makes a demand upon the
Borrower for (or if the Borrower is otherwise required to pay) amounts pursuant
to Section 4.3, 4.5 or 4.6, or gives notice pursuant to Section 4.1 requiring a
conversion of such Affected Lender’s LIBO Rate Loans to Base Rate Loans or any
change in the basis upon which interest is to accrue in respect of such Affected
Lender’s LIBO Rate Loans or suspending such Lender’s obligation to make Loans
as, or to convert Loans into, LIBO Rate Loans or (iii) becomes a Defaulting
Lender the Borrower may, at its sole cost and expense, within 90 days of receipt
by the Borrower of such demand or notice (or the occurrence of such other event
causing Borrower to be required to pay such compensation) or within 90 days of
such Lender becoming a Non-Consenting Lender or a Defaulting Lender, as the case
may be, give notice (a “Replacement Notice”) in writing to the Administrative
Agent and such Affected Lender of its intention to cause such Affected Lender to
sell all or any portion of its Loans, Commitments and/or Notes to another
financial institution or other Person (a “Replacement Lender”) designated in
such Replacement Notice; provided that no Replacement Notice may be given by the
Borrower if (A) such replacement conflicts with any applicable law or regulation
or (B) prior to any such replacement, such Lender shall have taken any necessary
action under Section 4.5 or 4.6 (if applicable) so as to eliminate the continued
need for payment of amounts owing pursuant to Section 4.5 or 4.6 and withdrew
its request for compensation under Section 4.3, 4.5 or 4.6. If the
Administrative Agent shall, in the exercise of its reasonable discretion and
within 30 days of its receipt of such Replacement Notice, notify the Borrower
and such Affected Lender in writing that the Replacement Lender is reasonably
satisfactory to the Administrative Agent (such consent not being required where
the Replacement Lender is already a Lender), then such Affected Lender shall,
subject to the payment of any amounts due pursuant to Section 4.4, assign, in
accordance with Section 10.11, the portion of its Commitments, Loans, Notes (if
any) and other rights and obligations under this Agreement and all other Loan
Documents (including Reimbursement Obligations, if applicable) designated in the
Replacement Notice to such Replacement Lender; provided that (A) such assignment
shall be without recourse, representation or warranty and shall be on terms and
conditions reasonably satisfactory to such Affected Lender and such Replacement
Lender, and (B) the purchase price paid by such Replacement Lender shall be in
the amount of such Affected Lender’s Loans designated in the Replacement Notice
and/or its Percentage of outstanding Reimbursement Obligations, as applicable,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (including the amounts demanded and unreimbursed under
Sections 4.3, 4.5 and 4.6), owing to such Affected Lender hereunder. Upon the
effective date of an assignment described above, the Replacement Lender shall
become a “Lender” for all purposes under the Loan Documents. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any assignment agreement necessary to effectuate any assignment of
such Lender’s interests hereunder in the circumstances contemplated by this
Section.

 

62



--------------------------------------------------------------------------------

SECTION 4.12 Limitation on Additional Amounts, etc. Notwithstanding anything to
the contrary contained in Sections 4.3 or 4.5 of this Agreement, unless a Lender
gives notice to the Borrower that it is obligated to pay an amount under any
such Section within 90 days after the later of (i) the date the Lender incurs
the respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital or (ii) the date such
Lender has actual knowledge of its incurrence of their respective increased
costs, loss, expense or liability, reductions in amounts received or receivable
or reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the Borrower pursuant to Sections 4.3 or 4.5, as
the case may be, to the extent the costs, loss, expense or liability, reduction
in amounts received or receivable or reduction in return on capital are incurred
or suffered on or after the date which occurs 90 days prior to such Lender
giving notice to the Borrower that it is obligated to pay the respective amounts
pursuant to Sections 4.3 or 4.5, as the case may be. This Section shall have no
applicability to any Section of this Agreement other than Sections 4.3 and 4.5.

SECTION 4.13 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) if any Swing Line Exposure, Letter of Credit Outstandings or any OA Payment
Outstandings exists at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Exposure, Letter of Credit Outstandings
and OA Payment Outstandings shall be reallocated among the Non Defaulting
Lenders in accordance with their respective Revolving Loan Percentages but only
to the extent (x) the sum of all Non Defaulting Lenders’ Revolving Exposures
plus such Defaulting Lender’s Revolving Loan Percentage of (A) Swing Line
Exposure, (B) Letter of Credit Outstandings and (C) OA Payment Outstandings does
not exceed the total of all Non Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 5.2 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, Cash Collateralize such Defaulting Lender’s Revolving Loan
Percentage of the Letter of Credit Outstandings and OA Payment Outstandings
(after giving effect to any partial reallocation pursuant to clause (i) above)
for so long as such Letter of Credit Outstandings is outstanding.

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Revolving Loan Percentage of the Letter of Credit Outstandings or OA
Payment Outstandings pursuant to this paragraph (a), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3.3 or

 

63



--------------------------------------------------------------------------------

Section 3.3.4 with respect to such Defaulting Lender’s Revolving Loan Percentage
of the Letter of Credit Outstandings and OA Payment Outstandings during the
period such Defaulting Lender’s Revolving Loan Percentage of the Letter of
Credit Outstandings or OA Payment Outstandings is cash collateralized;

(iv) if the Revolving Loan Percentages of the Letter of Credit Outstandings and
OA Payment Outstandings of the Non Defaulting Lenders is reallocated pursuant to
this paragraph (a), then the fees payable to the Lenders pursuant to
Section 3.3.3 and Section 3.3.4 shall be adjusted in accordance with such Non
Defaulting Lenders’ Revolving Loan Percentages; or

(v) if any Defaulting Lender’s Letter of Credit Outstandings and OA Payment
Outstandings is neither cash collateralized nor reallocated pursuant to this
paragraph (a), then, without prejudice to any rights or remedies of the Issuers
or any Lender hereunder, all Letter of Credit fees and Open Account Agreement
payments payable under Section 3.3.3 and Section 3.3.4 with respect to such
Defaulting Lender’s Revolving Loan Percentage of the Letter of Credit
Outstandings and OA Payment Outstandings shall be payable to the Issuer or
applicable Open Account Discount Purchaser, as the case may be, until such
Letter of Credit Outstandings and OA Payment Outstandings are cash
collateralized and/or reallocated.

(b) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loans and the Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with paragraph (a) of this Section, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among Non Defaulting Lenders in a manner
consistent with clause (i) of paragraph (a) of this Section (and Defaulting
Lenders shall not participate therein); and

(c) any amount otherwise payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 4.8 but
excluding Section 4.11) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuer or Swing Line Lender or any Open Account
Discount Purchaser hereunder, (iii) third, if so determined by the
Administrative Agent or requested by the Issuer or Swing Line Lender or any Open
Account Discount Purchaser, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any existing or
future participating interest in any Swing Line Loan or Letter of Credit or Open
Account Discount Agreement, (iv) fourth, to the funding of any Loan in respect
of which such

 

64



--------------------------------------------------------------------------------

Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders or an Issuing Bank or Swing Line Lender or Open
Account Discount Purchaser as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or such Issuer or Swing Line Lender or Open
Account Discount Purchaser against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
with respect to this clause (viii), that if such payment is (x) a prepayment of
the principal amount of any Loans or Reimbursement Obligations in which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 5.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all Non Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting
Lender.

(d) In the event that the Administrative Agent, the Borrower, the Issuer, the
Swing Line Lender and any Open Account Discount Purchaser each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Revolving Loan Percentages of the
Non-Defaulting Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Loan Percentage.

ARTICLE V

CONDITIONS TO CREDIT EXTENSIONS

SECTION 5.1 Initial Credit Extension. Subject to Section 7.1.11, the obligations
of the Lenders to make the initial Credit Extension shall be subject to the
prior or concurrent satisfaction (or waiver) in all material respects of each of
the conditions precedent set forth in this Article.

SECTION 5.1.1 Resolutions, etc. The Agents shall have received from each
Obligor, as applicable, (i) a copy of a good standing certificate, dated a date
reasonably close to the Restatement Effective Date, for each such Obligor from
its jurisdiction of organization and (ii) a certificate, dated as of the
Restatement Effective Date, duly executed and delivered by such Obligor’s
Secretary or Assistant Secretary, managing member or general partner, as
applicable, as to

 

65



--------------------------------------------------------------------------------

(a) resolutions of each such Obligor’s Board of Directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing, to the extent relevant, all aspects of the Transaction applicable
to such Obligor and the execution, delivery and performance of each Loan
Document to be executed by such Obligor and the transactions contemplated hereby
and thereby;

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Obligor; and

(c) the full force and validity of each Organic Document of such Obligor and
copies thereof;

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Obligor canceling
or amending the prior certificate of such Obligor.

SECTION 5.1.2 Closing Date Certificate. The Agents shall have received the
Closing Date Certificate, dated as of the Restatement Effective Date and duly
executed and delivered by an Authorized Officer of the Borrower, in which
certificate the Borrower shall agree and acknowledge and certify that the
statements made therein are, true and correct representations and warranties of
the Borrower as of such date, and, at the time each such certificate is
delivered, such statements shall in fact be true and correct. All documents and
agreements (including Transaction Documents) required to be appended to the
Closing Date Certificate shall be in form and substance reasonably satisfactory
to the Lead Arrangers, shall have been executed and delivered by the requisite
parties, and shall be in full force and effect.

SECTION 5.1.3 Consummation of Transaction. The Agents shall have received
evidence reasonably satisfactory to it that all actions necessary to consummate
the Transaction shall have been taken in accordance in all material respects
with all applicable law and in accordance with the terms of each applicable
Transaction Document, without amendment or waiver of any material provision
thereof, unless approved by the Lead Arrangers in their reasonable discretion.

SECTION 5.1.4 PATRIOT Act Disclosures. Within five Business Days’ prior to the
Restatement Effective Date, the Lenders or the Agents shall have received copies
of all PATRIOT Act Disclosures as reasonably requested by the Lenders or the
Lead Arrangers.

SECTION 5.1.5 Delivery of Notes. The Administrative Agent shall have received,
for the account of each Lender that has requested a Note, such Lender’s Notes
duly executed and delivered by an Authorized Officer of the Borrower.

SECTION 5.1.6 Financial Information, etc. The Agents shall have received,

(a) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for the
stub period of 2006 (from July 2, 2006 to December 30, 2006) and Fiscal Years
2007 and 2008;

 

66



--------------------------------------------------------------------------------

(b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows for each of the first three Fiscal Quarters
of 2008 and of 2009;

(c) all other financial statements for completed or pending acquisitions that
may be required under Regulation S-X of the Securities Act of 1933, as amended
(“Regulation S-X”); and

(d) detailed projected financial statements of the Borrower and its Subsidiaries
for the five Fiscal Years ended after the Restatement Effective Date, which
projections shall include quarterly projections for the first Fiscal Year after
the Restatement Effective Date.

SECTION 5.1.7 Solvency Certificate. The Agents shall have received a Solvency
Certificate dated the date of the initial Credit Extension, duly executed (and
with all schedules thereto duly completed) and delivered by the chief financial
or accounting Authorized Officer of the Borrower.

SECTION 5.1.8 Guaranty. The Agents shall have received counterparts of the
Guaranty, dated as of the Restatement Effective Date, duly executed and
delivered by an Authorized Officer of each U.S. Subsidiary.

SECTION 5.1.9 Security Agreement. The Administrative Agent shall have received
executed counterparts of the Security Agreement, dated as of the Restatement
Effective Date, duly executed, authorized or delivered by each Obligor, as
applicable, together with

(a) certificates (in the case of Capital Securities that are securities (as
defined in the UCC)) evidencing all of the issued and outstanding Capital
Securities owned by each Obligor in its U.S. Subsidiaries and, subject to
Section 7.1.11, 65% of the issued and outstanding Voting Securities (to the
extent certificated and permitted by applicable law to be removed from any
particular jurisdiction) of each Foreign Subsidiary (together with all the
issued and outstanding non-voting Capital Securities (to the extent certificated
and permitted by applicable law to be removed from any particular jurisdiction)
of such Foreign Subsidiary) directly owned by each Obligor, which certificates
in each case shall be accompanied by undated instruments of transfer duly
executed in blank, or, if any Capital Securities (in the case of Capital
Securities that are uncertificated securities (as defined in the UCC)),
confirmation and evidence reasonably satisfactory to the Lead Arrangers that the
security interest therein has been transferred to and perfected by the
Collateral Agent for the benefit of the Secured Parties in accordance with
Articles 8 and 9 of the UCC and all U.S. laws otherwise applicable to the
perfection of the pledge of such Capital Securities;

(b) Filing Statements suitable in form and naming each Obligor as a debtor and
the Collateral Agent as the secured party, or other similar instruments or
documents to be filed under the UCC of all jurisdictions as may be necessary or,
in the opinion of the Lead Arrangers, desirable to perfect the security
interests of the Collateral Agent pursuant to the Security Agreement;

 

67



--------------------------------------------------------------------------------

(c) UCC Form UCC-3 termination statements, if any, necessary to release all
Liens and other rights of any Person in any collateral described in any security
agreement previously granted by any Person, together with such other UCC Form
UCC-3 termination statements as the Lead Arrangers may reasonably request from
such Obligors; and

(d) certified copies of UCC Requests for Information or Copies (Form UCC-11), or
a similar search report certified by a party reasonably acceptable to the Lead
Arrangers, dated a date reasonably near to the Closing Date, listing all
effective financing statements which name any Obligor (under its present legal
name) as the debtor, together with copies of such financing statements (none of
which shall evidence a Lien on any collateral described in any Loan Document,
other than a Permitted Lien).

SECTION 5.1.10 Intellectual Property Security Agreements. The Administrative
Agent shall have received a Patent Security Agreement, a Copyright Security
Agreement and a Trademark Security Agreement, as applicable, each dated as of
the Closing Date, duly executed and delivered by each Obligor that, pursuant to
the Security Agreement, is required to provide such intellectual property
security agreements to the Collateral Agent.

SECTION 5.1.11 Filing Agent, etc. All Uniform Commercial Code financing
statements or other similar financing statements and Uniform Commercial Code
(Form UCC-3) termination statements (collectively, the “Filing Statements”)
required pursuant to the Loan Documents shall have been delivered by counsel to
the Lead Arrangers to CT Corporation System or another similar filing service
company acceptable to the Lead Arrangers (the “Filing Agent”). The Filing Agent
shall have acknowledged in a writing satisfactory to the Lead Arrangers and
their counsel (i) the Filing Agent’s receipt of all Filing Statements, (ii) that
the Filing Statements required pursuant to the Loan Documents have either been
submitted for filing in the appropriate filing offices or will be submitted for
filing in the appropriate offices within ten days following the Restatement
Effective Date and (iii) that the Filing Agent will notify the Agents and their
counsel of the results of such submissions and will provide recorded copies of
the same within 30 days following the Restatement Effective Date.

SECTION 5.1.12 Insurance. The Collateral Agent shall have received, certificates
of insurance in form and substance reasonably satisfactory to the Collateral
Agent, evidencing coverage required to be maintained pursuant to each Loan
Document and naming the Collateral Agent as loss payee or additional insured, as
applicable.

SECTION 5.1.13 Opinions of Counsel. The Agents shall have received opinions,
dated the Restatement Effective Date and addressed to the Lead Arrangers, the
Agents and all Lenders, from

(a) Kirkland & Ellis LLP, counsel to the Obligors, in form and substance
reasonably satisfactory to the Lead Arrangers; and

(b) Maryland counsel to the Borrower, in form and substance, and from counsel,
reasonably satisfactory to the Lead Arrangers.

 

68



--------------------------------------------------------------------------------

SECTION 5.1.14 Closing Fees, Expenses, etc. Each Lead Arranger and each Agent
shall have received for its own account, or for the account of each Lender, as
the case may be, all fees, costs and expenses due and payable pursuant to
Sections 3.3 and, if then invoiced, 10.3.

SECTION 5.1.15 [Reserved].

SECTION 5.1.16 Litigation. There shall exist no action, suit, investigation or
other proceeding pending or threatened in writing in any court or before any
arbitrator or governmental or regulatory agency or authority that could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.1.17 Approval. All material and necessary governmental and third party
consents and approvals shall have been obtained (without the imposition of any
material and adverse conditions that are not reasonably acceptable to the
Lenders) and shall remain in effect and all applicable waiting periods shall
have expired without any material and adverse action being taken by any
competent authority. The Agents shall be reasonably satisfied that the 2016
Senior Notes shall be issued and will be in accordance with applicable laws and
governmental regulations.

SECTION 5.1.18 Debt Rating. The Borrower shall have obtained a senior secured
debt rating (of any level) in respect of the Loans from each of S&P and Moody’s,
which ratings (of any level) shall remain in effect on the Restatement Effective
Date.

SECTION 5.1.19 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor on or before the Restatement
Effective Date shall be reasonably satisfactory in form and substance to the
Agents, and the Agents shall have received all information, approvals, opinions,
documents or instruments as the Lead Arrangers or their counsel may reasonably
request.

SECTION 5.2 All Credit Extensions. The obligation of each Lender and each Issuer
to make any Credit Extension shall be subject to the satisfaction of each of the
conditions precedent set forth below. Notwithstanding anything to the contrary
in this Agreement, the Lenders committing to provide Incremental Term Loans the
proceeds of which are to be used to finance a Permitted Acquisition may agree to
waive or modify the conditions to such borrowing of Incremental Term Loans set
forth in Section 5.2 without the consent of any other Lenders.

SECTION 5.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct:

(a) the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

 

69



--------------------------------------------------------------------------------

(b) no Default shall have then occurred and be continuing.

SECTION 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each
Secured Party as set forth in this Article.

SECTION 6.1 Organization, etc. Each Obligor (i) is validly organized and
existing and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, (ii) is duly qualified to do business and is in
good standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect and (iii) has full organizational power and authority
and holds all requisite governmental licenses, permits and other approvals to
enter into and perform its Obligations under each Loan Document to which it is a
party, and except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, to (a) own and hold under lease its
property and (b) to conduct its business substantially as currently conducted by
it.

SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Loan Document executed or to be executed
by it, each Obligor’s participation in the consummation of all aspects of the
Transaction, and the execution, delivery and performance by the Borrower or (if
applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not

(a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) law or governmental regulation
binding on or affecting any Obligor; or

(b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Obligor.

SECTION 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those that have been, or on the Restatement
Effective Date will be, duly

 

70



--------------------------------------------------------------------------------

obtained or made and which are, or on the Restatement Effective Date will be, in
full force and effect) is required for the consummation of the Transaction or
the due execution, delivery or performance by any Obligor of any Loan Document
to which it is a party, or for the due execution, delivery and/or performance of
Transaction Documents, in each case by the parties thereto or the consummation
of the Transaction. Neither the Borrower nor any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 6.4 Validity, etc. Each Obligor has duly executed and delivered each of
the Loan Documents and each of the Transaction Documents to which it is a party,
and each Loan Document and each Transaction Document to which any Obligor is a
party constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

SECTION 6.5 Financial Information. The financial statements of the Borrower and
its Subsidiaries furnished to the Administrative Agent and each Lender pursuant
to Section 5.1.6 (other than forecasts, projections, budgets and forward-looking
information) have been prepared in accordance with GAAP consistently applied
(except where specifically so noted on such financial statements), and present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. All balance sheets, all statements of
income and of cash flow and all other financial information of each of the
Borrower and its Subsidiaries furnished pursuant to Section 7.1.1 have been and
will for periods following the Restatement Effective Date be prepared in
accordance with GAAP consistently applied with the financial statements
delivered pursuant to Section 5.1.6, and do or will present fairly in all
material respects the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended. Notwithstanding anything contained herein to the contrary,
it is hereby acknowledged and agreed by the Administrative Agent, each Lead
Arranger and each Lender that (i) any financial or business projections
furnished to the Administrative Agent, any Lead Arranger or any Lender by the
Borrower or any of its Subsidiaries under any Loan Document are subject to
significant uncertainties and contingencies, which may be beyond the Borrower’s
and/or its Subsidiaries’ control, (ii) no assurance is given by any of the
Borrower or its Subsidiaries that the results forecast in any such projections
will be realized and (iii) the actual results may differ from the forecast
results set forth in such projections and such differences may be material.

SECTION 6.6 No Material Adverse Change. There has been no material adverse
change in the business, financial condition, operations, performance or assets
of the Borrower and its Subsidiaries, taken as a whole, since January 3, 2009.

SECTION 6.7 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened (in writing)
litigation, action, proceeding, labor controversy or investigation:

 

71



--------------------------------------------------------------------------------

(a) affecting the Borrower any of its Subsidiaries or any other Obligor, or any
of their respective properties, businesses, assets or revenues, which could
reasonably be expected to have a Material Adverse Effect; or

(b) which purports to affect the legality, validity or enforceability of any
Loan Document, the Transaction Documents or the Transaction.

SECTION 6.8 Subsidiaries. The Borrower has no Subsidiaries, except those
Subsidiaries which are (a) identified in Item 6.8 of the Disclosure Schedule or
(b) permitted to have been organized or acquired in accordance with Sections
7.2.5 or 7.2.10.

SECTION 6.9 Ownership of Properties. The Borrower and each of its Subsidiaries
(other than a Receivables Subsidiary) owns (a) in the case of owned real
property, good and legal title to, (b) in the case of owned personal property,
good and valid title to, and (c) in the case of leased real or personal
property, valid and enforceable (subject to bankruptcy, insolvency,
reorganization or similar laws) leasehold interests (as the case may be) in, all
of its properties and assets, tangible and intangible, of any nature whatsoever,
free and clear in each case of all Liens or claims, except for Permitted Liens.
Set forth in Item 6.9(a) of the Disclosure Schedule is a true and complete list
of each Mortgaged Property. Set forth in Item 6.9(b) of the Disclosure Schedule
is a true and complete list of each parcel of real property owned by any Obligor
in the United States on the Restatement Effective Date with a fair market value
(as determined by the Borrower in good faith) in excess of $2,000,000 on the
Restatement Effective Date.

SECTION 6.10 Taxes. The Borrower and each of its Subsidiaries has filed all
material tax returns and reports required by law to have been filed by it and
has paid all Taxes thereby shown to be due and owing, except any such Taxes
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or except to the extent such failure could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 6.11 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the Restatement Effective Date and prior to the date of any
Credit Extension hereunder, no steps have been taken to terminate any Pension
Plan which has caused or could reasonably be expected to cause Borrower or any
Subsidiary to incur any liability, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA with respect to any assets of Borrower or any
Subsidiary. No condition exists or event or transaction has occurred with
respect to any Pension Plan which might result in the incurrence by the Borrower
of any material liability, fine or penalty.

SECTION 6.12 Environmental Warranties.

(a) All facilities and property (including underlying groundwater) owned or
leased by the Borrower or any of its Subsidiaries have been, and continue to be,
owned or leased by the Borrower and its Subsidiaries in compliance with all
Environmental Laws, except for any such noncompliance which could not reasonably
be expected to have a Material Adverse Effect;

 

72



--------------------------------------------------------------------------------

(b) there have been no past, and there are no pending or, to the Borrower’s
knowledge (after due inquiry), threatened (in writing) (i) claims, complaints,
notices or requests for information received by the Borrower or any of its
Subsidiaries with respect to any alleged violation of any Environmental Law, or
(ii) complaints, notices or inquiries to the Borrower or any of its Subsidiaries
regarding potential liability under any Environmental Law except for claims,
complaints, notices, requests for information or inquiries with respect to
violations of or potential liability under any Environmental Laws that could not
reasonably be expected to have a Material Adverse Effect;

(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Borrower or any of
its Subsidiaries that have had, or could reasonably be expected to have, a
Material Adverse Effect;

(d) the Borrower and its Subsidiaries have been issued and are in compliance
with all permits, certificates, approvals, licenses and other authorizations
relating to environmental matters, except for any such non-issuance or any such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect;

(e) no property now or, to the Borrower’s knowledge (after due inquiry),
previously owned, operated or leased by the Borrower or any of its Subsidiaries
is listed or proposed for listing (with respect to owned, operated property
only) on the National Priorities List pursuant to CERCLA, on the CERCLIS or on
any similar state list of sites requiring investigation or clean-up, which
listing could reasonably be expected to have a Material Adverse Effect;

(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Borrower or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;

(g) neither the Borrower nor any Subsidiary has directly transported or directly
arranged for the transportation of any Hazardous Material to any location which
is listed or proposed for listing on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar state list or which is the subject of
federal, state or local enforcement actions or other investigations which could
reasonably be expected to lead to material claims against the Borrower or such
Subsidiary for any remedial work, damage to natural resources or personal
injury, including claims under CERCLA which, if adversely resolved could, in any
of the foregoing cases, reasonably be expected to have a Material Adverse
Effect;

 

73



--------------------------------------------------------------------------------

(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned, operated or leased by the Borrower or any
Subsidiary that, singly or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect; and

(i) no conditions exist at, on or under any property now or, to the knowledge of
the Borrower (after due inquiry), previously owned, operated or leased by the
Borrower which, with the passage of time, or the giving of notice or both, would
give rise to liability under any Environmental Law, except for such liability
that could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.13 Accuracy of Information. None of the factual information (other
than projections, forecasts, budgets and forward-looking information) heretofore
or contemporaneously furnished in writing to any Secured Party by or on behalf
of any Obligor in connection with any Loan Document or any transaction
contemplated hereby (including the Transaction) (taken as a whole) contains any
untrue statement of a material fact, or omits to state any material fact
necessary to make any such information not materially misleading as of the date
such information was furnished; provided, however (i) any financial or business
projections furnished to the Administrative Agent, any Lead Arranger or any
Lender by the Borrower or any of its Subsidiaries under any Loan Document are
subject to significant uncertainties and contingencies, which may be beyond the
Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is given by any
of the Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and (iii) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material.

SECTION 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

SECTION 6.15 Compliance with Contracts, Laws, etc. The Borrower and each of its
Subsidiaries have performed their obligations under agreements to which the
Borrower or a Subsidiary is a party and have complied with all applicable laws,
rules, regulations and orders except were the failure to do so could not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
of its Subsidiaries (a) are not listed on the “Specially Designated Nationals
and Blocked Person List” maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, or included in any executive orders
relating thereto and (b) have used the proceeds of the Credit Extensions without
violating in any material respect any of the foreign asset control regulations
of OFAC or any enabling statute or executive order relating thereto having the
force of law.

SECTION 6.16 Solvency. The Borrower and its Subsidiaries (taken as a whole),
both before and after giving effect to any Credit Extensions, are Solvent.

 

74



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

SECTION 7.1 Affirmative Covenants. The Borrower agrees with each Lender, each
Issuer and each Agent that until the Termination Date has occurred, the Borrower
will, and will cause its Subsidiaries to, perform or cause to be performed the
obligations set forth below.

SECTION 7.1.1 Financial Information, Reports, Notices, etc. The Borrower will
furnish each Lender and the Administrative Agent copies of the following
financial statements, reports, notices and information:

(a) within the earlier of (i) 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year and (ii) so long as the Borrower is a public
reporting company at such time, such earlier date as the SEC requires the filing
of such information (or if the Borrower is required to file such information on
a Form 10-Q with the SEC, promptly following such filing), an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form, the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct in all
material respects (subject to audit, normal year-end adjustments and the absence
of footnote disclosure) by the chief financial officer, chief executive officer,
president, treasurer or assistant treasurer of the Borrower;

(b) within the earlier of (i) 90 days after the end of each Fiscal Year and
(ii) so long as the Borrower is a public reporting company at such time, such
earlier date as the SEC requires the filing of such information (or if the
Borrower is required to file such information on a Form 10-K with the SEC,
promptly following such filing), (i) a copy of the consolidated balance sheet of
the Borrower and its Subsidiaries, and the related consolidated statements of
income and cash flow of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by
Pricewaterhouse Coopers LLP or such other independent public accountants
selected by the Borrower and reasonably acceptable to the Administrative Agent,
which shall include a calculation of the financial covenants set forth in
Section 7.2.4 and stating that, in performing the examination necessary to
deliver the audited financial statements of the Borrower, no knowledge was
obtained of any Event of Default with respect to financial matters and (ii) a
consolidated budget (within level of detail comparable to the quarterly
financial statements delivered pursuant to clause (a)) for the following Fiscal
Year including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such following
Fiscal Year;

 

75



--------------------------------------------------------------------------------

(c) promptly following the delivery of the financial information pursuant to
clauses (a) and (b) of this Section 7.1.1, a Compliance Certificate, executed by
the chief financial officer, chief executive officer, president, treasurer or
assistant treasurer of the Borrower, (i) showing compliance with the financial
covenants set forth in Section 7.2.4 and stating that no Default has occurred
and is continuing (or, if a Default has occurred, specifying the details of such
Default and the action that the Borrower or an Obligor has taken or proposes to
take with respect thereto), and (ii) stating that no Subsidiary has been formed
or acquired since the delivery of the last Compliance Certificate (or, if a
Subsidiary has been formed or acquired since the delivery of the last Compliance
Certificate, a statement that such Subsidiary has complied with Section 7.1.8 if
applicable) and (iii) to the extent any New Term Loans are outstanding, in the
case of a Compliance Certificate delivered concurrently with the financial
information pursuant to clause (b), a calculation of Excess Cash Flow; provided
that such Compliance Certificate shall be furnished no later than seven days
following, and within the time periods required for, delivery of the financial
information pursuant to clauses (a) and (b) of this Section 7.1.1.

(d) as soon as possible and in any event within three Business Days after the
Borrower or any other Obligor obtains knowledge of the occurrence of a Default,
a statement of an Authorized Officer on behalf of the Borrower setting forth
details of such Default and the action which the Borrower or such Obligor has
taken and proposes to take with respect thereto;

(e) as soon as possible and in any event within three Business Days after the
Borrower or any other Obligor obtains knowledge of (i) the commencement of any
litigation, action, proceeding or labor controversy of the type and materiality
described in Section 6.7 or (ii) any other event, change or circumstance that
has had, or could reasonably be expected to have, a Material Adverse Effect,
notice thereof and, to the extent the Administrative Agent requests, copies of
all documentation relating thereto, if any;

(f) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could reasonably
be expected to result in the incurrence by any Obligor of any material
liability, fine or penalty, notice thereof and copies of all documentation
relating thereto;

(g) promptly upon receipt thereof, copies of all final “management letters”
submitted to the Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants;

(h) promptly following the mailing or receipt of any notice or report (other
than identical reports or notices delivered hereunder) delivered under the terms
of any Pro Forma Unsecured Indebtedness Documents, the 2020 Senior Note
Documents, 2016 Senior Note Documents or the 2014 Senior Note Documents, copies
of such notice or report;

 

76



--------------------------------------------------------------------------------

(i) all PATRIOT Act Disclosures, to the extent reasonably requested by the
Administrative Agent or any Lender; and

(j) such other financial and other information as any Lender or Issuer through
the Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may request
with respect to the terms of and information provided pursuant to the Compliance
Certificate).

Information required to be delivered pursuant to this Section 7.1.1 shall be
deemed to have been delivered to the Administrative Agent on the date on which
such information is available on the Internet via the EDGAR system of the SEC.
Information required to be delivered pursuant to this Section 7.1.1 may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 9.11.

SECTION 7.1.2 Maintenance of Existence; Material Obligations; Compliance with
Contracts, Laws, etc. The Borrower will, and will cause each of its Subsidiaries
to, preserve and maintain its legal existence, rights (charter and statutory),
franchises, permits, licenses and approvals (in each case, except as otherwise
permitted by Section 7.2.10), perform in all respects their obligations,
including obligations under agreements to which the Borrower or a Subsidiary is
a party, and comply in all respects with all applicable laws, rules, regulations
and orders, including the payment (before the same become delinquent), of all
obligations, including all Taxes imposed upon the Borrower or its Subsidiaries
or upon their property except to the extent being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been set aside on the books of the Borrower or its Subsidiaries,
as applicable except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 7.1.3 Maintenance of Properties. Except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect the
Borrower will, and will cause each of its Subsidiaries to, maintain, preserve,
protect and keep its and their respective properties in good repair, working
order and condition (ordinary wear and tear, casualty and condemnation
excepted), and make necessary repairs, renewals and replacements so that the
business carried on by the Borrower and its Subsidiaries may be properly
conducted at all times, unless the Borrower or such Subsidiary determines in
good faith that the continued maintenance of such property is no longer
economically desirable, necessary or useful to the business of the Borrower or
any of its Subsidiaries or the Disposition of such property is otherwise
permitted by Section 7.2.10 or Section 7.2.11.

SECTION 7.1.4 Insurance. The Borrower will, and will cause each of its
Subsidiaries to maintain:

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Borrower and its Subsidiaries; and

 

77



--------------------------------------------------------------------------------

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent and (ii) without duplication, be in addition to
any requirements to maintain specific types of insurance contained in the other
Loan Documents.

SECTION 7.1.5 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep books and records in accordance with GAAP which accurately
reflect in all material respects all of its business affairs and transactions
and permit each Secured Party or any of their respective representatives, at
reasonable times during normal business hours and intervals upon reasonable
notice to the Borrower and except after the occurrence and during the
continuance of an Event of Default not more frequently than once per Fiscal
Year, to visit each Obligor’s offices, to discuss such Obligor’s financial
matters with its officers and employees, and its independent public accountants
(provided that management of the Borrower shall be notified and allowed to be
present at all such meetings and the Borrower hereby authorizes such independent
public accountant to discuss each Obligor’s financial matters with each Secured
Party or their representatives) and to examine (and photocopy extracts from) any
of its books and records. The Borrower shall pay any reasonable fees of such
independent public accountant incurred in connection with any Secured Party’s
exercise of its rights pursuant to this Section.

SECTION 7.1.6 Environmental Law Covenant. The Borrower will, and will cause each
of its Subsidiaries to:

(a) use and operate all of its and their facilities and properties in compliance
with all Environmental Laws, keep all permits, approvals, certificates, licenses
and other authorizations required under Environmental Laws in effect and remain
in compliance therewith, and handle all Hazardous Materials in compliance with
all applicable Environmental Laws, in each case except where failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints, notices or inquiries relating to the condition
of its facilities and properties in respect of, or as to compliance with,
Environmental Laws, the subject matter of which could reasonably be expected to
have a Material Adverse Effect, and shall promptly resolve any non-compliance
with Environmental Laws (except as could not reasonably be expected to have a
Material Adverse Effect) and keep its property free of any Lien imposed by any
Environmental Law, unless such Lien is a Permitted Lien.

 

78



--------------------------------------------------------------------------------

SECTION 7.1.7 Use of Proceeds. The Borrower will apply the proceeds of the
Credit Extensions as follows:

(a) to finance, in part, the Transaction and to pay the fees, costs and expenses
related to the Transaction;

(b) for working capital and general corporate purposes of the Borrower and its
Subsidiaries; and

(c) for issuing Letters of Credit for the account of the Borrower and its
Subsidiaries for purposes referred to in clause (b) above.

SECTION 7.1.8 Future Guarantors, Security, etc. Subject to Section 7.1.11, the
Borrower will, and will cause each U.S. Subsidiary (other than HBI Playtex Bath
LLC, a Delaware limited liability company “Playtex Bath”) to, execute any
documents, authorize the filing of Filing Statements, execute agreements and
instruments, and take all commercially reasonable further action (including
filing Mortgages to the extent required hereby) that may be required under
applicable law, or that the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority
(subject to Permitted Liens) of the Liens created or intended to be created by
the Loan Documents. The Borrower will cause any subsequently acquired or
organized U.S. Subsidiary (other than Playtex Bath) to execute a supplement (in
form and substance reasonably satisfactory to the Administrative Agent) to the
Guaranty and each other applicable Loan Document in favor of the Secured
Parties. In addition, from time to time, the Borrower will, at its own cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected Liens with respect to such of its assets and
properties as the Administrative Agent or the Required Lenders shall designate,
it being agreed that it is the intent of the parties that the Obligations shall
be secured by, among other things, substantially all the assets of the Borrower
and its U.S. Subsidiaries (other than Playtex Bath) and personal property
acquired subsequent to the Restatement Effective Date; provided that (a) neither
the Borrower nor its U.S. Subsidiaries shall be required to pledge more than 65%
of the Voting Securities of any Foreign Subsidiary that is directly owned by any
Obligor, (b) neither the Borrower nor any U.S. Subsidiary shall be required to
create or perfect any security interest in any leased real property or any owned
real property with a fair market value (as determined by the Borrower in good
faith) less than $2,000,000, (c) to the extent the Organic Documents of a
Foreign Subsidiary prohibit the creation or perfection of a security interest in
the Capital Securities of such Foreign Subsidiary, no Obligor will be required
to create or perfect a security interest in such Capital Securities and (d) the
Borrower will not be required to execute and deliver any Foreign Pledge
Agreement with respect to any Foreign Subsidiary (i) whose assets are valued (as
reasonably determined by the Borrower) at less than $25,000,000 or (ii) if the
Borrower and the Administrative Agent reasonably determine that it is
commercially impractical to deliver a Foreign Pledge Agreement in such
jurisdiction. Such Liens will be created under the Loan Documents in form and
substance reasonably satisfactory to the Agents, and the Borrower shall deliver
or cause to be delivered to the Agents all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section.

 

79



--------------------------------------------------------------------------------

SECTION 7.1.9 Rate Protection Agreements. Within 60 days following the
Restatement Effective Date, the Borrower will enter into interest rate swap,
cap, collar or similar arrangements with a Lender or any other Person reasonably
acceptable to the Lenders designed to protect the Borrower against fluctuations
in interest rates for a period of at least three years from the Restatement
Effective Date, in an amount reasonably satisfactory to the Agents and in any
event that would cause an amount equal to not less than 50% of the Indebtedness
outstanding under the Loan Documents, the 2016 Senior Note Documents and the
2014 Senior Note Documents to bear interest at a fixed rate.

SECTION 7.1.10 Maintenance of Ratings. The Borrower will use its commercially
reasonable efforts to cause (a) a senior secured credit rating with respect to
the Loans from each of S&P and Moody’s and (b) a corporate credit rating and
corporate family rating from S&P and Moody’s respectively, to be available at
all times until the Stated Maturity Date for the New Term Loans.

SECTION 7.1.11 Post-Closing Obligations.

(a) Foreign Pledge Agreement Amendments. Within 90 days after the Restatement
Effective Date (or such later dates from time to time as consented to by the
Administrative Agent in its reasonable discretion), the Agents shall have
received amendments to each Foreign Pledge Agreement (giving effect to the
appointment of JPMorgan Chase Bank, N.A., as successor Collateral Agent and the
entering into of this Agreement) and each Foreign Pledge Agreement shall remain
in full force and effect, and all Liens granted to the Collateral Agent
thereunder shall be duly perfected to provide the Collateral Agent with a
security interest in and Lien on all collateral granted thereunder free and
clear of other Liens, except to the extent reasonably consented to by the
Administrative Agent; provided that the Administrative Agent may waive the
requirement to perfect a pledge on the Capital Securities of any Foreign
Subsidiary otherwise required to be pledged hereunder if they determine, in
their reasonable discretion, that the value of the assets owned by such Foreign
Subsidiary or the EBITDA generated by such Foreign Subsidiary, is immaterial
when taken as a whole.

(b) Mortgage Amendments. Subject to the limitation in clause (d) of
Section 7.1.8, within 90 days after the Restatement Effective Date (or such
later dates from time to time as consented to by the Administrative Agent in its
reasonable discretion), the Agents shall have received amendments to each
Mortgage (giving effect to the appointment of JPMorgan Chase Bank, N.A., as
successor Collateral Agent and the entering into of this Agreement) with respect
to a Mortgaged Property, duly executed and delivered by the applicable Obligor,
together with:

(i) evidence of the completion (or reasonably satisfactory arrangements for the
completion) of all recordings and filings of each Mortgage amendment as
necessary to continue a valid, perfected first priority (subject to Permitted
Liens) Lien against the properties purported to be covered thereby;

(ii) down-dated mortgagee’s title insurance policies in favor of the Collateral
Agent for the benefit of the Secured Parties in amounts not exceeding the fair
market value of the insured property and in form and substance and issued by
insurers, reasonably satisfactory to the Lead Arrangers, with respect to the

 

80



--------------------------------------------------------------------------------

property purported to be covered by each Mortgage, insuring that title to such
property is marketable and that the interests created by each Mortgage continue
to constitute valid first Liens thereon (subject to Permitted Liens), and shall
be accompanied by evidence of the payment in full of all premiums thereon; and

(iii) mortgage releases releasing any mortgage in favor of any other Person on
any Mortgaged Property (except to the extent the same constitute a Permitted
Lien pursuant to Section 7.2.3);

(c) Mortgages on Excluded Properties. To the extent the Excluded Properties have
not been sold by the Obligors within 120 days after the Restatement Effective
Date, the Agents shall receive Mortgages with respect to the Excluded Properties
within 150 days of the Restatement Effective Date, duly executed and delivered
by the applicable Obligor, together with such other customary documents and
evidence as the Agents may reasonably request (including local opinions, maps or
plats of an as-built survey of the sites of such Excluded Properties, a
mortgagee’s title insurance policy (or policies) or marked up unconditional
binder for such insurance and flood insurance policies).

(d) Foreign Stock Certificates. Within 30 Business Days following the
Restatement Effective Date (or such later dates from time to time as consented
to by the Administrative Agent in its reasonable discretion), the Borrower
agrees to deliver to the Collateral Agent certificates (in each case accompanied
by undated instruments of transfer duly executed in blank) evidencing 65% of the
issued and outstanding Voting Securities (to the extent certificated and
permitted by applicable law to be removed from any particular jurisdiction) of
each Foreign Subsidiary (together with all the issued and outstanding non-voting
Capital Securities (to the extent certificated and permitted by applicable law
to be removed from any particular jurisdiction) of such Foreign Subsidiary)
directly owned by each Obligor to the extent not previously delivered, together
with a revised Schedule I to the Security Agreement accurately reflecting the
newly delivered certificates.

SECTION 7.2 Negative Covenants. The Borrower covenants and agrees with each
Lender, each Issuer and each Agent that until the Termination Date has occurred,
the Borrower will, and will cause its Subsidiaries to, perform or cause to be
performed the obligations set forth below.

SECTION 7.2.1 Business Activities; Fiscal Year. The Borrower will not, and will
not permit any of its Subsidiaries to, engage in any business activity except
those business activities engaged in on the date of this Agreement and
activities reasonably related, supportive, complementary, ancillary or
incidental thereto or reasonable extensions thereof (each, a “Permitted
Business”). The Borrower will not change the ending dates with respect to its
Fiscal Year.

SECTION 7.2.2 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of the Obligations;

 

81



--------------------------------------------------------------------------------

(b) unsecured Indebtedness of the Obligors (i) under the 2016 Senior Note
Documents in an aggregate principal amount not to exceed $500,000,000, as such
amount is reduced on or after the Restatement Effective Date in accordance with
the terms hereof, (ii) under the 2014 Senior Note Documents in a net aggregate
principal amount not to exceed $493,680,000 and (iii) under the 2020 Senior Note
Documents in an aggregate principal amount not to exceed $1,000,000,000;

(c) Indebtedness existing as of the Restatement Effective Date which is
identified in Item 7.2.2(c) of the Disclosure Schedule, and refinancings,
refundings, reallocations, renewals or extensions of such Indebtedness in a
principal amount not in excess of that which is outstanding on the Restatement
Effective Date (as such amount has been reduced following the Restatement
Effective Date);

(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
the Borrower and its Subsidiaries (including open accounts extended by suppliers
on normal trade terms in connection with purchases of goods and services which
are not overdue for a period of more than 90 days or, if overdue for more than
90 days, as to which a dispute exists and adequate reserves in conformity with
GAAP have been established on the books of the Borrower or such Subsidiary) and
(ii) in respect of performance, surety or appeal bonds provided in the ordinary
course of business, but excluding (in each case), Indebtedness incurred through
the borrowing of money or Contingent Liabilities of borrowed money;

(e) Indebtedness (i) in respect of industrial revenue bonds or other similar
governmental or municipal bonds, (ii) evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of equipment of
the Borrower and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of the Borrower and its Subsidiaries (provided that, such
Indebtedness is incurred within 270 days of the acquisition of such property)
and (iii) in respect of Capitalized Lease Liabilities; provided that, the
aggregate amount of all Indebtedness outstanding pursuant to this clause shall
not at any time exceed $150,000,000;

(f) Indebtedness of an Obligor owing to any other Obligor;

(g) unsecured Indebtedness of an Obligor owing to a Subsidiary that is not a
Subsidiary Guarantor; provided that, in each case, all such Indebtedness of any
Obligor owed to a Subsidiary that is not a Subsidiary Guarantor shall be
subordinated to the Obligations of such Obligor on customary terms.

(h) Indebtedness of a Foreign Subsidiary to the Borrower or any other Obligor in
an aggregate amount (when aggregated with the amount of Investments made by the
Borrower and the Subsidiary Guarantors in Foreign Subsidiaries under clause (lk)
of Section 7.2.5) not to exceed the greater of (i) $400,000,000 and (ii) the sum
of (A) 10.0% of Total Tangible Assets plus (B) the Available Retained Excess
Cash FlowAmount, determined as of the date of incurrence of such Indebtedness;

 

82



--------------------------------------------------------------------------------

(i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Borrower, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
amount of all Indebtedness incurred pursuant to this clause does not exceed
$250,000,000 over the term of this Agreement;

(j) Indebtedness incurred pursuant to a Permitted Securitization and Standard
Securitization Undertakings and Permitted Factoring Facilities;

(k) unsecured Indebtedness of the Borrower and its Subsidiaries incurred to
refinance any other Indebtedness permitted to be incurred under clauses (a),
(b), (e), (i), (j) and (n) of this Section 7.2.2;

(l) Indebtedness in respect of Hedging Obligations entered into in the ordinary
course of business and not for speculative purposes;

(m) Indebtedness of any Foreign Subsidiary owing to any other Foreign
Subsidiary;

(n) Indebtedness (whether unsecured or secured by Liens) of Foreign Subsidiaries
in an aggregate outstanding principal amount not to exceed $300,000,000 at any
one time outstanding and Contingent Liabilities of any Obligor in respect
thereof; provided that Foreign Subsidiaries shall be permitted to incur an
additional $75,000,000 of Indebtedness over the term of this Agreement to the
extent such Indebtedness is incurred in connection with a Permitted Acquisition.

(o) Indebtedness incurred in the ordinary course of business in connection with
cash pooling arrangements, cash management and other Indebtedness incurred in
the ordinary course of business in respect of netting services, overdraft
protections and similar arrangements in each case in connection with cash
management and deposit accounts;

(p) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(q) unsecured Indebtedness of the Borrower and its Subsidiaries representing the
obligation of such Person to make payments with respect to the cancellation or
repurchase of Capital Securities of officers, employees or directors (or their
estates) of the Borrower or such Subsidiaries;

(r) other Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness of Foreign Subsidiaries owing to the Borrower or Subsidiary
Guarantors or of a Receivables Subsidiary) in an aggregate amount at any time
outstanding not to exceed $150,000,000; and

(s) unsecured Indebtedness of the Borrower and its Subsidiaries so long as
(i) the Borrower shall be in compliance with Section 7.2.4 for the Measurement
Period after giving pro forma effect thereto as if such Indebtedness had been
incurred on the last day of such Measurement Period and (ii) such Indebtedness
matures after the Extended Termination Date (such Indebtedness permitted by this
clause (s), “Pro Forma Unsecured Indebtedness”).

 

83



--------------------------------------------------------------------------------

provided that, no Indebtedness otherwise permitted by clauses (c), (e), (i),
(k)(i), (r) or (s) shall be assumed, created or otherwise incurred if an Event
of Default has occurred and is then continuing.

SECTION 7.2.3 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except the following (collectively
“Permitted Liens”):

(a) Liens securing payment of the Obligations;

(b) Liens in connection with a Permitted Securitization or a Permitted Factoring
Facility;

(c) Liens existing as of the Restatement Effective Date and disclosed in
Item 7.2.3(c) of the Disclosure Schedule securing Indebtedness described in
clause (c) of Section 7.2.2, and refinancings, refundings, reallocations,
renewals or extensions of such Indebtedness; provided that, no such Lien shall
encumber any additional property (except for accessions to such property and the
products and proceeds thereof) and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Restatement Effective Date;

(d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 270 days after
such Indebtedness is incurred, (ii) the Indebtedness secured thereby does not
exceed the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;

(e) Liens securing Indebtedness permitted by clause (i) of Section 7.2.2;
provided that, such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person;

(f) Liens in favor of carriers, warehousemen, mechanics, repairmen, materialmen,
customs and revenue authorities and landlords and other similar statutory Liens
and Liens in favor of suppliers (including sellers of goods pursuant to
customary reservations or retention of title, in each case) granted in the
ordinary course of business for amounts not overdue for a period of more than 60
days or are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or with respect to which the failure to make payment could
not reasonably be expected to have a Material Adverse Effect;

 

84



--------------------------------------------------------------------------------

(g) (i) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases, trade contracts or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on surety and appeal bonds or performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in the immediately preceding clause (i);

(h) judgment Liens that are being appealed in good faith or with respect to
which execution has been stayed or the payment of which is covered in full
(subject to a customary deductible) by insurance maintained with responsible
insurance companies and which do not otherwise result in an Event of Default
under Section 8.1.6;

(i) easements, rights-of-way, covenants, conditions, building codes,
restrictions, reservations, minor defects or irregularities in title and other
similar encumbrances and matters that would be disavowed by a full survey of
real property not interfering in any material respect with the value or use of
the affected or encumbered real property to which such Lien is attached;

(j) Liens securing Indebtedness permitted by clauses (n), or (o) of
Section 7.2.2 or clause (lk) of Section 7.2.5;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution and Liens attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business;

(l) (i) licenses, sublicenses, leases or subleases granted to third Persons in
the ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries, (ii) other agreements with
respect to the use and occupancy of real property entered into in the ordinary
course of business or in connection with a Disposition permitted under the Loan
Documents or (iii) the rights reserved or vested in any Person by the terms of
any lease, license, franchise, grant or permit held by Borrower or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(m) Liens on the property of the Borrower or any of its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, licenses and statutory obligations, (ii) Contingent
Obligations on surety and appeal bonds, and (iii) other non-delinquent
obligations of a like nature; in each case, incurred in the ordinary course of
business;

 

85



--------------------------------------------------------------------------------

(n) Liens on Receivables transferred to a Receivables Subsidiary under a
Permitted Securitization or to a Subsidiary who is party to a Permitted
Factoring Facility under a Permitted Factoring Facility;

(o) Liens upon specific items or inventory or other goods and proceeds of the
Borrower or any of its Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances or documentary letters of credit issued or
created for the account of such Person to facilitate the shipment or storage of
such inventory or other goods;

(p) Liens (i) (A) on advances of cash or Cash Equivalent Investments in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.2.5 to be applied against the purchase price for such Investment and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.2.11, in each case under this clause (i), solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (ii) on earnest money
deposits of cash or Cash Equivalent Investments made by the Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(q) Liens arising from precautionary Uniform Commercial Code financing statement
filings (or similar filings under other applicable Law) regarding leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(r) Liens (i) arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods (including under Article 2 of the UCC)
and Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into by the Borrower or any of its Subsidiaries
and (ii) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness and (iii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations in each case in the ordinary
course of business and not prohibited by this Agreement;

(s) other Liens securing Indebtedness or other obligations permitted under this
Agreement and outstanding in an aggregate principal amount not to exceed
$75,000,000;

(t) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located or any Liens
senior to any lease, sub-lease or other agreement under which the Borrower or
any of its Subsidiaries uses or occupies any real property;

(u) Liens constituting security given to a public or private utility or any
Governmental Authority as required in the ordinary course of business;

(v) pledges or deposits of cash and Cash Equivalent Investments securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;

 

86



--------------------------------------------------------------------------------

(w) Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under State
insurance guarantee funds relating to any such insurance policy, in each case
securing Indebtedness permitted to be incurred pursuant to clause (p) of
Section 7.2.2;

(x) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or with respect to which the failure to make payment could
not reasonably be expected to have a Material Adverse Effect;

(y) Liens in respect of Hedging Obligations; and

(z) non-exclusive licenses of intellectual property rights in the ordinary
course of business.

SECTION 7.2.4 Financial Condition and Operations. The Borrower will not permit
any of the events set forth below to occur.

(a) The Borrower will not permit the Leverage Ratio as of the last day of any
Fiscal Quarter occurring during any period set forth below to be greater than
the ratio set forth opposite such period:

 

Period

   Leverage Ratio  

Each Fiscal Quarter ending between October 16, 2009 and October 15, 2012

     4.50:1.00   

Each Fiscal Quarter ending between October 16, 2012 and October 15, 2013

     4.25:1.00   

Each Fiscal Quarter ending between October 16, 2013 and October 15, 2014

     4:00:1.00   

Each Fiscal Quarter ending October 16, 2014 and thereafter

     3.75:1.00   

(b) The Borrower will not permit the Senior Secured Leverage Ratio as of the
last day of any Fiscal Quarter occurring during any period set forth below to be
greater than the ratio set forth opposite such period:

 

Period

   Leverage Ratio  

Each Fiscal Quarter ending between October 16, 2009 and October 15, 2012

     2.50:1.00   

Each Fiscal Quarter ending between October 16, 2012 and October 15, 2014

     2.25:1.00   

Each Fiscal Quarter ending October 16, 2014 and thereafter

     2.00:1.00   

 

87



--------------------------------------------------------------------------------

(b) (c) The Borrower will not permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter occurring during any period set forth below to be less
than the ratio set forth opposite such period:

 

Period

   Interest Coverage Ratio  

Each Fiscal Quarter ending between October 16, 2009 and October 15, 2012

     3.00:1.00   

Each Fiscal Quarter ending October 16, 2012 and thereafter

     3.25:1.00   

SECTION 7.2.5 Investments. The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except:

(a) Investments existing on the Restatement Effective Date and identified in
Item 7.2.5(a) of the Disclosure Schedule, and any amendment, modification,
restatement, extension, renewal, refunding, replacement or refinancing, in whole
or in part thereof, provided that the principal amount of any Investment
following any such amendment, modification, restatement, extension, renewal,
refunding, replacement or refinancing pursuant to this Section 7.2.5(a) shall
not exceed the principal amount of such Investment on the date hereof;

(b) Cash Equivalent Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments consisting of any deferred portion (including promissory notes
and non-cash consideration) of the sales price received by the Borrower or any
Subsidiary in connection with any Disposition permitted under Section 7.2.11;

(e) Investments by way of contributions to capital or purchases of Capital
Securities by an Obligor in any other Obligor;

 

88



--------------------------------------------------------------------------------

(f) Investments constituting (i) accounts receivable arising or acquired,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;

(g) Investments by way of the acquisition of Capital Securities or the purchase
or other acquisition of all or substantially all of the assets or business of
any Person, or of assets constituting a business unit, or line of business or
division of, such Person, in each case constituting Permitted Acquisitions;
provided that if such Person is not incorporated or organized under the laws of
the United States, the amount expended in such transaction, when aggregated with
the amount expended under clause (b) of Section 7.2.10, shall not exceed the
amount set forth in clause (b) of Section 7.2.10 during the term of this
Agreement;

(h) Investments constituting Capital Expenditures permitted pursuant to Section
7.2.7;

(h) (i) Investments in a Receivables Subsidiary or a Subsidiary who is party to
a Permitted Factoring Facility or any Investment by a Receivables Subsidiary or
a Subsidiary who is party to a Permitted Factoring Facility in any other Person
under a Permitted Securitization or a Permitted Factoring Facility; provided
that any Investment in a Receivables Subsidiary is in the form of a Purchase
Money Note, contribution of additional receivables and related assets or any
equity interests;

(i) (j) Investments constituting loans or advances to officers, directors or
employees made in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount not to exceed
$10,000,000;

(j) (k) Investments by any Subsidiary that is not a Subsidiary Guarantor in the
Borrower or any other Subsidiary; provided that any intercompany loan made by a
any Subsidiary that is not a Subsidiary Guarantor to an Obligor shall meet the
requirements of clause (g) of Section 7.2.2;

(k) (l) Investments in Foreign Subsidiaries in an aggregate amount not to exceed
over the term of this Agreement (when aggregated with the amount of Indebtedness
incurred by Foreign Subsidiaries under clause (h) of Section 7.2.2) the greater
of (i) $400,000,000 and (ii) the sum of (A) 10.0% of Total Tangible Assets plus
(B) the Available Retained Excess Cash FlowAmount, determined as of the date of
such Investment;

(l) (m) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit, (ii) customary arrangements with
customers or (iii) Hedging Obligations not for speculative purposes;

(m) (n) advances of payroll payments to employees in the ordinary course of
business;

 

89



--------------------------------------------------------------------------------

(n) (o) Investments in any Person engaged in one or more Permitted Businesses
and supporting ongoing business operations of the Borrower or its Subsidiaries
(including without limitation Persons that are not Subsidiaries of the Borrower)
in an aggregate amount not to exceed $75,000,000 over the term of this
Agreement;

(o) (p) other Investments in an amount not to exceed over the term of this
Agreement the greater of (i) $150,000,000 and (ii) the sum of (A) 3.5% of Total
Tangible Assets plus (B) the Available Retained Excess Cash FlowAmount,
determined as of the date of such Investment; and

(p) (q) Investments incurred in the ordinary course of business in connection
with cash pooling arrangements, cash management and other Investments incurred
in the ordinary course of business in respect of netting services, overdraft
protections and similar arrangement in each case in connection with cash
management.

provided that (I) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (II) no Investment otherwise permitted by
clauses (e) (to the extent such Investment relates to an Investment in a Foreign
Subsidiary), (g) or (n) shall be permitted to be made if any Event of Default
has occurred and is continuing.

SECTION 7.2.6 Restricted Payments, etc. The Borrower will not, and will not
permit any of its Subsidiaries (other than a Receivables Subsidiary) to, declare
or make a Restricted Payment, or make any deposit for any Restricted Payment,
other than (a) Restricted Payments made by Subsidiaries to the Borrower or
wholly owned Subsidiaries, (b) cashless exercises of stock options, (c) cash
payments by Borrower in lieu of the issuance of fractional shares upon exercise
or conversion of Equity Equivalents, (d) Restricted Payments in connection with
the share repurchases required by the employee stock ownership programs or
required under employee agreements, (e) so long as no Specified Default has
occurred and is continuing or would result therefrom, and both before and after
giving effect to such Restricted Payment as if such Restricted Payment had been
made on the last day of the Measurement Period, the Borrower is in compliance
with Section 7.2.4 for such Measurement Period, Restricted Payments not
otherwise permitted by this Section 7.2.6 in an aggregate amount, together with
the aggregate amount of Indebtedness under any Pro Forma Unsecured Indebtedness
Documents, the 2014 Senior Note Documents, the 2016 Senior Note Documents or the
2020 Senior Note Documents paid or prepaid in any Fiscal Year pursuant to clause
(1)(B) of the proviso to Section 7.2.8(a), not to exceed $150,000,000 in any
Fiscal Year plusthe Available Retained Excess Cash FlowAmount and (f) so long as
no Specified Default has occurred and is continuing or would result therefrom,
Restricted Payments not otherwise permitted by this Section 7.2.6 to the extent
that, both before and after giving effect to such Restricted Payment as if such
Restricted Payment had been made on the last day of the Measurement Period, the
Leverage Ratio for such Measurement Period would not exceed 3.00:1.00.

 

90



--------------------------------------------------------------------------------

SECTION 7.2.7 Capital Expenditures[RESERVED].

(a) Subject (in the case of Capitalized Lease Liabilities), to clause (e) of
Section 7.2.2, the Borrower will not, and will not permit any of its
Subsidiaries to, make or commit to make Capital Expenditures except Capital
Expenditures in an aggregate amount not to exceed $150,000,000 in any Fiscal
Year plus Available Retained Excess Cash Flow; provided that, to the extent that
the amount of Capital Expenditures made by the Borrower and its Subsidiaries
during any Fiscal Year is less than the aggregate amount permitted (including
after giving effect to this proviso) for such Fiscal Year, then such unutilized
amount may be carried forward and utilized by the Borrower and its Subsidiaries
to make Capital Expenditures in any succeeding Fiscal Year, provided further
that it is understood and agreed that the Borrower shall be permitted to carry
forward all unused amounts for the 2009 Fiscal Year accumulated pursuant to
Section 7.2.7 of the Original Credit Agreement for usage in any succeeding
Fiscal Year. Notwithstanding anything to the contrary with respect to any Fiscal
Year of the Borrower during which a Permitted Acquisition is consummated and for
each Fiscal Year subsequent thereto, the amount of Capital Expenditures
permitted under the preceding sentence applicable to each such Fiscal Year shall
be increased by an amount equal to 5% of the purchase price of each Permitted
Acquisition (the “Acquired Permitted Capital Expenditure Amount”); provided,
however, with respect to the Fiscal Year during which any such Permitted
Acquisition occurs, the amount of additional Capital Expenditures permitted as a
result of this sentence shall be an amount equal to the product of (x) the
Acquired Permitted Capital Expenditure Amount and (y) a fraction, the numerator
of which is the number of days remaining in such Fiscal Year after the date such
Permitted Acquisition is consummated and the denominator of which is the actual
number of days in such Fiscal Year.

(b) Notwithstanding anything to the contrary contained in clause (a) above, for
any Fiscal Year, the amount of Capital Expenditures that would otherwise be
permitted in such Fiscal Year pursuant to this Section 7.2.7 (including as a
result of the carry-forward described in the proviso to the first sentence of
clause (a) above) may be increased by an amount not to exceed $10,000,000 (the
“CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in respect of
any such Fiscal Year shall reduce, on a dollar-for-dollar basis, the amount of
Capital Expenditures that would have been permitted to be made in the
immediately succeeding Fiscal Year (provided that the Borrower and its
Subsidiaries may apply the CapEx Pull-Forward Amount in such immediately
succeeding Fiscal Year).

SECTION 7.2.8 Payments With Respect to Certain Indebtedness. The Borrower will
not, and will not permit any of its Subsidiaries to,

(a) make any payment or prepayment of principal of, or premium or interest on,
any Indebtedness incurred under Pro Forma Unsecured Indebtedness Documents, the
2014 Senior Note Documents, the 2016 Senior Note Documents or the 2020 Senior
Note Documents (including, in each case, any redemption or retirement thereof)
(i) other than on (or after) the stated, scheduled date for payment of interest
set forth in the applicable Pro Forma Unsecured Indebtedness Documents, 2014
Senior Note Documents, 2016 Senior Note Documents or 2020 Senior Note Documents,
respectively, or (ii) which would violate the terms of this Agreement, the
applicable Pro Forma Unsecured

 

91



--------------------------------------------------------------------------------

Indebtedness Documents, 2014 Senior Note Documents, 2016 Senior Note Documents
or 2020 Senior Note Documents; provided, however, that, so long as no Specified
Default has occurred and is continuing or would result therefrom, the Borrower
may (1) if, both before and after giving effect to such payment or prepayment as
if such payment or prepayment had been made on the last day of the Measurement
Period, the Borrower is in compliance with Section 7.2.4 for such Measurement
Period, pay or prepay Indebtedness incurred under any Pro Forma Unsecured
Indebtedness Documents, the 2014 Senior Note Documents, the 2016 Senior Note
Documents or the 2020 Senior Note Documents (A) with the proceeds of (x) Pro
Forma Unsecured Indebtedness or (y) solely with respect to the payment or
prepayment of Indebtedness incurred under the 2014 Senior Note Documents, an
Incremental Credit Increase permitted under Section 2.9, in each case without
limitation or (B) in an aggregate amount, together with the aggregate amount of
Restricted Payments made pursuant to Section 7.2.6(e), not to exceed
$150,000,000 in any Fiscal Year plusthe Available Retained Excess Cash
FlowAmount, and (2) if, both before and after giving effect to such payment or
prepayment as if such payment or prepayment had been made on the last day of the
Measurement Period, the Leverage Ratio for such Measurement Period would not
exceed 3.00:1.00, pay or prepay Indebtedness incurred under any Pro Forma
Unsecured Indebtedness Documents, the 2014 Senior Note Documents, the 2016
Senior Note Documents or the 2020 Senior Note Documents without limitation;

(b) except as otherwise permitted by clause (a) above, prior to the Termination
Date, redeem, retire, purchase, defease or otherwise acquire any Indebtedness
under any Pro Forma Unsecured Indebtedness Documents, the 2014 Senior Note
Documents, the 2016 Senior Note Documents or the 2020 Senior Note Documents
(other than (i) with proceeds from the issuance of the Borrower’s Capital
Securities or (ii) with the proceeds of Pro Forma Unsecured Indebtedness, in
each case, permitted to be used to redeem Pro Forma Unsecured Indebtedness, 2014
Senior Notes, 2016 Senior Notes or 2020 Senior Notes in accordance with the
terms of the applicable Pro Forma Unsecured Indebtedness Documents, the 2014
Senior Note Documents, the 2016 Senior Note Documents or the 2020 Senior Note
Documents, respectively);

(c) make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes; or

(d) make any payment or prepayment of principal of, or premium or interest on,
any Indebtedness (other than intercompany Indebtedness) that is by its express
written terms subordinated to the payment of the Obligations at any time when an
Event of Default has occurred and is continuing.

SECTION 7.2.9 Issuance of Capital Securities. The Borrower will not permit any
of its Subsidiaries (other than a Receivables Subsidiary and any Foreign
Subsidiary) to issue any Capital Securities (whether for value or otherwise) to
any Person other than to the Borrower or another wholly owned Subsidiary (other
than any director’s qualifying shares or investments by foreign nationals
mandated by applicable laws).

 

92



--------------------------------------------------------------------------------

SECTION 7.2.10 Consolidation, Merger; Permitted Acquisitions, etc. The Borrower
will not, and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division or line of business thereof), except

(a) any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, the Borrower or any other Subsidiary (provided that a Subsidiary
Guarantor may only (i) liquidate or dissolve into, or merge with and into, the
Borrower or another Subsidiary Guarantor or (ii) liquidate or dissolve into, or
merge with and into a Subsidiary that is not a Subsidiary Guarantor to the
extent such disposition of assets is otherwise permitted by Section 7.2.11), and
the assets or Capital Securities of any Subsidiary may be purchased or otherwise
acquired by the Borrower or any other Subsidiary (provided that the assets or
Capital Securities of any Subsidiary Guarantor may only (i) be purchased or
otherwise acquired by the Borrower or another Subsidiary Guarantor or (ii) be
purchased or otherwise acquired by a Subsidiary that is not a Subsidiary
Guarantor to the extent such disposition is otherwise permitted by
Section 7.2.11); provided, further, that in no event shall any Subsidiary
consolidate with or merge with and into any other Subsidiary (other than a
merger that is otherwise permitted by Section 7.2.11) unless after giving effect
thereto, the Collateral Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Capital Securities (on a fully diluted basis) and other assets of
the surviving Person as the Collateral Agent had immediately prior to such
merger or consolidation in form and substance reasonably satisfactory to the
Agents, pursuant to such documentation and opinions as shall be necessary in the
opinion of the Agents to create, perfect or maintain the collateral position of
the Secured Parties therein; and

(b) so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may
purchase the Capital Securities of any Person, all or substantially all of the
assets of any Person (or any division or line of business thereof), or acquire
such Person by merger, in each case, if such purchase or acquisition constitutes
a Permitted Acquisition; provided that, if such Person is not incorporated or
organized under the laws of the United States, the cash amount expended in
connection with such transaction, when aggregated with the cash amount expended
under clause (g) of Section 7.2.5, shall not exceed $100,000,000200,000,000 in
the aggregate during the term of this Agreement plus the Available Retained
Excess Cash FlowAmount; provided further that any Capital Securities of the
Borrower issued to the seller in connection with any Permitted Acquisition shall
not result in a deduction of amounts available to consummate Permitted
Acquisitions hereunder.

SECTION 7.2.11 Permitted Dispositions. The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:

 

93



--------------------------------------------------------------------------------

(a) inventory or obsolete, no longer used or useful, damaged, worn out or
surplus property Disposed of in the ordinary course of its business (including,
the abandonment of intellectual property which is obsolete, no longer used or
useful or that in the Borrower’s good faith judgment is no longer material in
the conduct of the Borrower and is Subsidiaries’ business taken as a whole):

(b) permitted by Section 7.2.10;

(c) accounts receivable or any related asset Disposed of pursuant to a Permitted
Securitization or a Permitted Factoring Facility;

(d) of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are promptly applied to the purchase price of such
replacement property;

(e) of property by the Borrower or any Subsidiary; provided that if the
transferor of such property is an Obligor (i) the transferee must be an Obligor
or (ii) to the extent such transaction constitutes an Investment such
transaction is permitted under Section 7.2.5;

(f) of cash or Cash Equivalent Investments;

(g) of accounts receivable in connection with compromise, write down or
collection thereof in the ordinary course of business;

(h) constituting leases, subleases, licenses or sublicenses of property
(including intellectual property) in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its
Subsidiaries;

(i) constituting a transfer of property subject to a Casualty Event (i) upon
receipt of Net Casualty Proceeds of such Casualty Event or (ii) to a
Governmental Authority as a result of condemnation;

(j) sales of a non-core assets acquired in connection with a Permitted
Acquisition which are not used or useful or are duplicative in the business of
the Borrower or its Subsidiaries;

(k) a grant of options to purchase, lease or acquire real or personal property
in the ordinary course of business, so long as the Disposition resulting from
the exercise of such option would otherwise be permitted under this
Section 7.2.11;

(l) Dispositions of Investments in Foreign Subsidiaries, to the extent required
by, or made pursuant to buy/sell arrangements between, Foreign Subsidiaries;

(m) Dispositions of the property described on Item 7.2.11(m) of the Disclosure
Schedule; or

 

94



--------------------------------------------------------------------------------

(n) Dispositions of assets not otherwise permitted pursuant to preceding clauses
(a) – (m) of this Section 7.2.11 so long as (i) each such Disposition is for
fair market value and the consideration received consists of no less than 75% in
cash and Cash Equivalent Investments, (ii) the ratio of Total Senior Secured
Debt on such day to Total Tangible Assets as of such day would not exceed
0.50:1.00 after giving pro forma effect thereto and (iii) the Net Disposition
Proceeds from such Disposition are applied pursuant to Sections 3.1.1 and 3.1.2.

SECTION 7.2.12 Modification of Certain Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in,

(a) the Transaction Documents, the 2020 Senior Note Documents or Pro Forma
Unsecured Indebtedness Documents other than any amendment, supplement, waiver or
modification which would not be materially adverse to the Secured Parties; or

(b) the Organic Documents of the Borrower or any of its Subsidiaries (other than
a Receivables Subsidiary) other than any amendment, supplement, waiver or
modification which would not be materially adverse to the Secured Parties.

SECTION 7.2.13 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract is on fair and
reasonable terms not materially less favorable to the Borrower or such
Subsidiary than it could obtain in an arm’s-length transaction with a Person
that is not an Affiliate other than arrangements, transactions or contracts
(a) between or among the Borrower and any Subsidiaries, (b) in connection with
the cash management of the Borrower and its Subsidiaries in the ordinary course
of business, (c) in connection with a Permitted Securitization including
Standard Securitization Undertakings or a Permitted Factoring Facility or
(d) that is a Transaction Document or an Original Transaction Document.

SECTION 7.2.14 Restrictive Agreements, etc. The Borrower will not, and will not
permit any of its Subsidiaries (other than a Receivables Subsidiary or a
Subsidiary who is party to a Permitted Factoring Facility) to, enter into any
agreement prohibiting

(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;

(b) the ability of any Obligor to amend or otherwise modify any Loan Document;
or

(c) the ability of any Subsidiary (other than a Receivables Subsidiary) to make
any payments, directly or indirectly, to the Borrower, including by way of
dividends, advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments (it
being understood that (i) the priority of any preferred stock in receiving
dividends or liquidating

 

95



--------------------------------------------------------------------------------

distributions prior to the dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Capital Securities and (ii) the subordination of advances or
loans made to the Borrower or any Subsidiary to other Indebtedness incurred by
the Borrower or any Subsidiary shall not be deemed a restriction on the ability
to make advances or repay loans).

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document (iii) in the cases of clause (a) and (c), in any Pro Forma
Unsecured Indebtedness Document, 2014 Senior Note Document, 2016 Senior Note
Document or 2020 Senior Note Document, (iv) in the case of clause (a), any
agreement governing any Indebtedness permitted by clause (n) of Section 7.2.2 as
to the assets financed with the proceeds of such Indebtedness, (v) in the case
of clauses (a) and (c), any agreement of a Foreign Subsidiary governing the
Indebtedness permitted to be incurred or permitted to exist hereunder, (vi) with
respect to any Receivables Subsidiary or other Subsidiary who is party to a
Permitted Factoring Facility, in the case of clauses (a) and (c), the
documentation governing any Securitization or Permitted Factoring Facility
permitted hereunder, (vii) solely with respect to clause (a), any arrangement or
agreement arising in connection with a Disposition permitted under this
Agreement (but then only with respect to the assets being so Disposed),
(viii) solely with respect to clause (a) and (c), are already binding on a
Subsidiary when it is acquired and (ix) solely with respect to clause (a),
customary restrictions in leases, subleases, licenses and sublicenses.

SECTION 7.2.15 Sale and Leaseback. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person, except for agreements and
arrangements with respect to property (a) the fair market value (as determined
in good faith by the chief financial officer of the Borrower) of which does not
exceed $150,000,000 in the aggregate following the Restatement Effective Date or
(b) the term of which is less than one year; provided that, in each case, the
Net Disposition Proceeds of such agreements and arrangements are applied
pursuant to Sections 3.1.1 and 3.1.2.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

SECTION 8.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of

(a) any principal of any Loan, or any Reimbursement Obligation or any deposit of
cash for collateral purposes pursuant to Section 2.6.4;

(b) any interest on any Loan or any fee described in Article III, and such
default shall continue unremedied for a period of three days after such interest
or fee was due; or

 

96



--------------------------------------------------------------------------------

(c) any other monetary Obligation, and such default shall continue unremedied
for a period of 10 Business Days after such amount was due.

SECTION 8.1.2 Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made or deemed to have been made.

SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. The Borrower
shall default in the due performance or observance of any of its obligations
under Section 7.1.1, Section 7.1.7, Section 7.1.11 or Section 7.2.

SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier to occur of (a) notice
thereof given to the Borrower by any Agent or any Lender or (b) the date on
which any Obligor has knowledge of such default.

SECTION 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Subsidiaries (other than a
Receivables Subsidiary or a Subsidiary who is party to a Permitted Factoring
Facility) or any other Obligor having a principal or stated amount, individually
or in the aggregate, in excess of $50,000,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause or declare such Indebtedness
to become due and payable or to require such Indebtedness to be prepaid,
redeemed, purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity.

SECTION 8.1.6 Judgments. Any (a) judgment or order for the payment of money
individually or in the aggregate in excess of $50,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) or an
indemnity by any other third party Person and as to which the insurer or such
Person has acknowledged its responsibility to cover such judgment or order not
denied in writing) shall be rendered against the Borrower or any of its
Subsidiaries (other than a Receivables Subsidiary) and such judgment shall not
have been vacated or discharged or stayed or bonded pending appeal within
45 days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (b) non-monetary
judgment or order that has had, or could reasonably be expected to have, a
Material Adverse Effect.

SECTION 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan

 

97



--------------------------------------------------------------------------------

(a) the institution of any steps by the Borrower, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; or

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien in excess of $50,000,000 under Section 302(f) of ERISA.

SECTION 8.1.8 Change in Control. Any Change in Control shall occur.

SECTION 8.1.9 Bankruptcy, Insolvency, etc. The Borrower, any of its Subsidiaries
(other than a Receivables Subsidiary) or any other Obligor shall

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c) in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged,
stayed, vacated or bonded pending appeal within 60 days; provided that, the
Borrower, each Subsidiary and each other Obligor hereby expressly authorizes
each Secured Party to appear in any court conducting any relevant proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed, undischarged,
unstayed or unbonded pending appeal; provided that, the Borrower, each
Subsidiary and each Obligor hereby expressly authorizes each Secured Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

SECTION 8.1.10 Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder (effecting a material portion of the Collateral, taken as a
whole) shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto (other than

 

98



--------------------------------------------------------------------------------

pursuant to a failure of the Administrative Agent, any collateral agent
appointed by the Administrative Agent or the Lenders to take any action within
the sole control of such Person); any Obligor or any other party shall, directly
or indirectly, contest in any manner such effectiveness, validity, binding
nature or enforceability; or, except as permitted under any Loan Document, any
Lien securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien or any Obligor shall so assert (other than, in each case,
pursuant to a failure of the Administrative Agent, any collateral agent
appointed by the Administrative Agent or the Lenders to take any action within
the sole control of such Person).

SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.

SECTION 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare all or any portion
of the outstanding principal amount of the Loans and other Obligations
(including Reimbursement Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and the Borrower shall automatically and immediately be obligated to
Cash Collateralize all Letter of Credit Outstandings.

ARTICLE IX

THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD

ARRANGERS, THE CO-SYNDICATION AGENTS AND, THE DOCUMENTATION

AGENT AND THE MANAGING AGENTS

SECTION 9.1 Actions. Each Lender hereby appoints JPMorgan as its Administrative
Agent and as its Collateral Agent, under and for purposes of each Loan Document.
Each Lender authorizes each Agent to act on behalf of such Lender under each
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by such Agent (with respect to which
each Agent agrees that it will comply, except as otherwise provided in this
Section or as otherwise advised by counsel in order to avoid contravention of
applicable law), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto (including the
release of Liens on assets Disposed of in accordance with the terms of the Loan
Documents). Each Lender hereby indemnifies (which indemnity shall survive any
termination of this Agreement) each Agent, pro rata according to such Lender’s
proportionate Total Exposure Amount, from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which

 

99



--------------------------------------------------------------------------------

may at any time be imposed on, incurred by, or asserted against, such Agent in
any way relating to or arising out of any Loan Document (including reasonable
attorneys’ fees and expenses), and as to which such Agent is not reimbursed by
the Borrower (and without limiting its obligation to do so); provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted from
such Agent’s gross negligence or willful misconduct. No Agent shall be required
to take any action under any Loan Document, or to prosecute or defend any suit
in respect of any Loan Document, unless it is indemnified hereunder to its
reasonable satisfaction. If any indemnity in favor of any Agent shall be or
become, in such Agent’s determination, inadequate, such Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.

SECTION 9.2 Funding Reliance, etc. Unless the Administrative Agent shall have
been notified in writing by any Lender by 3:00 p.m. on the Business Day prior to
a Borrowing that such Lender will not make available the amount which would
constitute its Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If and to the extent that such
Lender shall not have made such amount available to the Administrative Agent,
such Lender and the Borrower severally agree to repay the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date the Administrative Agent made such amount available
to the Borrower to the date such amount is repaid to the Administrative Agent,
at the interest rate applicable at the time to Loans comprising such Borrowing
(in the case of the Borrower) and (in the case of a Lender), at the Federal
Funds Rate (for the first two Business Days after which such amount has not been
repaid), and thereafter at the interest rate applicable to Loans comprising such
Borrowing.

SECTION 9.3 Exculpation. Neither any Lead Arranger, any Agent nor any of its
directors, officers, employees, agents or Affiliates shall be liable to any
Secured Party for any action taken or omitted to be taken by it under any Loan
Document, or in connection therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Loan Document, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which may be made by a Lead Arranger or an Agent shall not obligate it to make
any further inquiry or to take any action. Each Lead Arranger and each Agent
shall be entitled to rely upon advice of counsel concerning legal matters and
upon any notice, consent, certificate, statement or writing which such Lead
Arranger or such Agent believes to be genuine and to have been presented by a
proper Person.

SECTION 9.4 Successor. Any Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrower and all Lenders. If any Agent at any time
shall resign, the Required Lenders may appoint (subject to, so long as no Event
of Default has occurred and is continuing, the reasonable consent of the
Borrower not to be unreasonably withheld or delayed) another Lender as such
Person’s successor Agent which shall thereupon become the applicable Agent
hereunder. If no successor Agent shall have been so appointed by

 

100



--------------------------------------------------------------------------------

the Required Lenders (and consented to by the Borrower) and shall have accepted
such appointment within 30 days after the retiring such Agent’s giving notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, and
having a combined capital and surplus of at least $250,000,000; provided that,
if, such retiring Agent is unable to find a commercial banking institution which
is willing to accept such appointment and which meets the qualifications set
forth in above, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall assume and perform all of the duties of
such Agent hereunder until such time, if any, as the Required Lenders appoint a
successor as provided for above. Upon the acceptance of any appointment as an
Agent hereunder by any successor Agent, such successor Agent shall be entitled
to receive from the retiring Agent such documents of transfer and assignment as
such successor Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as an Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an Agent under
the Loan Documents, and Section 10.3 and Section 10.4 shall continue to inure to
its benefit.

SECTION 9.5 Loans by JPMorgan Chase Bank. JPMorgan Chase Bank shall have the
same rights and powers with respect to (a) the Credit Extensions made by it or
any of its Affiliates, and (b) the Notes held by it or any of its Affiliates as
any other Lender and may exercise the same as if it were not an Agent. JPMorgan
Chase Bank and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
Affiliate of the Borrower as if JPMorgan Chase Bank were not an Agent hereunder.

SECTION 9.6 Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Borrower, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Commitments. Each
Lender also acknowledges that it will, independently of the Administrative Agent
and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Documents.

SECTION 9.7 Copies, etc. Each Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of the Loan Documents (unless concurrently
delivered to the Lenders by the Borrower). Each Agent will distribute to each
Lender each document or instrument received for its account and copies of all
other communications received by such Agent from the Borrower for distribution
to the Lenders by such Agent in accordance with the terms of the Loan Documents.
No Agent shall, except as expressly set forth in the Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by any Agent or any of its Affiliates in any
capacity.

 

101



--------------------------------------------------------------------------------

SECTION 9.8 Reliance by Agents. The Agents shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent. As to any matters not expressly provided for by
the Loan Documents, the Agents shall in all cases be fully protected in acting,
or in refraining from acting, thereunder in accordance with instructions given
by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, the Agents shall
be entitled to rely upon any Secured Party that has entered into a Rate
Protection Agreement with any Obligor for a determination (which such Secured
Party agrees to provide or cause to be provided upon request of any Agent) of
the outstanding Obligations owed to such Secured Party under any Rate Protection
Agreement. Unless it has actual knowledge evidenced by way of written notice
from any such Secured Party and the Borrower to the contrary, the Agents, in
acting in such capacity under the Loan Documents, shall be entitled to assume
that no Rate Protection Agreements or Obligations in respect thereof are in
existence or outstanding between any Secured Party and any Obligor.

SECTION 9.9 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default (other than a Default under
Section 8.1.1) unless the Administrative Agent has received a written notice
from a Lender or the Borrower specifying such Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 10.1) take such action with respect to such Default as shall
be directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Secured Parties except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.

SECTION 9.10 Lead Arrangers, Co-Syndication Agents and, Documentation Agents,
etc.. Notwithstanding anything else to the contrary contained in this Agreement
or any other Loan Document, the Lead Arrangers, the Co-Syndication Agents and,
the Documentation Agent and the Managing Agents, in their respective capacities
as such, each in such capacity, shall have no duties or responsibilities under
this Agreement or any other Loan Document nor any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against such Person in such capacity. Each Lead Arranger shall at all times have
the right to receive current copies of the Register and any other information
relating to the Lenders and the Loans that they may request from the
Administrative Agent. Each Lead Arranger shall at all times have the right to
receive a current copy of the Register and any other information relating to the
Lenders and the Loans that they may request from the Administrative Agent.

 

102



--------------------------------------------------------------------------------

SECTION 9.11 Posting of Approved Electronic Communications.

(a) The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Borrowing Request, a
Continuation/Conversion Notice or an Issuance Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor and (iii) provides notice of any Default (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format reasonably acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent; provided for the avoidance of doubt the items described in
clauses (i) and (iii) above may be delivered via facsimile transmissions. In
addition, the Borrower agrees, and agrees to cause its Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.

(b) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar secure electronic transmission system (the
“Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED PARTIES
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL ANY PARTY HERETO HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,

 

103



--------------------------------------------------------------------------------

EXCEPT TO THE EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL RULING BY
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at the e-mail address set forth on Schedule II shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

(e) Nothing herein shall prejudice the right of any Agent or any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1 Waivers, Amendments, etc. The provisions of each Loan Document
(other than Rate Protection Agreements or Letters of Credit, which shall be
modified only in accordance with their respective terms) may from time to time
be amended, modified or waived, if such amendment, modification or waiver is in
writing and consented to by the Borrower and the Required Lenders; provided
that, no such amendment, modification or waiver shall:

(a) modify Section 4.7, Section 4.8 (as it relates to sharing of payments) or
this Section, in each case, without the consent of each affected Lender;

(b) increase the aggregate amount of any Loans required to be made by a Lender
pursuant to its Commitments, extend the final Commitment Termination Date of
Loans made (or participated in) by a Lender or extend the final Stated Maturity
Date for any Lender’s Loan, in each case without the consent of such Lender (it
being agreed, however, that any vote to rescind any acceleration made pursuant
to Section 8.2 and Section 8.3 of amounts owing with respect to the Loans and
other Obligations shall only require the vote of the Required Lenders);

(c) reduce (by way of forgiveness), the principal amount of or reduce the rate
of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest, principal or fees
are payable in respect of such Lender’s Loans, in each case without the consent
of such Lender (provided that, the vote of Required Lenders shall be sufficient
to waive the payment, or reduce the increased portion, of interest accruing
under Section 3.2.2 and such waiver shall not constitute a reduction of the rate
of interest hereunder);

 

104



--------------------------------------------------------------------------------

(d) reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

(e) increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit;

(f) except as otherwise expressly provided in a Loan Document, release (i) the
Borrower from its Obligations under the Loan Documents or any Subsidiary
Guarantor from its obligations under the Guaranty or (ii) all or substantially
all of the collateral under the Loan Documents, in each case without the consent
of all Lenders; or

(g) affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as the Administrative Agent), the Collateral Agent (in
its capacity as the Collateral Agent) any Issuer (in its capacity as Issuer), or
the Swing Line Lender (in its capacity as Swing Line Lender) unless consented to
by such Agent, such Issuer, or such Swing Line Lender, as the case may be.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Obligations and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Further, notwithstanding anything to the contrary contained in Section 10.1, if
within sixty days following the Restatement Effective Date, the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

 

105



--------------------------------------------------------------------------------

SECTION 10.2 Notices; Time. All notices and other communications provided under
each Loan Document shall be in writing or by facsimile (except to the extent
provided below in this Section 10.2 with respect to Issuance Requests and
financial information) and addressed, delivered or transmitted, if to the
Borrower, an Agent, a Lender or an Issuer, to the applicable Person at its
address or facsimile number set forth on the signature pages hereto, Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.
Except as set forth in Section 9.11 and below, electronic mail and Internet and
intranet websites may be used only to distribute routine communications by the
Administrative Agent to the Lender, such as financial statements and other
information as provided in Section 7.1.1, for the distribution and execution of
Loan Documents for execution by the parties thereto and (to the extent provided
herein, for the delivery of each Issuance Request) and may not be used for any
other purpose. Notwithstanding the foregoing, the parties hereto agree that
delivery of an executed counterpart of a signature page to this Agreement and
each other Loan Document by facsimile (or other electronic) transmission shall
be effective as delivery of an original executed counterpart of this Agreement
or such other Loan Document. Unless otherwise indicated, all references to the
time of a day in a Loan Document shall refer to New York time.

SECTION 10.3 Payment of Costs and Expenses. The Borrower agrees to pay within 20
days of demand (to the extent invoiced together with reasonably detailed
supporting documentation) all reasonable out-of-pocket expenses of each Lead
Arranger and each Agent (including the reasonable fees and reasonable
out-of-pocket expenses of counsel to the Lead Arrangers and Agents and of local
counsel, if any, who may be retained by or on behalf of the Lead Arrangers and
Agents) and each Issuer in connection with

(a) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated; and

(b) the filing or recording of any Loan Document (including any Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Restatement
Effective Date in jurisdictions where Filing Statements (or other documents
evidencing Liens in favor of the Secured Parties) have been recorded and any and
all other documents or instruments of further assurance required to be filed or
recorded by the terms of any Loan Document; and

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

 

106



--------------------------------------------------------------------------------

The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of the Notes. The Borrower also agrees to reimburse the Agents and
the Secured Parties upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal out of pocket expenses of
counsel to the Agents and the Secured Parties) incurred by the Agents and the
Secured Parties in connection with (A) the negotiation of any restructuring or
“work-out” with the Borrower, whether or not consummated, of any Obligations and
(B) the enforcement of any Obligations; provided that the Borrower shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to any local counsel) for all Persons indemnified under
this Section 10.3 unless, as reasonably determined by such Person seeking
indemnification hereunder or its counsel, representation of all such indemnified
persons by the same counsel would be inappropriate due to actual or potential
differing interests between them.

SECTION 10.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrower hereby indemnifies,
exonerates and holds each Secured Party, each Co-Syndication Agent, the
Documentation Agent, each Co-DocumentationManaging Agent and each of their
respective officers, directors, employees, agents, trustees, fund advisors and
Affiliates (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and expenses incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements, whether incurred in connection with actions between or among the
parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to

(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension, including all Indemnified
Liabilities arising in connection with the Transaction;

(b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Credit Extension, provided that, any such action is
resolved in favor of such Indemnified Party);

(c) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

(d) any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Obligor or any Subsidiary thereof of any
Hazardous Material;

 

107



--------------------------------------------------------------------------------

(e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

(f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of any Indemnified
Party by reason of anysuch Indemnified Party’s gross negligence, bad faith or
willful misconduct as finally determined by a court of competent jurisdiction.
The Borrower shall not be required to reimburse the legal fees and expenses of
more than one outside counsel for all Indemnified Parties with respect to any
matter for which indemnification is sought unless, as reasonably determined by
any such Indemnified Party or its counsel, representation of all such
Indemnified Parties would create an actual conflict of interest. Each Obligor
and its successors and assigns hereby waive, release and agree not to make any
claim or bring any cost recovery action against, any Indemnified Party under
CERCLA or any state equivalent, or any similar law now existing or hereafter
enacted. It is expressly understood and agreed that to the extent that any
Indemnified Party is strictly liable under any Environmental Laws, each
Obligor’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of any Obligor with respect to
the violation or condition which results in liability of an Indemnified Party.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, each Obligor agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. To the extent that the Borrower fails to pay an amount required
to be paid by it to an Issuer under Section 10.3 or 10.4, each Revolving Loan
Lender severally agrees to pay to such Issuer such Revolving Loan Lender’s
Revolving Loan Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that such unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Issuer in its capacity as such.

SECTION 10.5 Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Section 9.1,
shall in each case survive any assignment from one Lender to another (in the
case of Sections 10.3 and 10.4) and the occurrence of the Termination Date. The
representations and warranties made by each Obligor in each Loan Document shall
survive the execution and delivery of such Loan Document.

SECTION 10.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

108



--------------------------------------------------------------------------------

SECTION 10.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

SECTION 10.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, each Agent and each Lender (or notice
thereof satisfactory to the Administrative Agent), shall have been received by
the Administrative Agent.

SECTION 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN THE
LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (ISP98--INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
“ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE INTERNAL
LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 10.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that, the Borrower may not assign or transfer its rights
or obligations hereunder without the consent of all Lenders. Each Affiliate of
HSBC or any other Lender that has issued a Letter of Credit hereunder shall be
an express third party beneficiary of this Agreement and entitled to enforce its
rights hereunder (and under any other applicable Loan Documents) to the same
extent as if an Issuer party hereto.

SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes. Each Lender may assign, or sell participations in, its Loans,
Letters of Credit and Commitments to one or more other Persons in accordance
with the terms set forth below.

(a) Subject to clause (b), any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that:

 

109



--------------------------------------------------------------------------------

(i) except in the case of (A) an assignment of the entire remaining amount of
the assigning Lender’s Commitments and the Loans at the time owing to it or
(B) an assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitments (which for this
purpose includes Loans outstanding thereunder) or principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Lender Assignment Agreement with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $1,000,000,
unless the Administrative Agent and the Borrower, otherwise consent (which
consent shall not be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitments assigned except that this
clause (a)(ii) shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate tranches of Revolving Loans and New
Term Loans on a non-pro rata basis; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with, if the
Eligible Assignee is not already Lender, administrative details information with
respect to such Eligible Assignee and applicable tax forms.

(b) Any assignment proposed pursuant to clause (a) to any Person shall be
subject to the prior written approval, not to be unreasonably withheld or
delayed, of (i) the Administrative Agent, unless the assignee is a Lender or an
Affiliate of a Lender or an Approved Fund, and (ii) in the case of any
assignment of any Revolving Loan Commitment, the Borrower (unless (A) there is
an Event of Default that is continuing or (B) the assignee is a Lender or an
Affiliate of a Lender or an Approved Fund), the Swing Line Lender and each
Issuer. If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment thresholds specified in this Section), the
Borrower shall be deemed to have given its consent seven Business Days after the
date notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such seventh Business Day.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (d), from and after the effective date specified in each
Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall (if not
already a Lender) be a party hereto and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender thereunder shall
(subject to Section 10.5) be released from its obligations under the Loan
Documents, to the extent of the interest assigned by such Lender Assignment
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party hereto, but shall (as to matters arising prior to the
effectiveness of the Lender Assignment Agreement) continue to be entitled to the
benefits of any provisions of the Loan Documents which by their terms survive
the

 

110



--------------------------------------------------------------------------------

termination of this Agreement). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with the terms of this
Section shall be treated for purposes of the Loan Documents as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (e).

(d) The Administrative Agent shall record each assignment made in accordance
with this Section in the Register pursuant to clause (a) of Section 2.7. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time upon reasonable prior notice to the Administrative Agent.

(e) Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than individuals) (a “Participant”)
in all or a portion of such Lender’s rights or obligations under the Loan
Documents (including all or a portion of its Commitments or the Loans owing to
it); provided that, (i) such Lender’s obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells a participation shall provide that such Lender shall retain
the sole right to enforce the rights and remedies of a Lender under the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, take any
action of the type described in clauses (a) through (d) or clause (f) of
Section 10.1 with respect to Obligations participated in by that Participant.
Subject to clause (f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, but only if such Participant agrees to be subject to Section 4.8
as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 4.6 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with the requirements set forth in Section 4.6 as though it were a
Lender. Any Lender that sells a participating interest in any Loan, Commitment
or other interest to a Participant under this Section shall indemnify and hold
harmless the Borrower and the Administrative Agent from and against any taxes,
penalties, interest or other costs or losses (including reasonable attorneys’
fees and expenses) incurred or payable by the Borrower or the Administrative
Agent as a result of the failure of the Borrower or the Administrative Agent to
comply with its obligations to deduct or withhold any Taxes from any payments
made pursuant to this Agreement to such Lender or the Administrative Agent, as
the case may be, which Taxes would not have been incurred or payable if such
Participant had been a Non-U.S. Lender that was entitled to deliver to the
Borrower, the Administrative Agent or such Lender, and did in fact so deliver, a
duly completed and valid Form W-8BEN or W-8ECI (or applicable successor form)
entitling such Participant to receive payments under this Agreement without
deduction or withholding of any United States federal taxes.

 

111



--------------------------------------------------------------------------------

(g) Any Lender may, without the consent of any other Person, at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 10.12 Other Transactions. Nothing contained herein shall preclude any
Agent, any Issuer or any other Lender from engaging in any transaction, in
addition to those contemplated by the Loan Documents, with the Borrower or any
of its Affiliates in which the Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.

SECTION 10.13 Forum Selection and Consent to Jurisdiction; Waivers. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE AGENTS, THE LENDERS, ANY ISSUER OR THE
BORROWER IN CONNECTION HEREWITH OR THEREWITH MAYSHALL BE BROUGHT AND MAINTAINED
IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED
THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 10.2. EACH PERSON PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY
PERSON PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION
OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, SUCH PERSON HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS. EACH AGENT, EACH LENDER, EACH ISSUER AND THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

112



--------------------------------------------------------------------------------

SECTION 10.14 Waiver of Jury Trial. EACH AGENT, EACH LENDER, EACH ISSUER AND THE
BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH AGENT, SUCH LENDER, SUCH ISSUER OR
THE BORROWER IN CONNECTION THEREWITH. THE BORROWER ACKNOWLEDGES AND AGREES THAT
IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH AGENT, EACH LENDER AND EACH
ISSUER ENTERING INTO THE LOAN DOCUMENTS.

SECTION 10.15 Patriot Act. Each Lender that is subject to Section 326 of the
Patriot Act and/or the Agents and/or the Lead Arrangers (each of the foregoing
acting for themselves and not acting on behalf of any of the Lenders) hereby
notify the Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender, the Agents or the Lead Arrangers, as
the case may be, to identify the Borrower in accordance with the Patriot Act.

SECTION 10.16 Judgment Currency. The Obligations of each Obligor in respect of
any sum due to any Secured Party under or in respect of any Loan Document shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum was originally denominated (the “Original
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Secured Party or any sum adjudged to be so due in the Judgment
Currency, such Secured Party, in accordance with normal banking procedures,
purchases the Original Currency with the Judgment Currency. If the amount of
Original Currency so purchased is less than the sum originally due to such
Secured Party, the Borrower agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify such Lender, such Secured Party, as the case may
be, against such loss, and if the amount of Original Currency so purchased
exceeds the sum originally due to such Secured Party, as the case may be, such
Secured Party, as the case may be, agrees to remit such excess to the Borrower.

SECTION 10.17 No Fiduciary Duty. Each Agent, each Co-Syndication Agent, the
Documentation Agent, each Co-DocumentationManaging Agent, each Lead Arranger,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower, its stockholders and/or its Affiliates. The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
Affiliates, on the other. The Obligors acknowledge and agree that (i) the
transactions

 

113



--------------------------------------------------------------------------------

contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Borrower,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

SECTION 10.18 Counsel Representation. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS
AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING SUCH PERSON TO
ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF
THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF ANY OTHER
PERSON ARE HEREBY WAIVED.

SECTION 10.19 Confidentiality. Each Secured Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that except to the extent prohibited by such
subpoena or similar legal process, such Secured Party shall notify the Borrower
of such request or disclosure), (d) to any other party hereto, (e) to the extent
reasonably necessary, in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder or in connection with the administration of any Loan Document, (f) to
market data collectors or other information services in relation to league table
reporting, (g) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (h) with the written consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section (or any other confidentiality obligation owed to the
Borrower or any Subsidiary or their

 

114



--------------------------------------------------------------------------------

Affiliates) or (ii) becomes available to any Secured Party or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any Subsidiary and not in violation of any confidentiality
obligation owed to the Borrower or any Subsidiary by any Secured Party or any
Affiliate thereof. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to any Secured Party on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information and
in accordance with applicable law.

SECTION 10.20 Resignation of Citi; Appointment of JPMorgan as Successor Swing
Line Lender. (a) Effective as of the Restatement Effective Date, Citi hereby
resigns as Administrative Agent, Collateral Agent and Swing Line Lender under
the Original Credit Agreement and the other Loan Documents (as defined in the
Original Credit Agreement). The Required Lenders and the Borrower hereby confirm
that, on and after the Restatement Effective Date, Citi shall be discharged from
all of its duties and obligations as administrative agent and collateral agent
under the Original Credit Agreement and the other Loan Documents (as defined in
the Original Credit Agreement). The Borrower and the Lenders hereby waive any
requirement for prior notice of such resignation pursuant to Section 9.4 of the
Original Credit Agreement. For the avoidance of doubt, the provisions of Article
IX of the Original Credit Agreement shall continue to inure to the benefit of
each Agent (as defined in the Original Credit Agreement) as to any actions taken
or omitted to be taken by it while it was an Agent under the Loan Documents (as
defined in the Original Credit Agreement), and Section 10.3 and 10.4 of the
Original Credit Agreement shall continue to inure to the benefit of each such
Agent, including with respect to any actions taken or any costs and expenses
incurred by Citi or its legal counsel on or after the Restatement Effective Date
(i) to deliver Collateral to the Administrative Agent and the Collateral Agent
under this Agreement and (ii) with respect to Section 7.1.11 of this Agreement.

(b) Effective as of the Restatement Effective Date, JPMorgan shall replace and
succeed to the rights, duties and benefits of Citi as Swing Line Lender. The
Borrower consents to such appointment of JPMorgan as the successor Swing Line
Lender under this Agreement and the other Loan Documents. The Required Lenders
and the Borrower hereby confirm that, on and after the Restatement Effective
Date, JPMorgan shall have all rights, protections, duties and powers of the
Swing Line Lender under this Agreement and the other Loan Documents, and Citi
shall be discharged from all of its duties and obligations as swing line lender
under the Original Credit Agreement and the other Loan Documents (as defined in
the Original Credit Agreement).

SECTION 10.21 Effect of Amendment and Restatement. On the Restatement Effective
Date, the Original Credit Agreement shall be amended, restated and superseded in
its entirety. The parties hereto acknowledge and agree that (a) this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Original Credit Agreement)
under the Original Credit Agreement as in effect prior to the Restatement
Effective Date and (b) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.

 

115



--------------------------------------------------------------------------------

SECTION 10.22 Consent of Required Lenders. By the execution of this Agreement,
each Lender party to this Agreement consents to this amendment and restatement
of the Original Credit Agreement, as set forth herein, and the amendment and
restatement, replacement or other modification to any other Loan Documents, in
each case, as so amended, amended and restated, replaced or otherwise modified
on or after the Restatement Effective Date in the form entered into by the
Obligors and the applicable Agent (it being understood and agreed by each of the
parties hereto that the “Revolving Loan Commitments” under the Original Credit
Agreement of each “Revolving Loan Lender” thereunder that is not also a
Revolving Loan Lender under this Agreement shall be terminated in full on and as
of the Restatement Effective Date). Upon the receipt of written consents from
the Required Lenders (as defined in the Original Credit Agreement) pursuant to
this Section 10.22 and notwithstanding any provision to the contrary contained
in the Original Credit Agreement, the Original Credit Agreement (including the
schedules and exhibits thereto) shall be amended and restated in its entirety.

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

HANESBRANDS INC. By:      

Name:

Title:

Address: Facsimile No.: Attention:



--------------------------------------------------------------------------------

ANNEX I

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and as a Lender

Capitalized terms utilized in this Annex I shall have the meanings given to them
in the Credit Agreement unless otherwise defined in this Annex I.

 

By:    Name:   

“Adjusted Consolidated Net Income” means for any period, the aggregate net
income (or loss) of the Borrower and its Restricted Subsidiaries for such period
determined in conformity with GAAP; provided that the following items shall be
excluded in computing Adjusted Consolidated Net Income (without duplication):

(1) the net income (or loss) of any Person that is not a Restricted Subsidiary
except to the extent that dividends or similar distributions have been paid by
such Person to the Borrower or a Restricted Subsidiary;

(2) the net income (or loss) of any Person accrued prior to the date it becomes
a Restricted Subsidiary or is merged into or consolidated with the Borrower or
any of its Restricted Subsidiaries or all or substantially all of the property
and assets of such Person are acquired by the Borrower or any of its Restricted
Subsidiaries;

(3) the net income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such net income is at the time prohibited by the operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary;

(4) any gains or losses (on an after tax basis) attributable to asset
dispositions;

(5) all extraordinary, unusual or non-recurring gains, charges, expenses or
losses;

(6) the cumulative effect of a change in accounting principles;

(7) any non-cash compensation expenses recorded from grants of stock options,
restricted stock, stock appreciation rights and other equity equivalents to
Officers, directors and employees;

(8) any impairment charge or asset write off;

(9) net cash charges associated with or related to any restructurings;

(10) all (a) non-cash compensation expense, or other non-cash expenses or
charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment,

 

1



--------------------------------------------------------------------------------

modification, substitution or change of any such stock, stock option, stock
appreciation rights or similar arrangements); (b) any fees and expenses incurred
by the Borrower and its Restricted Subsidiaries in connection with the
Transactions, including without limitation, any cash expenses incurred in
connection with the termination or modification of any Hedging Obligations in
connection with the Transactions; (c) financial advisory fees, accounting fees,
legal fees and similar advisory and consulting fees and related costs and
expenses of the Borrower and its Restricted Subsidiaries incurred as a result of
Asset Acquisitions, Investments, Asset Sales permitted under the Note Indentures
and the issuance of Capital Stock or Indebtedness, all determined in accordance
with GAAP and in each case eliminating any increase or decrease in income
resulting from non-cash accounting adjustments made in connection with the
related Asset Acquisition, Investment or Asset Sale; and (d) expenses incurred
by the Borrower or any Restricted Subsidiary to the extent reimbursed in cash by
a third party;

(11) all other non-cash charges, including unrealized gains or losses on
agreements with respect to Hedging Obligations and all non-cash charges
associated with announced restructurings, whether announced previously or in the
future; and

(12) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued).

“Asset Acquisition” means (1) an investment by the Borrower or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary or shall be merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries or (2) an acquisition by the
Borrower or any of its Restricted Subsidiaries of the property and assets of any
Person other than the Borrower or any of its Restricted Subsidiaries that
constitute substantially all of a division or line of business of such Person.

“Asset Sale” means any sale, transfer or other disposition (including by way of
merger or consolidation or Sale and Leaseback Transaction) in one transaction or
a series of related transactions by the Borrower or any of its Restricted
Subsidiaries to any Person other than the Borrower or any of its Restricted
Subsidiaries of:

(1) all or any of the Capital Stock of any Restricted Subsidiary (other than
sales of preferred stock that are permitted under Section 4.09 of the Note
Indentures);

(2) all or substantially all of the property and assets of a division or line of
business of the Borrower or any of its Restricted Subsidiaries; or

(3) any other property and assets (other than the Capital Stock or other
Investment in an Unrestricted Subsidiary) of the Borrower or any of its
Restricted Subsidiaries outside the ordinary course of business of the Borrower
or such Restricted Subsidiary, and

 

2



--------------------------------------------------------------------------------

in each case, that is not governed by the provisions of Section 5.01 of the Note
Indentures; provided that “Asset Sale” shall not include:

(a) sales, transfers or other dispositions of assets constituting Investments
permitted under Section 7.2.5 or Restricted Payments permitted under
Section 4.07 of the Note Indentures;

(b) sales, transfers or other dispositions of assets with a fair market value
not in excess of $25.0 million in any transaction or series of related
transactions;

(c) any sale, transfer, assignment or other disposition of any property or
equipment that has become damaged, worn out, obsolete or otherwise unsuitable
for use in connection with the business of the Borrower or its Restricted
Subsidiaries;

(d) the sale or discount of accounts receivable, but only in connection with the
compromise or collection thereof, or the disposition of assets in connection
with a foreclosure or transfer in lieu of a foreclosure or other exercise of
remedial action;

(e) any exchange of like property similar to (but not limited to) those
allowable under Section 1031 of the Internal Revenue Code;

(f) sales or grants of licenses to use the Borrower’s or any Restricted
Subsidiary’s patents, trade secrets, know-how and technology to the extent that
such license does not prohibit the licensor from using the patent, trade secret,
know-how or technology;

(g) transactions permitted under Section 5.01 of the Note Indentures;

(h) sales in connection with a Permitted Securitization or a Permitted Factoring
Facility;

(i) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(j) dispositions constituting leases, subleases, licenses or sublicenses of
property (including intellectual property) in the ordinary course of business
and which do not materially interfere with the business of the Borrower and its
Subsidiaries (for the avoidance of doubt, other than any perpetual licenses of
any material intellectual property);

(k) any transfer constituting a taking, condemnation or other eminent domain
proceeding; or

a grant of options to purchase, lease or acquire real or personal property in
the ordinary course of business, so long as the disposition resulting from the
exercise of such option would not constitute an “Asset Sale” under clauses (1),
(2) or (3) of this definition, in each case, after giving effect to clauses
(a) through (k) above.

 

3



--------------------------------------------------------------------------------

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person, any duly authorized committee of such Board of Directors or any
Person to which the Board of Directors has properly delegated authority with
respect to any particular matter. Unless otherwise indicated, the “Board of
Directors” refers to the Board of Directors of the Borrower.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the Third
Amendment Effective Date or issued thereafter, including, without limitation,
all common stock and preferred stock.

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” means all monetary obligations of any Person and
its Subsidiaries under any leasing or similar arrangement which, in accordance
with GAAP, should be classified as Capitalized Leases and the Stated Maturity
thereof shall be the date that the last payment of rent or any other amount due
under such Capitalized Lease prior to the first date upon which such lease may
be terminated by the lessee without payment of a premium or penalty is due
thereunder.

“Commodity Agreement” means any forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.

“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise is (1) required to be redeemed prior to the date
that is 91 days after the Stated Maturity of the Senior Notes, (2) redeemable at
the option of the holder of such class or series of Capital Stock at any time
prior to the date that is 91 days after the Stated Maturity of the Senior Notes
or (3) convertible into or exchangeable for Capital Stock referred to in clause
(1) or (2) above or Indebtedness having a scheduled maturity prior to the date
that is 91 days after the Stated Maturity of the Senior Notes; provided that
only the portion of such Capital Stock which is so required to be redeemed,
redeemable or convertible or exchangeable prior to such date will be deemed to
be Disqualified Stock; provided further that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to repurchase or redeem such Capital Stock upon
the occurrence of an “asset sale” or “change of control” occurring prior to the
date that is 91 days after the Stated Maturity of the Senior Notes shall not
constitute Disqualified Stock if the “asset sale” or “change of control”
provisions applicable to such Capital Stock are no more favorable to the holders
of such Capital Stock than the provisions contained in Sections 4.10 and 4.15 of
the Note Indentures and such Capital Stock specifically provides that such
Person will not repurchase or redeem any such stock pursuant to such provision
prior to the Borrower’s repurchase of such Senior Notes as are required to be
repurchased pursuant to Sections 4.10 4.15 of the Note Indentures provided
further that, any class or series of Capital Stock of such Person that by its
terms or otherwise, authorizes

 

4



--------------------------------------------------------------------------------

such Person to satisfy in full its obligations with respect to the payment of
dividends or upon maturity, redemption (pursuant to a sinking fund or otherwise)
or repurchase thereof or otherwise by the delivery of any Capital Stock that is
not Disqualified Stock, will not be deemed to be Disqualified Stock so long as
such Person satisfies its obligations with respect thereto solely by delivery of
such Capital Stock.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Restatement Effective Date as determined by the
Public Company Accounting Oversight Board. All ratios and computations contained
or referred to in the Notes Indentures shall be computed in conformity with GAAP
applied on a consistent basis, except that calculations made for purposes of
determining compliance with the terms of the covenants and with other provisions
of the Notes Indentures shall be made without giving effect to (1) the
amortization of any expenses incurred in connection with the offering of the
Senior Notes and (2) except as otherwise provided, the amortization of any
amounts required or permitted by Accounting Principles Board Opinion Nos. 16 and
17.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s length terms and are entered
into in the normal course of business), to take-or-pay, or to maintain financial
statement conditions or otherwise) or (2) entered into for purposes of assuring
in any other manner the obligee of such Indebtedness of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the normal course of business. The term “Guarantee” used as a verb
has a corresponding meaning.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under foreign exchange contracts, commodity hedging agreements, currency
exchange agreements, interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness;
provided that (1) any Indebtedness of a Person existing at the time such Person
becomes a Restricted Subsidiary will be deemed to be incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and (2) neither the
accrual of interest nor the accretion of original issue discount nor the payment
of interest in the form of additional Indebtedness (to the extent provided for
when the Indebtedness on which such interest is paid was originally issued)
shall be considered an Incurrence of Indebtedness.

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication):

 

5



--------------------------------------------------------------------------------

(1) the principal component of all indebtedness of such Person for borrowed
money;

(2) the principal component of all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

(3) the principal component of all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto, but excluding obligations with respect to
letters of credit (including trade letters of credit) securing obligations
(other than obligations described in (1) or (2) above or (5), (6) or (7) below)
entered into in the normal course of business of such Person to the extent such
letters of credit are not drawn upon or, if drawn upon, to the extent such
drawing is reimbursed no later than the third Business Day following receipt by
such Person of a demand for reimbursement);

(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services, which purchase price is due more than six months after
the date of placing such property in service or taking delivery and title
thereto or the completion of such services, except Trade Payables;

(5) all Capitalized Lease Obligations;

(6) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided that the amount of such Indebtedness shall be the lesser
of (A) the fair market value of such asset at such date of determination and
(B) the amount of such Indebtedness;

(7) the principal component of all Indebtedness of other Persons Guaranteed by
such Person to the extent such Indebtedness is Guaranteed by such Person;

(8) to the extent not otherwise included in this definition, obligations under
Commodity Agreements, Currency Agreements and Interest Rate Agreements (other
than Commodity Agreements, Currency Agreements and Interest Rate Agreements
designed solely to protect the Borrower or its Restricted Subsidiaries against
fluctuations in commodity prices, foreign currency exchange rates or interest
rates and that do not increase the Indebtedness of the obligor outstanding at
any time other than as a result of fluctuations in commodity prices, foreign
currency exchange rates or interest rates or by reason of fees, indemnities and
compensation payable thereunder); and

(9) all Disqualified Stock issued by such Person with the amount of Indebtedness
represented by such Disqualified Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price, but excluding accrued dividends, if any, and any redemption or repurchase
premium, if any.

 

6



--------------------------------------------------------------------------------

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation, provided that:

(A) the amount outstanding at any time of any Indebtedness issued with original
issue discount is the face amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness at such
time as determined in conformity with GAAP;

(B) money borrowed and set aside at the time of the Incurrence of any
Indebtedness in order to prefund the payment of the interest on such
Indebtedness shall not be deemed to be “Indebtedness” so long as such money is
held to secure the payment of such interest; and

(C) TitleIndebtedness shall not include:

(i) any liability for federal, state, local or other taxes;

(ii) obligations in respect of performance, bid and surety bonds and completion
guarantees in respect of activities being performed by, on behalf of or for the
benefit of the Borrower or its Restricted Subsidiaries;

(iii) agreements providing for indemnification, adjustment of purchase price
earn-out, incentive, non-compete, consulting, deferred compensation or similar
obligations, or Guarantees or letters of credit, surety bonds or performance
bonds securing any obligations of the Borrower or any of its Restricted
Subsidiaries pursuant to such agreements, in any case, Incurred in connection
with the acquisition or disposition of any business, assets or Restricted
Subsidiary (other than Guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Restricted Subsidiary
for the purpose of financing such acquisition);

(iv) any liability for trade payables incurred in the ordinary course of
business; or

(v) any obligations (including letters of credit) incurred in the ordinary
course of business in connection with workers’ compensation claims, payment
obligations in connection with self-insurance or similar requirements of the
Borrower or any Restricted Subsidiary.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement (whether fixed to floating or floating to fixed), interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement, option
or future contract or other similar agreement or arrangement.

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including, without limitation, by way of Guarantee or
similar arrangement, but excluding advances to customers or suppliers in the
ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable, prepaid expenses or deposits on the

 

7



--------------------------------------------------------------------------------

balance sheet of the Borrower or its Restricted Subsidiaries and endorsements
for collection or deposit arising in the ordinary course of business) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase or acquisition of Capital Stock, bonds, notes, debentures or other
similar instruments issued by, such Person and shall include (1) the designation
of a Restricted Subsidiary as an Unrestricted Subsidiary and (2) the retention
of the Capital Stock (or any other Investment) by the Borrower or any of its
Restricted Subsidiaries of (or in) any Person that has ceased to be a Restricted
Subsidiary. For purposes of the definition of “Unrestricted Subsidiary” and the
definition of “Available Amount”, (a) the amount of or a reduction in an
Investment shall be equal to the fair market value thereof at the time such
Investment is made or reduced and (b) in the event the Borrower or a Restricted
Subsidiary makes an Investment by transferring assets to any Person and as part
of such transaction receives Net Cash Proceeds, the amount of such Investment
shall be the fair market value of the assets less the amount of Net Cash
Proceeds so received, provided the Net Cash Proceeds are applied in accordance
with the Note Indentures.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof or any agreement to
give any security interest).

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the proceeds of such Asset Sale in the form
of cash or cash equivalents, including payments in respect of deferred payment
obligations (to the extent corresponding to the principal, but not interest,
component thereof) when received in the form of cash or cash equivalents and
proceeds from the conversion of other property received when converted to cash
or cash equivalents, net of:

(1) brokerage commissions and other fees and expenses (including fees and
expenses of counsel and investment bankers) related to such Asset Sale;

(2) provisions for all taxes (whether or not such taxes will actually be paid or
are payable) as a result of such Asset Sale without regard to the consolidated
results of operations of the Borrower and its Restricted Subsidiaries, taken as
a whole;

(3) payments made to repay Indebtedness or any other obligation outstanding at
the time of such Asset Sale that either (x) is secured by a Lien on the property
or assets sold or (y) is required to be paid as a result of such sale;

(4) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary as a reserve against any liabilities associated with such Asset Sale,
including, without limitation, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale, all as
determined in conformity with GAAP; and

 

8



--------------------------------------------------------------------------------

(5) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale; and

(b) with respect to any issuance or sale of Capital Stock, the proceeds of such
issuance or sale in the form of cash or cash equivalents, including payments in
respect of deferred payment obligations (to the extent corresponding to the
principal, but not interest, component thereof) when received in the form of
cash or cash equivalents and proceeds from the conversion of other property
received when converted to cash or cash equivalents, net of attorney’s fees,
accountants’ fees, underwriters’, initial purchasers’ or placement agents’ fees,
discounts or commissions and brokerage, consultant and other fees incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.

“Note Indentures” means, collectively, the 2016 Note Indenture and the 2020 Note
Indenture.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Assistant Secretary, any Senior Vice-President, any
Vice-President or any Assistant Vice President of such Person.

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
at least two Officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Sale Leaseback Transaction” means a transaction whereby a Person sells or
otherwise transfers assets or properties and then or thereafter leases such
assets or properties or any part thereof or any other assets or properties which
such Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or otherwise transferred.

“Senior Notes” means, collectively, the 2016 Senior Notes and the 2020 Senior
Notes.

“Stated Maturity” means, (1) with respect to any debt security, the date
specified in such debt security as the fixed date on which the final installment
of principal of such debt security is due and payable and (2) with respect to
any scheduled installment of principal of or interest on any debt security, the
date specified in such debt security as the fixed date on which such installment
is due and payable.

 

9



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the voting power of the
outstanding Voting Stock is owned, directly or indirectly, by such Person and
one or more other Subsidiaries of such Person.

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors in the manner provided below and (2) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Restricted
Subsidiary (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary owns any
Capital Stock of, or owns or holds any Lien on any property of, the Borrower or
any Restricted Subsidiary; provided that (A) any Guarantee by the Borrower or
any Restricted Subsidiary of any Indebtedness of the Subsidiary being so
designated shall be deemed an “Incurrence” of such Indebtedness and an
“Investment” by the Borrower or such Restricted Subsidiary (or both, if
applicable) at the time of such designation; (B) either (I) the Subsidiary to be
so designated has total assets of $2.0 million or less or (II) if such
Subsidiary has assets greater than $2.0 million such designation would be
permitted under Section 4.07 of the Note Indentures and (C) if applicable, the
Incurrence of Indebtedness and the Investment referred to in clause (A) of this
proviso would be permitted under Sections 4.07 and 4.09 of the Note Indentures.
The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that (a) no Default or Event of Default shall
have occurred and be continuing at the time of or after giving effect to such
designation and (b) all Liens and Indebtedness of such Unrestricted Subsidiary
outstanding immediately after such designation would, if Incurred at such time,
have been permitted to be Incurred (and shall be deemed to have been Incurred)
for all purposes of the Note Indentures. Any such designation by the Board of
Directors shall be evidenced to the Administrative Agent by promptly filing with
the Administrative Agent a copy of the resolution of the Board of Directors
giving effect to such designation and an Officers’ Certificate certifying that
such designation complied with the foregoing provisions.

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

10



--------------------------------------------------------------------------------

ANNEX II

FORM OF COMPLIANCE CERTIFICATE

HANESBRANDS INC.

This Compliance Certificate is delivered pursuant to clause (c) of Section 7.1.1
of the Amended and Restated Credit Agreement, dated as of December 10, 2009 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders, SunTrust Bank,
as the Documentation Agent, Bank of America, N.A., HSBC Securities (USA) Inc.,
PNC Bank, National Association, Branch Banking & Trust Company and Barclays Bank
PLC, as the Co-Syndication Agents, Fifth Third Bank, Regions Bank, The Royal
Bank of Scotland PLC, Goldman Sachs Bank USA, Compass Bank and The Bank of Nova
Scotia, as the Managing Agents, JPMorgan Chase Bank, N.A. as the Administrative
Agent and the Collateral Agent, and J.P. Morgan Securities LLC, Barclays Bank
PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and PNC Capital Markets LLC, as the Lead Arrangers. Terms used
herein that are defined in the Credit Agreement, unless otherwise defined
herein, have the meanings provided (or incorporated by reference) in the Credit
Agreement.

The Borrower hereby certifies, represents and warrants as follows in respect of
the period (the “Computation Period”) commencing on                     ,
            and ending on                     ,             (such latter date
being the “Computation Date”) and with respect to the Computation Date:

Defaults. As of the Computation Date, no Default had occurred and was
continuing.1

Financial Covenants.

J.P. MORGAN SECURITIES INC.,

        as a Joint Lead Arranger and Joint Bookrunner

a. Leverage Ratio. The Leverage Ratio on the Computation Date was
                    , as computed on Attachment 1 hereto. The maximum Leverage
Ratio permitted pursuant to clause (a) of Section 7.2.4 of the Credit Agreement
on the Computation Date was                     .

b. Interest Coverage Ratio. The Interest Coverage Ratio on the Computation Date
was                     , as computed on Attachment 2 hereto. The minimum
Interest Coverage Ratio permitted pursuant to clause (b) of Section 7.2.4 of the
Credit Agreement on the Computation Date was                     .

Subsidiaries: Except as set forth below, no Subsidiary has been formed or
acquired since the delivery of the last Compliance Certificate. The formation
and/or acquisition of such Subsidiary was in compliance with Section 7.1.8 of
the Credit Agreement.

[Insert names of any new entities.]

 

 

1 

If a Default has occurred, specify the details of such default and the action
that the Borrower or other Obligor has taken or proposes to take with respect
thereto.



--------------------------------------------------------------------------------

Neither the Borrower nor any Obligor has changed its legal name or jurisdiction
of organization, during the Computation Period, except as indicated on
Attachment 3 hereto.

 

By:       Name:   Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
    as Co-Syndication Agent and as a Lender By:       Name:   Title:

 

BANC OF AMERICA SECURITIES LLC,

    as a Joint Lead Arranger and Joint Bookrunner

By:       Name:   Title:



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC.,

    as a Joint Lead Arranger and Joint Bookrunner

    and a Co-Syndication Agent

By:       Name:   Title:

 

HSBC BANK USA, NATIONAL ASSOCIATION,

    as a Lender

By:       Name:   Title:



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

    as a Joint Lead Arranger and Joint Bookrunner,

    a Co-Documentation Agent and as a Lender

By:       Name:   Title:



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

    as a Co-Documentation Agent and as a Lender

By:     Name:   Title:  



--------------------------------------------------------------------------------

[OTHER LENDERS] By:       Name:   Title:



--------------------------------------------------------------------------------

Pursuant to Section 10.20 of the Agreement, the undersigned hereby resign as
Administrative Agent, Collateral Agent and Swing Line Lender.

IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered, and the certification and warranties contained herein to
be made, by the treasurer, chief financial or accounting Authorized Officer of
the Borrower, solely in such capacity and not as an individual, as of
            , 20__.

 

CITICORP USA,HANESBRANDS INC., as resigning Administrative Agent and resigning
Swing Line Lender By:       Name:   Title:



--------------------------------------------------------------------------------

CITIBANK, N.A.,

      as resigning Collateral Agent

Attachment 1

(to __/__/            Compliance

Certificate)

 

LEVERAGE RATIO By:   on   Name:   (the “Computation Date”)

TitleLeverage Ratio:

 

1.      Total Debt: on the Computation Date, in each case exclusive of (a)
intercompany Indebtedness between the Borrower and its Subsidiaries, (b) any
Contingent Liability in respect of any of the foregoing, (c) any Permitted
Factoring Facility, (d) any Commercial Letter of Credit, (e) any Letter of
Credit or other credit support relating to the termination of agreements with
respect to Hedging Obligations, in each case under this clause (e), incurred in
connection with or as a result of the Transaction and (f) any Open Account
Paying Agreements, the outstanding principal amount of all Indebtedness of the
Borrower and its Subsidiaries, comprised of:

  

all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments

   $                    

all monetary obligations, contingent or otherwise, relative to the face amount
of all letters of credit, whether or not drawn, and banker’s acceptances issued
for the account of such Person

   $                    

all Capitalized Lease Liabilities of such Person

   $                    

monetary obligations arising under Synthetic Leases

   $                    

all obligations of such Person pursuant to any Permitted Securitization (other
than Standard Securitization Undertakings) or any Permitted Factoring Facility

  

Total Debt: The sum of Item 1(a) through 1(e)

   $                    

2.      Net Income (the aggregate of all amounts which would be included as net
income on the consolidated financial statements of the Borrower and its
Subsidiaries for the Computation Period)

   $                    



--------------------------------------------------------------------------------

3.      to the extent deducted in determining Net Income, depreciation and
amortization (including amortization of deferred financing fees or costs)

   $                    

4.      to the extent deducted in determining Net Income, Federal, state, local
and foreign income withholding, franchise, state single business unitary and
similar Tax expense

   $                    

5.      to the extent deducted in determining Net Income, Interest Expense (the
aggregate interest expense (both, without duplication, when accrued or paid and
net of interest income paid during such period to the Borrower and its
Subsidiaries) of the Borrower and its Subsidiaries for such applicable period,
including the portion of any payments made in respect of Capitalized Lease
Liabilities allocable to interest expense but excluding interest expense
attributable to a Permitted Factoring Facility)

   $                    

6.      to the extent deducted in determining Net Income, all amounts in respect
of extraordinary losses

   $                    

7.      to the extent deducted in determining Net Income, other non-cash losses,
charges, or expenses, including impairment of long-lived assets, and non-cash
compensation expense

   $                    

8.      to the extent included in determining Net Income, interest income

   $                    

9.      to the extent included in determining Net Income, non-cash gains

   $                    

10.    to the extent included in determining Net Income, extraordinary cash
gains

   $                    

11.    to the extent included in determining Net Income, tax credits for any of
the taxes of a type described in Item 4 (to the extent not netted from the tax
expense described in such Item 4

  

12.    to the extent included in determining Net Income, any cash payments made
during such period in respect of non-cash items described in Item 7 above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred

   $                    

13.    EBITDA: The sum of Items 2 through 7 minus Items 8 through 12

   $                    

14.    LEVERAGE RATIO: ratio of Item 1 to Item 13

           :1.00        



--------------------------------------------------------------------------------

Attachment 2

(to     /    /            Compliance

Certificate)

INTEREST COVERAGE RATIO

on                 

(the “Computation Date”)

Interest Coverage Ratio:

 

1.      EBITDA (see Item 13 of Attachment 1)

   $                    

2.      Interest Expense of the Borrower and its Subsidiaries (see Item 5 of
Attachment 1)

   $                    

3.      INTEREST COVERAGE RATIO: ratio of Item 1 to Item 2

           :1.00        



--------------------------------------------------------------------------------

Attachment 3

(to     /    /            Compliance

Certificate)

CHANGE OF LEGAL NAME OR JURISDICTION OF INCORPORATION

 

Name of Borrower or Other Obligor

  

New Legal Name or Jurisdiction of Incorporation



--------------------------------------------------------------------------------

Exhibit C

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY AND FIRST

AMENDMENT TO AND REAFFIRMATION OF AMENDED AND RESTATED PLEDGE AND

SECURITY AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY AND FIRST AMENDMENT TO AND
REAFFIRMATION OF AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of
July 23, 2013 (this “Amendment”), to (i) that certain Amended and Restated
Guaranty, dated as of December 10, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Guaranty”), made by Hanesbrands Inc. (the
“Borrower”) and each U.S. Subsidiary of the Borrower from time to time party
thereto (each individually, a “Subsidiary Guarantor” and, together with the
Borrower, each individually a “Guarantor” and collectively the “Guarantors”), in
favor of JPMorgan Chase Bank, N.A., as administrative agent (together with its
successor(s) thereto in such capacity, the “Administrative Agent”) for each of
the Secured Parties and (ii) that certain Amended and Restated Pledge and
Security Agreement, dated as of December 10, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”), made by the
Borrower and each Subsidiary Guarantor in favor of the Administrative Agent in
such capacity and JPMorgan Chase Bank, N.A., as collateral agent (together with
its successor(s) thereto in such capacity, the “Collateral Agent”) for each of
the Secured Parties.

W I T N E S S E T H:

WHEREAS, the Guaranty and the Security Agreement are each Loan Documents as
defined in that certain Amended and Restated Credit Agreement, dated as of
December 10, 2009 (as amended, supplemented or otherwise modified before the
date hereof, the “Existing Credit Agreement”), among the Borrower, the various
financial institutions and other persons from time to time party thereto (the
“Lenders”), Barclays Bank PLC and Goldman Sachs Credit Partners L.P., as the
co-documentation agents, Bank of America, N.A. and HSBC Securities (USA) Inc.,
as the co-syndication agents, the Administrative Agent and J.P. Morgan
Securities LLC, Banc of America Securities LLC, HSBC Securities (USA) Inc. and
Barclays Capital, the investment banking division of Barclays Bank PLC, as the
joint lead arrangers and joint bookrunners;

WHEREAS, it is a condition precedent to the effectiveness of the Third Amendment
to the Existing Credit Agreement, dated as of July 23, 2013 (the “Third
Amendment”), among the Borrower, the lenders party thereto and the
Administrative Agent, that the Guarantors acknowledge and confirm the
guarantees, security interests and liens created under the Security Documents;

WHEREAS, (i) pursuant to Section 10.1 of the Credit Agreement, a Loan Document
may be amended if such amendment is in writing and consented to by the Borrower
and the Required Lenders, (ii) pursuant to Section 7.3 of the Security
Agreement, the Security Agreement may be amended if such amendment is in writing
and signed by the Collateral Agent (at the direction of the Administrative
Agent), the Administrative Agent (on behalf of the Required Lenders) and the
Guarantors and (iii) pursuant to Section 5.3 of the Guaranty, the Guaranty may
be amended if such amendment is in writing and signed by the Administrative
Agent (on behalf of the Required Lenders);

WHEREAS, pursuant to the Third Amendment, the Lenders have authorized the
Administrative Agent to enter into an amendment to the Guaranty and have
authorized the Administrative Agent and Collateral Agent to enter into an
amendment to and reaffirmation of the Security Agreement;

WHEREAS, pursuant to the Third Amendment, the Existing Credit Agreement shall be
amended (as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Third Amendment, Jasper-Costa Rica, L.L.C. will be
excluded from the definition of “U.S. Subsidiary” set forth in the Credit
Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (including in the recitals above) has the meaning assigned to such
term in the Credit Agreement, the Guaranty or the Security Agreement, as the
context may require.

SECTION 2. Amendments to the Guaranty.

 

  2.1 Amendments to Section 1.1 of the Guaranty

 

  (a) The definition of “Secured Obligations” shall be amended by inserting the
following immediately prior to the “.” at the end thereof:

“; provided, that for purposes of determining any Obligations of any Guarantor
under this Guaranty, the definition of “Secured Obligations” shall not create
any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor”.

 

  (b) The following term shall be inserted into Section 1.1 in appropriate
alphabetical order:

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

  2.2 Amendments to Section 2 of the Guaranty

 

  (a) The first sentence of Section 2.1(a) shall be amended by inserting the
words “(other than, with respect to any Guarantor, any Excluded Swap Obligations
of such Guarantor)” after the words “the Borrower and its Subsidiaries now or
hereafter existing”.

 

  (b) The second sentence of Section 2.4 shall be amended by inserting the the
following immediately prior to the “.” at the end thereof

“; provided further, that to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor”.

 

2



--------------------------------------------------------------------------------

  (c) New Section 2.9 shall be inserted as follows:

“2.9. Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under this guarantee in respect of any Swap Obligation
(provided, however, that each Qualified Keepwell Provider shall only be liable
under this Section 2.9 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 2.9, or
otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.9 shall
remain in full force and effect until such Qualified Keepwell Provider is
released from its obligations hereunder pursuant to Section 5.6. Each Qualified
Keepwell Provider intends that this Section 2.9 constitute, and this Section 2.9
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.”

SECTION 3. Amendments to the Security Agreement.

 

  2.3 Amendments to Section 1.1 of the Security Agreement

 

  (a) The definition of “Secured Obligations” shall be amended by inserting the
following immediately prior to the “.” at the end thereof:

“; provided, that for purposes of determining any security interest granted
hereunder, the definition of “Secured Obligations” shall not create any security
interest securing any Excluded Swap Obligations of such Guarantor”.

 

  2.4 Amendments to Section 2 of the Security Agreement

 

  (a) Section 2.2 shall be amended by inserting the words “(other than, with
respect to any Obligor, any Excluded Swap Obligation of such Obligor)”
immediately prior to the “.” at the end thereof.

SECTION 4. Reaffirmation of Grant of Security Interest. Each Grantor hereby
reaffirms and grants to the Collateral Agent, for its benefit and the ratable
benefit of each other Secured Party, a continuing security interest in all of
such Grantor’s right, title and interest in and to the Collateral, whether now
or hereafter existing, owned or acquired by such Grantor, and wherever located;
provided, that the preceding reaffirmation and grant shall not include any
Excluded Collateral. Each Grantor hereby authorizes the Administrative Agent to
file financing statements describing as the collateral covered thereby as “all
of the debtor’s personal property or assets”, “all assets”, “all personal
property” or words to that effect, notwithstanding that such wording may be
broader in scope than the Collateral described in this Amendment.

 

3



--------------------------------------------------------------------------------

SECTION 5. Release of Jasper-Costa Rica, LLC. Upon the effectiveness of this
Amendment, (i) the Collateral Agent automatically releases (x) all Liens,
security interests, pledges, mortgages and other encumbrances, all of any kind,
nature or description, whenever or however arising, in favor of the Collateral
Agent in the assets of Jasper-Costa Rica, LLC and all of its Capital Securities
under any Loan Document and (y) Jasper-Costa Rica, LLC as a Grantor under the
Security Agreement and (ii) the Administrative Agent automatically releases
Jasper-Costa Rica, LLC as a Guarantor under the Guaranty.

SECTION 6. Conditions. This Amendment shall become effective on the date this
Amendment shall have been duly executed and delivered by the Grantors and the
Administrative Agent.

SECTION 7. Effect of Amendment.

7.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

SECTION 8. Acknowledgement and Confirmation. Each Obligor party hereto hereby
agrees that (a) all of its obligations and liabilities under the Guaranty and
the Security Agreement remain in full force and effect after giving effect to
the Third Amendment and the Credit Agreement and (b) all of the Liens and
security interests created and arising under the Security Agreement remain in
full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, and having the same perfected status and priority as existed prior
to the effectiveness of the Third Amendment and the Credit Agreement, after
giving effect to the amendment of the Existing Credit Agreement pursuant to the
Third Amendment, as collateral security for the Secured Obligations.

SECTION 9. General.

9.1. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH THE PARTIES HERETO AGREE APPLY HERETO).

9.2. Costs and Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in accordance with and to the extent required by
Section 10.3 of the Credit Agreement.

9.3. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of a facsimile or pdf (or other
electronic transmission) copy of an executed signature page hereof shall
constitute delivery of an executed counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

9.4. Headings. Section headings contained in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

9.5. Miscellaneous. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

HANESBRANDS INC.

BA INTERNATIONAL, L.L.C.

CARIBESOCK, INC.

CARIBETEX, INC.

CASA INTERNATIONAL, LLC

CEIBENA DEL, INC.

HANES MENSWEAR, LLC

HANES PUERTO RICO, INC.

HANESBRANDS DIRECT, LLC

HANESBRANDS DISTRIBUTION, INC.

HBI BRANDED APPAREL ENTERPRISES, LLC

HBI BRANDED APPAREL LIMITED, INC.

HBI INTERNATIONAL, LLC

HBI SOURCING, LLC

INNER SELF LLC

PLAYTEX DORADO, LLC

PLAYTEX INDUSTRIES, INC.

SEAMLESS TEXTILES, LLC

UPCR, INC.

UPEL, INC.

GEARCO, INC.

GFSI HOLDINGS, INC.

GFSI INC.

CC PRODUCTS, INC.

EVENT 1, INC.

HANESBRANDS EXPORT CANADA LLC

 

By:       Name: Donald Cook   Title: Treasurer

Signature Page to Amendment to Guaranty and to Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Collateral Agent By:  
    Name:   Title:

Signature Page to Amendment to Guaranty and to Security Agreement